Exhibit 10.18

CONSOLIDATED, AMENDED AND RESTATED

TERM LOAN AGREEMENT

among

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
as Lead Borrower,

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
and
FORDHAM PLACE OFFICE LLC
a Delaware limited liability company
as Borrower,

The LENDERS Party Hereto,
as Lenders

and

EUROHYPO AG, NEW YORK BRANCH

as Administrative Agent

Date: As of November ___, 2009

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page No.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE 1 CERTAIN DEFINITIONS

 

2

 

 

 

 

Section 1.1

Certain Definitions

 

2

Section 1.2

Types of Loans

 

25

 

 

 

 

ARTICLE 2 LOAN TERMS

 

25

 

 

 

 

Section 2.1

The Commitments, Loans and Notes

 

25

Section 2.2

Conversions or Continuations of Loans

 

26

Section 2.3

Interest Rate; Late Charge

 

26

Section 2.4

Terms of Payment

 

27

Section 2.5

Extension of Maturity Date

 

29

Section 2.6

Reserved

 

30

Section 2.7

Cash Management

 

30

Section 2.8

Payments; Pro Rata Treatment; Etc

 

31

Section 2.9

Yield Protection; Etc

 

34

Section 2.10

Administrative Fee

 

40

Section 2.11

Exit Fee

 

40

 

 

 

 

ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS

 

40

 

 

 

 

Section 3.1

Insurance

 

40

Section 3.2

Use and Application of Net Proceeds

 

45

Section 3.3

Casualty and Condemnation

 

50

 

 

 

 

ARTICLE 4 RESERVES; COLLATERAL LETTERS OF CREDIT

 

51

 

 

 

 

Section 4.1

Real Estate Tax and Insurance Reserve Fund

 

51

Section 4.2

Tenant Improvement/Leasing Reserve Letter of Credit

 

52

Section 4.3

Reserved

 

53

Section 4.4

Reserve Funds and Security Accounts Generally

 

53

Section 4.5

Collateral Letters of Credit

 

54

 

 

 

 

ARTICLE 5 ENVIRONMENTAL MATTERS

 

56

 

 

 

 

Section 5.1

Certain Definitions

 

56

Section 5.2

Representations and Warranties on Environmental Matters

 

57

Section 5.3

Covenants on Environmental Matters

 

57

Section 5.4

Allocation of Risks and Indemnity

 

58

Section 5.5

No Waiver

 

59

 

 

 

 

ARTICLE 6 LEASING MATTERS

 

59

 

 

 

 

Section 6.1

Representations and Warranties on Leases

 

59

Section 6.2

Standard Lease Form; Approval Rights

 

60

Section 6.3

Covenants

 

60

Section 6.4

Tenant Estoppels

 

61

i

--------------------------------------------------------------------------------




 

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

 

61

 

 

 

Section 7.1

Organization and Power

 

61

Section 7.2

Validity of Loan Documents

 

61

Section 7.3

Liabilities; Litigation

 

61

Section 7.4

Taxes and Assessments

 

62

Section 7.5

Other Agreements; Defaults

 

62

Section 7.6

Compliance with Law

 

62

Section 7.7

Location of Borrower

 

62

Section 7.8

ERISA

 

62

Section 7.9

Margin Stock

 

62

Section 7.10

Tax Filings

 

62

Section 7.11

Solvency

 

63

Section 7.12

Full and Accurate Disclosure

 

63

Section 7.13

Single Purpose Entity

 

63

Section 7.14

Property Management Agreement

 

63

Section 7.15

No Conflicts

 

63

Section 7.16

Title

 

64

Section 7.17

Use of Project

 

64

Section 7.18

Flood Zone

 

64

Section 7.19

Insurance

 

64

Section 7.20

Certificate of Occupancy; Licenses

 

64

Section 7.21

Physical Condition

 

64

Section 7.22

Boundaries

 

65

Section 7.23

Separate Lots

 

65

Section 7.24

Survey

 

65

Section 7.25

Filing and Recording Taxes

 

65

Section 7.26

Investment Company Act

 

65

Section 7.27

Foreign Assets Control Regulations, Etc

 

65

Section 7.28

Organizational Structure

 

66

 

 

 

 

ARTICLE 8 FINANCIAL REPORTING

 

66

 

 

 

 

Section 8.1

Financial Statements

 

66

Section 8.2

Accounting Principles

 

67

Section 8.3

Other Information

 

67

Section 8.4

Annual Budget

 

67

Section 8.5

Audits

 

67

 

 

 

 

ARTICLE 9 COVENANTS

 

68

 

 

 

 

Section 9.1

Due on Sale and Encumbrance; Transfers of Interests

 

68

Section 9.2

Taxes; Charges

 

68

Section 9.3

Control; Management

 

69

Section 9.4

Operation; Maintenance; Inspection

 

69

Section 9.5

Taxes on Security

 

69

Section 9.6

Legal Existence; Name, Etc

 

70

Section 9.7

Affiliate Transactions

 

70

Section 9.8

Limitation on Other Debt

 

70

ii

--------------------------------------------------------------------------------




 

 

 

 

Section 9.9

Further Assurances

 

70

Section 9.10

Loan Certificates

 

71

Section 9.11

Notice of Certain Events

 

71

Section 9.12

Indemnification

 

71

Section 9.13

Payment for Labor and Materials

 

71

Section 9.14

Alterations

 

72

Section 9.15

Hedge Agreements

 

72

Section 9.16

Certain Financial Covenants

 

74

Section 9.17

Handicapped Access

 

75

Section 9.18

Zoning

 

75

Section 9.19

ERISA

 

76

Section 9.20

Books and Records

 

76

Section 9.21

Foreign Assets Control Regulations

 

76

Section 9.22

Appraisals

 

76

Section 9.23

Covenants Regarding the Condominium Declaration

 

76

Section 9.24

Industrial and Commercial Incentive Program

 

79

 

 

 

 

ARTICLE 10 EVENTS OF DEFAULT

 

80

 

 

 

 

Section 10.1

Payments

 

80

Section 10.2

Insurance

 

80

Section 10.3

Single Purpose Entity

 

80

Section 10.4

Taxes

 

80

Section 10.5

Sale, Encumbrance, Etc

 

80

Section 10.6

Representations and Warranties

 

80

Section 10.7

Other Encumbrances

 

80

Section 10.8

Various Covenants

 

80

Section 10.9

Reserved

 

80

Section 10.10

Financial Covenants

 

81

Section 10.11

Involuntary Bankruptcy or Other Proceeding

 

81

Section 10.12

Voluntary Petitions, Etc

 

81

Section 10.13

Indebtedness

 

81

Section 10.14

Dissolution

 

81

Section 10.15

Judgments

 

81

Section 10.16

Security

 

82

Section 10.17

Guarantor Documents

 

82

Section 10.18

Security Accounts

 

82

Section 10.19

Reserved

 

82

Section 10.20

Covenants

 

82

Section 10.21

Co-Borrower Documents

 

82

 

 

 

 

ARTICLE 11 REMEDIES

 

83

 

 

 

 

Section 11.1

Remedies - Insolvency Events

 

83

Section 11.2

Remedies - Other Events

 

83

Section 11.3

Administrative Agent’s Right to Perform the Obligations

 

83

 

 

 

 

ARTICLE 12 MISCELLANEOUS

 

84

 

 

 

 

Section 12.1

Notices

 

84

iii

--------------------------------------------------------------------------------




 

 

 

 

Section 12.2

Amendments, Waivers, Etc

 

84

Section 12.3

Limitation on Interest

 

85

Section 12.4

Invalid Provisions

 

85

Section 12.5

Reimbursement of Expenses

 

85

Section 12.6

Approvals; Third Parties; Conditions

 

86

Section 12.7

Lenders and Administrative Agent Not in Control; No Partnership

 

86

Section 12.8

Time of the Essence

 

87

Section 12.9

Successors and Assigns

 

87

Section 12.10

Renewal, Extension or Rearrangement

 

87

Section 12.11

Waivers

 

87

Section 12.12

Cumulative Rights

 

87

Section 12.13

Singular and Plural

 

87

Section 12.14

Phrases

 

88

Section 12.15

Exhibits and Schedules

 

88

Section 12.16

Titles of Articles, Sections and Subsections

 

88

Section 12.17

Promotional Material

 

88

Section 12.18

Survival

 

88

Section 12.19

WAIVER OF JURY TRIAL

 

88

Section 12.20

Remedies of Borrower

 

89

Section 12.21

Governing Law

 

89

Section 12.22

Entire Agreement

 

90

Section 12.23

Counterparts

 

91

Section 12.24

Assignments and Participations

 

91

Section 12.25

Brokers

 

93

Section 12.26

Right of Set-off

 

93

Section 12.27

Limitation on Liability of Administrative Agent’s and the Lenders’ Officers,
Employees, etc

 

94

Section 12.28

Cooperation with Syndication

 

94

Section 12.29

Severance of Loan

 

94

Section 12.30

Confidentiality

 

95

Section 12.31

Designation of Lead Borrower as Agent for Borrower

 

96

 

 

 

 

ARTICLE 13 RECOURSE LIABILITY

 

96

 

 

 

 

Section 13.1

Recourse Liability

 

96

Section 13.2

No Waiver of Certain Rights

 

98

 

 

 

 

ARTICLE 14 ADMINISTRATIVE AGENT

 

98

 

 

 

 

Section 14.1

Appointment, Powers and Immunities

 

98

Section 14.2

Reliance by Administrative Agent

 

99

Section 14.3

Defaults

 

99

Section 14.4

Rights as a Lender

 

102

Section 14.5

Standard of Care; Indemnification

 

102

Section 14.6

Non-Reliance on Administrative Agent and Other Lenders

 

103

Section 14.7

Failure to Act

 

103

Section 14.8

Successor Administrative Agent

 

104

Section 14.9

Consents under Loan Documents

 

104

Section 14.10

Authorization

 

106

iv

--------------------------------------------------------------------------------




 

 

 

 

Section 14.11

Administrative Fee

 

106

Section 14.12

Defaulting Lenders

 

106

Section 14.13

Liability of Administrative Agent

 

108

Section 14.14

Transfer of Agency Function

 

109

Section 14.15

Information for Lenders

 

109

Section 14.16

Pfandbriefe

 

109

Section 14.17

Restrictions on Transfers by Borrower

 

109

v

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES

 

 

 

EXHIBIT A

-

LEGAL DESCRIPTION OF PROJECT

EXHIBIT B

-

INTENTIONALLY OMITTED

EXHIBIT C

-

FORM OF NOTE

EXHIBIT D

-

FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT E

-

FORM OF HEDGE AGREEMENT PLEDGE

EXHIBIT F

-

FORM OF NOTICE OF CONVERSIONS AND CONTINUATIONS

 

 

 

SCHEDULE 1

-

COMMITMENTS

SCHEDULE 1.1(97)

-

LEASING GUIDELINES

SCHEDULE 2.1

-

ADVANCE CONDITIONS

SCHEDULE 2.4(1)

-

WIRE INSTRUCTIONS

SCHEDULE 2.4(2)

-

AMORTIZATION SCHEDULE

SCHEDULE 7.28

-

ORGANIZATIONAL CHART

vi

--------------------------------------------------------------------------------



LOAN AGREEMENT

          This Loan Agreement (this “Agreement”) is entered into as of November
___, 2009 among ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Lead Borrower”); FORDHAM PLACE OFFICE LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Fordham Office”, hereinafter, jointly and severally with Lead
Borrower, and singly and collectively, “Borrower”); each of the lenders that is
a signatory hereto identified under the caption “LENDERS” on the signature pages
hereof and each lender that becomes a “Lender” after the date hereof pursuant to
Section 12.24(2) (individually, a “Lender” and, collectively, the “Lenders”);
and EUROHYPO AG, NEW YORK BRANCH, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, “Administrative
Agent”).

R E C I T A L S

          A. Lead Borrower and the Fordham Office are the fee owners of that
certain tract of land located in the County of Bronx, State of New York and
being more fully described in Exhibit A attached hereto (the “Land”). Lead
Borrower is the fee owner of the condominium unit designated as the “Retail
Unit” in the Condominium Declaration along with an undivided 70% interest in the
Common Elements (as defined in the Condominium Declaration) constituting a
portion of the improvements currently located on the Land, and Fordham Office is
the fee owner of the condominium unit designated as the “Office/Community Unit”
in the Condominium Declaration along with an undivided 30% interest in the
Common Elements (as defined in the Condominium Declaration) constituting a
portion of the improvements currently located on the Land.

          B. Borrower has entered into (a) that certain Acquisition and Project
Loan Agreement dated as of October 5, 2007 by and among Borrower, Lenders and
Administrative Agent pursuant to which the Lenders made a Loan to Borrower in
the original principal amount of $19,930,757.00 (the “Original Acquisition and
Project Loan Agreement”); and (b) that certain Building Loan Agreement dated as
of October 5, 2007 by and among Borrower, Lenders and Administrative Agent
pursuant to which the Lenders made a Loan to Borrower in the original principal
amount of $75,339,243.00 (the “Original Building Loan Agreement” and, with the
Original Acquisition and Project Loan Agreement, collectively, the “Original
Loan Agreement”).

          C. Pursuant to the Original Loan Agreement, the Lenders have made
advances of the loans for the purposes described therein in the amount of
$86,061,835.70 and Borrower will, as of the Closing Date, prepay the loan such
that the outstanding principal balance as of the Closing Date will be
$86,000,000.00.

          D. Borrower has represented to the Lenders that the Borrower has
completed construction of the Improvements (as defined in the Original
Acquisition and Project Loan Agreement) and requested that the Lenders amend,
reduce and restate and consolidate the Original Loan Agreement to, among other
things, extend the maturity date and reflect that no

1

--------------------------------------------------------------------------------



further amounts will be advanced under the Original Loan Agreement, and the
Lenders have indicated their willingness to so amend and restate and consolidate
the Original Loan Agreement, on the terms and subject to the conditions set
forth herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that the
Original Acquisition and Project Loan Agreement and the Original Building Loan
Agreement are hereby amended, restated and consolidated in their entirety as
follows:

ARTICLE 1

CERTAIN DEFINITIONS

          Section 1.1 Certain Definitions. As used herein, the following terms
have the meanings indicated:

                    (1) “Additional Cash Collateral Account” has the meaning
assigned to such term in the Cash Management Agreement.

                    (2) “Additional Costs” has the meaning assigned to such term
in Section 2.9(1)(a).

                    (3) “Additional Interest” means any and all amounts which
may become due and payable by Borrower in accordance with the terms and
provisions of any Hedge Agreement provided by a Eurohypo Counterparty which is
secured by the Mortgage in accordance with Section 9.15 which amounts shall be
evidenced by and payable pursuant to the Notes in favor of Eurohypo and/or such
Affiliate; provided, however, that Additional Interest shall not include any
amounts which may become due and payable pursuant to any Hedge Agreement which
is not secured by the Mortgage.

                    (4) “Adjusted LIBOR Rate” means, for any Interest Period for
any LIBOR-based Loan, a rate per annum (rounded upwards to the nearest 1/32 of
1%) determined by Administrative Agent to be equal to the LIBOR Rate for such
Interest Period divided by 1 minus the Reserve Requirement (if any) for such
Interest Period.

                    (5) “Adjusted Operating Expenses” means Operating Expenses
as determined and adjusted by Administrative Agent in accordance with its then
current audit policies and procedures.

                    (6) “Adjusted Operating Revenues” means Operating Revenues
as determined and adjusted by Administrative Agent in accordance with its then
current audit policies and procedures.

                    (7) “Administrative Fee” means the administrative fee agreed
to by Borrower and Administrative Agent pursuant to the Fee Letter.

2

--------------------------------------------------------------------------------



                    (8) “Advance Date” has the meaning assigned to such term in
Section 2.8(6).

                    (9) “Advanced Amount” has the meaning assigned to such term
in Section 14.12(2).

                    (10) “Affiliate” means with respect to any Person, another
Person that directly or indirectly controls, or is under common control with, or
is controlled by, such Person and, if such Person is an individual, any member
of the immediate family (including parents, spouse, children and siblings) of
such individual and any trust whose principal beneficiary is such individual or
one or more members of such immediate family and any Person who is controlled by
any such member or trust. As used in this definition, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event, any Person that owns directly or indirectly securities
having 10% or more of the voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership, membership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person. Notwithstanding the foregoing, no individual shall be an Affiliate
solely by reason of his or her being a director, officer, trustee or employee of
Borrower.

                    (11) “Agreement” means this Loan Agreement, as the same may
be modified, amended and/or supplemented and in effect from time to time.

                    (12) “Anti-Terrorism Order” means Executive Order No.
13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United States
of America (Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism).

                    (13) “Applicable Lending Office” means, for each Lender and
for each Type of Loan, the “Lending Office” of such Lender (or of an Affiliate
of such Lender) designated for such Type of Loan on the respective signature
pages hereof or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to Administrative Agent and
Borrower as the office by which its loans of such Type are to be made and
maintained.

                    (14) “Applicable Margin” means (a) for Base Rate Loans,
1.50% per annum; and (b) for LIBOR-based Loans, 3.50% per annum.

                    (15) “Appraisal” means an appraisal of the Project prepared
by an appraiser satisfactory to Administrative Agent, which appraisal must also
(a) satisfy the requirements of Title XI of the Federal Institution Reform,
Recovery and Enforcement Act of 1989 and the regulations promulgated thereunder
(including the appraiser with respect thereto) and (b) be otherwise in form and
substance satisfactory to Administrative Agent.

                    (16) “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender,

3

--------------------------------------------------------------------------------



(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

                    (17) “Arranger” means Eurohypo.

                    (18) “Assignment and Acceptance” means an Assignment and
Acceptance, duly executed by the parties thereto, in substantially the form of
Exhibit D hereto and consented to by Administrative Agent in accordance with
Section 12.24(2).

                    (19) “Award” means any compensation paid by any Governmental
Authority in connection with a Condemnation in respect of all or any part of the
Project.

                    (20) “Bankruptcy Party” has the meaning assigned to such
term in Section 10.8.

                    (21) “Base Rate” means, for any day, a rate per annum equal
to the highest of (a) the Federal Funds Rate for such day plus 1/2 of 1%, (b)
the Prime Rate for such day or (c) the LIBOR Rate plus 1.50%. Each change in any
interest rate provided for herein based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate.

                    (22) “Base Rate Loans” means Loans that bear interest at
rates based upon the Base Rate.

                    (23) “Basel II Accord” means the proposals for risk-based
capital framework described by the Basel Committee on Banking Regulations and
Supervisory Practices in its paper entitled “International Convergence of
Capital Measurement and Capital Standards: a Revised Framework – Comprehensive
Version” dated June 2006, as amended, modified and supplemented and in effect
from time to time or any replacement thereof.

                    (24) “Bifurcation” has the meaning assigned to such term in
Section 12.29(1).

                    (25) “Borrower” has the meaning assigned to such term in the
Preamble. With respect to the definition of “Borrower”, except where the context
otherwise provides, (i) any representations contained herein of Borrower shall
be applicable to each Borrower, (ii) any affirmative covenants contained herein
shall be deemed to be covenants of each Borrower and shall require performance
by all Borrowers, (iii) any negative covenants contained herein shall be deemed
to be covenants of each Borrower, and shall be breached if any Borrower fails to
comply therewith, (iv) the occurrence of any Event of Default with respect to
any Borrower shall be deemed to be an Event of Default hereunder, and (v) any
Indebtedness and/or obligations of Borrower shall be deemed to include any
Indebtedness and/or obligations of the Borrowers, or any Indebtedness and/or
obligations of any one of them.

                    (26) “Borrower Party” means Borrower, any Guarantor or
Managing Member

                    (27) “Business Day” means (a) any day other than a Saturday,
a Sunday, or other day on which commercial banks located in New York City are
authorized or required by law to remain closed and (b) in connection with a
borrowing of, a payment or prepayment of

4

--------------------------------------------------------------------------------



principal of or interest on, a Conversion of or into, or an Interest Period for,
a LIBOR-based Loan or a notice by Lead Borrower with respect to any such
borrowing, payment, prepayment or Conversion, the term “Business Day” shall, in
addition to the days excluded in subsection (a) above, also exclude a day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

                    (28) “Calculated Debt Service” means, for any period, an
amount equal to the outstanding principal balance of the Loans as of the date of
calculation multiplied by a loan constant of seven percent (7.0%).

                    (29) “Cash Management Account” has the meaning assigned to
such term in the Cash Management Agreement.

                    (30) “Cash Management Agreement” means that certain Cash
Management and Security Agreement to be executed, dated and delivered by
Borrower, Administrative Agent (on behalf of the Lenders) and the Depository
Bank subsequent to the Closing Date, as the same may be modified, amended and/or
supplemented and in effect from time to time.

                    (31) “Casualty” has the meaning specified in Section 3.3
hereof.

                    (32) “Casualty Consultant” has the meaning assigned to such
term in Section 3.2(2)(c).

                    (33) “Casualty Retainage” has the meaning assigned to such
term in Section 3.2(2)(d).

                    (34) “Casualty/Taking Account” has the meaning assigned to
such term in the Cash Management Agreement.

                    (35) “Change of Control” means any transaction, transfer,
admission, redemption, withdrawal, change in organizational documents or
structure, or otherwise, whether directly or indirectly, as a result of which
(a)(i) Sponsor, whether directly or indirectly, owns less than 18% of the
membership interests in and rights to distributions from Borrower, or (ii) any
Person other than Managing Member has the responsibility for managing and
administering the day-to day business and affairs of Borrower or (iii) in any
other respects, any Person other than Sponsor directly or indirectly Controls
Borrower, (b) (i) Sponsor no longer directly or indirectly owns at least 18% of
the membership interests in and rights to distributions from the Managing
Member, or (ii) Sponsor no longer directly or indirectly has responsibility for
managing and administering the day-to day business and affairs of the Managing
Member or (iii) in any other respects, any Person other than Sponsor directly or
indirectly Controls the Managing Member, (c)(i) anyone other than Acadia Realty
Trust, whether directly or indirectly, owns less than 75% of the partnership
interests in Sponsor, or (ii) any Person other than Acadia Realty Trust has the
responsibility for managing and administering the day-to day business and
affairs of Sponsor or (iii) in any other respects, any Person other than Acadia
Realty Trust directly or indirectly Controls Sponsor, or (d) a change in the
management control of Acadia Realty Trust such that Kenneth F. Bernstein is no
longer the Chief Executive Officer of Acadia Realty Trust or Kenneth F.
Bernstein fails to devote a substantial amount of his business time and
attention in any consecutive six (6) month period to the affairs of Acadia
Realty Trust; provided, however, such

5

--------------------------------------------------------------------------------



occurrence shall not be an Event of Default if within sixty (60) days of the
occurrence thereof the Administrative Agent approves, in the exercise of its
reasonable judgment, the replacement or successor management of Acadia Realty
Trust. As used in this definition, “Control” of one Person (the “controlled
Person”) by another Person (the “controlling Person”) shall mean the possession,
directly or indirectly, by the controlling Person of the power or ability to
direct or cause the direction of the management or policies of the controlled
Person, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).

                    (36) “Clearing Account” means an account with the Clearing
Bank into which Borrower and Property Manager shall deposit, or cause to be
deposited, all rents and other revenue from the Premises, and, upon the
effectiveness of the Cash Management Agreement, shall have the meaning assigned
to such term in the Cash Management Agreement.

                    (37) “Clearing Bank” means Bank of America, N.A. and, upon
the effectiveness of the Cash Management Agreement, shall have the meaning
assigned to such term in the Cash Management Agreement.

                    (38) “Closing Date” means the date of this Agreement.

                    (39) “Co-Borrower Documents” means collectively, the
Contribution Agreement, the Co-Borrower Guaranty (Acquisitions) and the
Co-Borrower Guaranty (Office).

                    (40) “Co-Borrower Guaranty (Acquisitions)” means the
Co-Borrower Guaranty by Lead Borrower in favor of Administrative Agent on the
Closing Date, as the same may be modified, supplemented or amended from time to
time.

                    (41) “Co-Borrower Guaranty (Office)” means the Co-Borrower
Guaranty by Fordham Office in favor of Administrative Agent on the Closing Date,
as the same may be modified, supplemented or amended from time to time.

                    (42) “Collateral Letter of Credit” means a clean,
irrevocable and unconditional standby letter of credit that is (a) issued for
the account of an applicant other than Borrower, (b) issued in favor of
Administrative Agent (on behalf of the Lenders) in the amount of any cash
required pursuant to the terms of this Agreement or any other Loan Document
pursuant to which it is being issued, (c) issued by an issuer having a paying
office in the City of New York (or, with respect to Bank of America, N.A. only,
such other office as is acceptable to Administrative Agent in its reasonable
discretion) and having a rating with respect thereto of “AA” or better by S&P
(or any equivalent rating from Moody’s) or such other issuer as shall be
approved by Administrative Agent in its sole and absolute discretion (Bank of
America, N.A. is hereby approved by Administrative Agent, provided that the
letter of credit is in form and substance acceptable to Administrative Agent in
its reasonable discretion), (d) drawable, in whole or in part from time to time,
by Administrative Agent upon the presentment to the issuer of a clean
sight-draft demanding such payment, (e) an “evergreen” letter of credit that
initially has an expiration date of at least one (1) year from the date of
deposit and is automatically renewed from year to year or one which does not
expire until at least thirty (30) Business Days

6

--------------------------------------------------------------------------------



after the Maturity Date, and (f) freely assignable upon presentation of
customary documents by Administrative Agent at no cost and expense to
Administrative Agent.

                    (43) “Commitment” means, as to each Lender, the obligation
of such Lender to make a Loan in a principal amount up to but not exceeding the
amount set opposite the name of such Lender on Schedule 1 under the caption
“Commitment” or, in the case of a Person that becomes a Lender pursuant to an
assignment permitted under Section 12.24(2), as specified in the respective
instrument of assignment pursuant to which such assignment is affected. The
original aggregate principal amount of the Commitments is $86,000,000.00.

                    (44) “Condemnation” means a temporary or permanent taking by
any Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
the Project, or any interest therein or right accruing thereto, including any
right of access thereto or any change of grade affecting the Project or any part
thereof.

                    (45) “Condemnation Proceeds” has the meaning assigned to
such term in Section 3.2(2).

                    (46) “Condominium” means that certain condominium
established pursuant to the Condominium Declaration.

                    (47) “Condominium Act” means Article 9-B of the Real
Property Law of the State of New York (§ 339-d et seq.), and all amendments,
modifications or replacements thereof or regulations with respect thereto, now
or hereafter enacted or promulgated.

                    (48) “Condominium Declaration” means that certain
Condominium Declaration filed with the Attorney General’s Office of the State of
New York and approved by Administrative Agent prior to the Closing Date for the
purpose of creating the Condominium.

                    (49) “Condominium Documents” means the Condominium
Declaration, the by-laws of any owner’s association to be established pursuant
to the Condominium Declaration to govern the affairs of the Condominium, and any
other document, instrument or agreement creating, governing or affecting the
Condominium.

                    (50) “Continue” “Continuation” and “Continued” refer to the
continuation pursuant to Section 2.2 of (a) a LIBOR-based Loan from one Interest
Period to the next Interest Period or (b) a Base Rate Loan at the Base Rate.

                    (51) “Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement among Lead Borrower, Fordham Office and
Administrative Agent dated as of October 5, 2007, as the same may be modified,
supplemented or amended from time to time.

                    (52) “Convert” “Conversion” and “Converted” refer to a
conversion pursuant to the terms of this Agreement of one Type of Loans into
another Type of Loans, which may be accompanied by the transfer by a Lender (at
its sole and absolute discretion) of a Loan from one Applicable Lending Office
to another.

7

--------------------------------------------------------------------------------



                    (53) “Debt” means, for any Person, without duplication: (a)
all indebtedness of such Person for borrowed money, for amounts drawn under a
letter of credit, or for the deferred purchase price of property for which such
Person or its assets is liable, (b) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be
liable, if such amounts were advanced under the credit facility, (c) all amounts
required to be paid by such Person as a guaranteed payment to partners, members
(or other equity holders) or a preferred or special dividend, including any
mandatory redemption of shares or interests, (d) all indebtedness guaranteed by
such Person, directly or indirectly, (e) all obligations under leases that
constitute capital leases for which such Person is liable, and (f) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.

                    (54) “Debt Service” means, with respect to the applicable
period of time, the aggregate interest, fixed principal and other payments due
under the Loan for such period.

                    (55) “Debt Service Coverage Ratio” means, (a) with respect
to the period from the Closing Date through and including the first anniversary
of the Closing Date, for the period of time for which calculation is being made,
the ratio of Net Operating Income to Debt Service, and (b) from the first day
after the first anniversary of the Closing Date through and including the
original Maturity Date, for the period of time for which calculation is being
made, the ratio of Pro Forma Net Operating Income to Calculated Debt Service.
The Debt Service Coverage Ratio shall be as determined by Administrative Agent
based upon the most recent reports required to have been submitted by Borrower
under Section 8.1 (or, if no such reports have been so submitted, such other
information as Administrative Agent shall determine in its sole and absolute
discretion), which determination shall be conclusive in the absence of manifest
error.

                    (56) “Debt Yield” means, for the period of calculation, the
result of (x) Net Operating Income, divided by (y) the outstanding principal
balance of the Loans, expressed as a percentage.

                    (57) “Declarant” means Acadia-PA East Fordham Acquisitions,
LLC in its capacity as the declarant named in the Condominium Declaration.

                    (58) “Default Rate” means a rate per annum equal to 5% plus
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans, provided that, with respect to principal of a LIBOR-based Loan, the
“Default Rate” shall be the greater of (a) 5% plus the interest rate for such
Loan as provided in Section 2.3(1)(b) and (b) the rate provided for above in
this definition; provided, however, that in no event shall the Default Rate
exceed the maximum rate allowed by applicable law.

                    (59) “Defaulting Lender” has the meaning assigned to such
term in Section 14.12(1).

8

--------------------------------------------------------------------------------



                    (60) “Deposit Account Control Agreement” means the Deposit
Account Control Agreement among Borrower, Administrative Agent and the Clearing
Bank pertaining to the Clearing Account, as the same may be modified, amended
and/or supplemented and in effect from time to time.

                    (61) “Depository Bank” has the meaning assigned to such term
in the Cash Management Agreement.

                    (62) “Dollars” and “$” means lawful money of the United
States of America.

                    (63) “Eligible Assignee” means any of (i) a commercial bank
organized under the Laws of the United States, or any State thereof, and having
(x) total assets in excess of $1,000,000,000 and (y) a combined capital and
surplus of at least $250,000,000; (ii) a commercial bank organized under the
laws of any other country which is a member of the Organization of Economic
Cooperation and Development (“OECD”), or a political subdivision of any such
country, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000, provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of OECD; (iii) a life
insurance company organized under the Laws of any State of the United States, or
organized under the Laws of any country and licensed as a life insurer by any
State within the United States and having admitted assets of at least
$1,000,000,000; (iv) a nationally recognized investment banking company or other
financial institution in the business of making loans, or an Affiliate thereof
(other than any Person which is directly or indirectly a Borrower Party or
directly or indirectly an Affiliate of any Borrower Party) organized under the
Laws of any State of the United States, and licensed or qualified to conduct
such business under the Laws of any such State and having (1) total assets of at
least $1,000,000,000 and (2) a net worth of at least $250,000,000; (v) an
Approved Fund; (vi) any Affiliate of Eurohypo, any other Person into which, or
with which, Eurohypo is merged, consolidated or reorganized, or which is
otherwise a successor to Eurohypo by operation of law, or which acquires all or
substantially all of the assets of Eurohypo, any other Person which is a
successor to the business operations of Eurohypo and engages in substantially
the same activities, or any Affiliate of any of the foregoing; or (vii) any
other Person reasonably acceptable to Borrower (to the extent Borrower’s consent
to an assignment is required for an assignment to a Person other than those
identified in clauses (i) through (vi) above, pursuant to Section 12.24(2), and
provided that all other applicable conditions to such assignment set forth in
Section 12.24(2) have been satisfied, including any applicable consent thereto
to be delivered by Administrative Agent.

                    (64) “Environmental Claim” has the meaning assigned to such
term in Article 5.

                    (65) “Environmental Indemnity” means that certain
Environmental Indemnity Agreement by Borrower and Guarantor in favor of
Administrative Agent and each of the Lenders, to be executed, dated and
delivered to Administrative Agent (on behalf of the Lenders) on October 5, 2007,
as the same may be modified, amended and/or supplemented and in effect from time
to time.

9

--------------------------------------------------------------------------------



                    (66) “Environmental Laws” has the meaning assigned to such
term in Article 5.

                    (67) “Environmental Liens” has the meaning assigned to such
term in Article 5.

                    (68) “Environmental Loss” has the meaning assigned to such
term in Article 5.

                    (69) “Eurohypo” means Eurohypo AG, New York Branch.

                    (70) “Eurohypo Counterparty” means Eurohypo and or (a) any
Affiliate of Eurohypo, (b) any other Person into which, or with which, Eurohypo
is merged, consolidated or reorganized, or which is otherwise a successor to
Eurohypo by operation of law, or which acquires all or substantially all of the
assets of Eurohypo, (c) any other Person which is a successor to the business
operations of Eurohypo and engages in substantially the same activities, or (d)
any Affiliate of any of the Persons described in clauses (b) and (c) of this
definition.

                    (71) “Event of Default” has the meaning assigned to such
term in Article 10.

                    (72) “Exculpated Party” has the meaning assigned to such
term in Section 13.1.

                    (73) “Extension Period” has the meaning assigned to such
term in Section 2.5.

                    (74) “Extension Notice” has the meaning assigned to such
term in Section 2.5(1).

                    (75) “Federal Bankruptcy Code” shall mean Title 11 of the
United States Code entitled “Bankruptcy” as amended from time to time, and any
successor statutes and rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditor’s rights.

                    (76) “Federal Funds Rate” means, for any day, the rate per
annum (rounded upwards to the nearest 1/32 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to Eurohypo on such Business Day on such transactions as determined
by Administrative Agent, or such other commercial bank as selected by
Administrative Agent.

10

--------------------------------------------------------------------------------



                    (77) “Fee Letter” means the letter agreement, dated the date
hereof, between Borrower and Administrative Agent with respect to certain fees
payable by Borrower in connection with the Loans, as the same may be modified or
amended from time to time.

                    (78) “Flood Insurance Acts” has the meaning assigned to such
term in Section 3.1(1)(g).

                    (79) “GAAP” means accounting principles generally accepted
in the United States of America.

                    (80) “Governmental Authority” means any governmental
department, commission, board, bureau, agency, regulatory authority,
instrumentality, judicial or administrative body, federal, state or local, or
foreign having jurisdiction over the matter or matters in question.

                    (81) “Guarantor” means Acadia Strategic Opportunity Fund II,
LLC, a Delaware limited liability company.

                    (82) “Guarantor Documents” means collectively, the Guaranty
and the Environmental Indemnity.

                    (83) “Guaranty” means the instruments of guaranty, if any,
now or hereafter in effect from a Guarantor to Administrative Agent (on behalf
of the Lenders).

                    (84) “Hazardous Materials” has the meaning assigned to such
term in Article 5.

                    (85) “Hedge Agreement” means any swap/cap agreement between
Borrower and one or more financial institutions providing for the transfer or
mitigation of interest risks either generally or under specific contingencies,
as the same may be modified, amended and/or supplemented and in effect from time
to time in accordance with Section 9.15; provided, however, that any such
agreement may only be secured by the Liens and Security Documents securing the
Loans, if, and only if, the protection is provided by one or more Eurohypo
Counterparties and otherwise complies with Section 9.15.

                    (86) “Hedge Agreement Pledge” means that certain Assignment,
Pledge and Security Agreement substantially in the form of Exhibit E attached
hereto, to be executed, dated and delivered by Borrower to Administrative Agent
(on behalf of the Lenders) in accordance with Section 9.15 and at any other time
Borrower elects or is required to enter into a Hedge Agreement, covering
Borrower’s right, title and interest in and to any such Hedge Agreement, as the
same may be modified, amended and/or supplemented and in effect from time to
time.

                    (87) “Improvements” has the meaning assigned to such term in
the Mortgage.

                    (88) “Indebtedness” has the meaning assigned to such term in
the Mortgage.

11

--------------------------------------------------------------------------------



                    (89) “Independent Manager” means, in the case of a
corporation, limited liability company or limited partnership, a director,
member or manager that is a natural person who has no affiliation with any
Borrower Party and who is approved by Administrative Agent.

                    (90) “Insurance Premiums” has the meaning assigned to such
term in Section 3.1(2).

                    (91) “Insurance Proceeds Deficiency” has the meaning
assigned to such term in Section 3.2(2).

                    (92) “Interest Period” means, with respect to any
LIBOR-based Loan, each period commencing on the date such LIBOR-based Loan is
made or Converted from a Base Rate Loan or (in the event of a Continuation) the
last day of the immediately preceding Interest Period for such Loan and ending
on the numerically corresponding day in the first calendar month thereafter;
provided that (i) each Interest Period that commences on the last Business Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; (ii) each
Interest Period that would otherwise end on a day that is not a Business Day
shall end on the next succeeding Business Day (or, if such next succeeding
Business Day falls in the next succeeding calendar month, on the immediately
preceding Business Day); (iii) no Interest Period shall have a duration of less
than one month and, if the Interest Period for any LIBOR-based Loan would
otherwise be a shorter period, such Loan shall bear interest at the Base Rate
plus the Applicable Margin for Base Rate Loans; (iv) in no event shall any
Interest Period extend beyond the Maturity Date; and (v) there may be no more
than one (1) Interest Period in respect of LIBOR based Loans outstanding at any
one time.

                    (93) “Interest Rate Hedge Period” has the meaning assigned
to such term in Section 9.15.

                    (94) “Interest Reserve Account” has the meaning assigned to
such term in the Cash Management Agreement.

                    (95) “Internal Revenue Code” means the Internal Revenue Code
of 1986, as amended.

                    (96) “Land” has the meaning assigned to such term in the
Recitals.

                    (97) “Leasing Guidelines” means the Leasing Guidelines
described in Schedule 1.1(97) attached hereto.

                    (98) “Lender” and “Lenders” have the respective meanings
assigned to such terms in the Preamble.

                    (99) “LIBOR Rate” means, for any Interest Period for any
LIBOR-based Loan, the greater of (a) 1.50% and (b) the rate per annum appearing
on Reuters Screen LIBOR01 (formerly operated as Page 3750 of the Dow Jones
Market Service (Telerate)) (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,

12

--------------------------------------------------------------------------------



as determined by Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m. London time on the date two
(2) Business Days prior to the first day of such Interest Period as the rate for
the offering of Dollar deposits having a term comparable to such Interest
Period, provided that if such rate does not appear on such page, or if such page
shall cease to be publicly available, or if the information contained on such
page, in the reasonable judgment of Administrative Agent shall cease accurately
to reflect the rate offered by leading banks in the London interbank market as
reported by any publicly available source of similar market data selected by
Administrative Agent, the LIBOR Rate for such Interest Period shall be
determined from such substitute financial reporting service as Administrative
Agent in its discretion shall determine.

                    (100) “LIBOR-based Loans” means Loans that bear interest at
rates based on rates referred to in the definition of “LIBOR Rate.”

                    (101) “Licenses” has the meaning assigned to such term in
Section 7.20.

                    (102) “Lien” means any interest, or claim thereof, in the
Project securing an obligation owed to, or a claim by, any Person other than the
owner of the Project, whether such interest is based on common law, statute or
contract, including the lien or security interest arising from a deed of trust,
mortgage, assignment, encumbrance, pledge, security agreement, conditional sale
or trust receipt or a lease, consignment or bailment for security purposes. The
term “Lien” shall include reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances affecting the Project.

                    (103) “Loans” means the loans made by the Lenders to
Borrower under this Agreement and all other amounts evidenced or secured by the
Loan Documents.

                    (104) “Loan Documents” means: (a) this Agreement, (b) the
Notes, (c) the Guaranty, (d) any letter of credit provided to Administrative
Agent in connection with the Loan, (e) the Mortgage, (f) the Subordination of
Property Management Agreement, (g) the Environmental Indemnity, (h) Hedge
Agreement Pledge, (i) the Cash Management Agreement, (j) Uniform Commercial Code
financing statements, (k) the Co-Borrower Documents, (l) such assignments of
management agreements, contracts and other rights as may be required under the
Commitment or otherwise requested by Administrative Agent, (m) all other
documents evidencing, securing, governing or otherwise pertaining to the Loans;
provided, however, that a Hedge Agreement entered into with any counterparty
that is not a Eurohypo Counterparty shall not be a Loan Document, and (n) all
amendments, modifications, renewals, substitutions and replacements of any of
the foregoing.

                    (105) “Loan To Value Ratio” means, at any time, the ratio,
expressed as a percentage, of (a) $86,000,000.00, to (b) the “as is” value of
the Project as determined by an Appraisal satisfactory to Administrative Agent.

                    (106) “Loan Transactions” has the meaning assigned to such
term in Section 2.8(4).

13

--------------------------------------------------------------------------------



                    (107) “Loan Year” means the period between the date hereof
and October 4, 2010 for the first Loan Year and the period between each
succeeding October 5 and October 4 until the Maturity Date.

                    (108) “Low DSCR Account” has the meaning assigned to such
term in the Cash Management Agreement.

                    (109) “Low DSCR Release Event” means, at any time after the
occurrence of a Low DSCR Trigger Event, that (a) the Debt Service Coverage Ratio
shall, for two consecutive calendar or fiscal quarters, be at or above: (i) with
respect to the period from the Closing Date through and including the first
anniversary of the Closing Date, 1.40:1.00; and (ii) from the first day after
the first anniversary of the Closing Date through and including the original
Maturity Date, 1.30:1.00; or (b) in the event that Borrower exercises the option
to extend the term of the Loan pursuant to Section 2.5 hereof, the Pro Forma
Debt Service Coverage Ratio shall, for two consecutive calendar or fiscal
quarters, be at or above 1.50:1.00.

                    (110) “Low DSCR Trigger Event” means, at any time prior to
the Maturity Date, that: (a) the Debt Service Coverage Ratio for any calendar
quarter is less than (i) with respect to the period from the Closing Date
through and including the first anniversary of the Closing Date, 1.35:1.00; and
(ii) from the first day after the first anniversary of the Closing Date through
and including the original Maturity Date, 1.25:1.00; or (b) in the event that
Borrower exercises the option to extend the term of the Loan pursuant to Section
2.5 hereof, the Pro Forma Debt Service Coverage Ratio for any calendar quarter
during the Extension Period is less than 1.45:1.00.

                    (111) “Low DSCR Trigger Period” means the period of time
after a Low DSCR Trigger Event until the occurrence of a Low DSCR Release Event.

                    (112) “Major Lease” means any lease that (a) accounts for
five percent (5%) or more of the total gross rental revenue of the Project
and/or (b) is for 10,000 rentable square feet or more.

                    (113) “Majority Lenders” means Lenders holding at least 66⅔%
of the aggregate outstanding principal amount of the Loans or, if the Loans
shall not have been made, at least 66⅔% of the Commitments.

                    (114) “Managing Member” means Acadia – P/A Holding Company,
LLC, a Delaware limited liability company, as sole member under the
organizational documents of Borrower and its successors thereunder as managing
member of Borrower as permitted under the Loan Documents.

                    (115) “Material Adverse Effect” means a material adverse
effect, as unilaterally determined by Administrative Agent, in its reasonable
judgment and discretion, on (a) the Project or the business, operations,
financial condition, prospects, liabilities or capitalization of Borrower, (b)
the ability of Borrower to perform its obligations under any of the Loan
Documents to which it is a party, including the timely payment of the principal
of or interest on the Loans or other amounts payable in connection therewith,
(c) the ability of the Guarantor or any Borrower Party to perform its
obligations under any of the Loan Documents to

14

--------------------------------------------------------------------------------



which it is a party, (d) the validity or enforceability of any of the Loan
Documents or (e) the rights and remedies of the Lenders and Administrative Agent
under any of the Loan Documents.

                    (116) “Maturity Date” means the earlier of (a) October 4,
2011, as such date may extended by the Extension Period, or (b) any earlier date
on which all of the Loans are required to be paid in full, by acceleration or
otherwise, under this Agreement or any of the other Loan Documents.

                    (117) “Mold” has the meaning assigned to such term in
Section 5.1(6).

                    (118) “Mortgage” means the Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing executed by Borrower in favor
of Administrative Agent (on behalf of the Lenders), covering the Project and any
amendments, modifications, renewals, substitutions, consolidations, severances
and replacements thereof.

                    (119) Intentionally Omitted.

                    (120) Intentionally Omitted.

                    (121) “Net Cash Flow” means, for any period, the amount by
which Operating Revenues exceed the sum of (a) Operating Expenses, (b) Debt
Service, and (c) any actual payment into impounds, escrows, or reserves required
by Administrative Agent, except to the extent included within the definition of
Operating Expenses.

                    (122) “Net Operating Income” means the amount by which
Adjusted Operating Revenues exceed Adjusted Operating Expenses.

                    (123) “Net Proceeds” has the meaning assigned to such term
in Section 3.2(2).

                    (124) “Net Proceeds Deficiency” has the meaning assigned to
such term in Section 3.2(2)(f).

                    (125) “Notes” means the four (4) promissory notes of even
date herewith as provided for in Section 2.1(4), and in the Note Consolidation,
Severance and Modification Agreement of even date herewith between
Administrative Agent, and all promissory notes delivered in substitution or
exchange therefor, in each case as the same may be consolidated, replaced,
severed, modified, amended or extended from time to time.

                    (126) “Office Component” means the portion of the
Improvements belonging to Fordham Office consisting of a 14-story Class A office
building containing approximately 151,685 square feet of net leaseable space.

                    (127) “Operating Expenses” means all reasonable and
necessary expenses of operating the Project in the ordinary course of business
calculated in accordance with GAAP which are directly associated with and fairly
allocable to the Project for the applicable period, including annualized ad
valorem real estate taxes and assessments, capital expenditures at an imputed
rate of $0.10 per square foot on an annualized basis of gross leasable area at
the Project, annualized insurance premiums, regularly scheduled tax impounds
paid to Administrative Agent,

15

--------------------------------------------------------------------------------



maintenance costs, management fees and costs in an amount equal to the greater
of the management fees and costs actually paid or an imputed rate of four
percent (4%) of Operating Revenues, accounting, legal, and other professional
fees, fees relating to environmental and Net Cash Flow and Net Operating Income
audits, and other expenses incurred by Administrative Agent and reimbursed by
Borrower under this Agreement and the other Loan Documents, deposits to any
capital replacement reserves required by Administrative Agent, wages, salaries,
and personnel expenses, but excluding Debt Service, capital expenditures, any of
the foregoing expenses which are paid from deposits to cash reserves previously
included as Operating Expenses, any payment or expense for which Borrower was or
is to be reimbursed from proceeds of the Loans or insurance or by any third
party, and any non-cash charges such as depreciation and amortization. Any
management fee or other expense payable to Borrower or to an Affiliate of
Borrower shall be included as an Operating Expense only with Administrative
Agent’s prior approval. Operating Expenses shall not include federal, state or
local income taxes or legal and other professional fees unrelated to the
operation of the Project.

                    (128) “Operating Revenues” means all cash receipts of
Borrower from operation of the Project or otherwise arising in respect of the
Project after the date hereof which are properly allocable to the Project for
the applicable period (subject to an underwritten market vacancy rate of not
less than 8%), including receipts from leases and parking agreements, concession
fees and charges and other miscellaneous operating revenues, proceeds from
rental or business interruption insurance, withdrawals from cash reserves
(except to the extent any operating expenses paid therewith are excluded from
Operating Expenses), in all cases, determined in accordance with GAAP but
without taking into account straight-lining of rents and extraordinary revenues
(including, but not limited to, lease termination payments) and FAS 141R
adjustments, but excluding (a) all rent and other revenues received during the
applicable period from tenants that, at any time during the applicable period,
are subject to a Bankruptcy Proceeding, unless such Bankruptcy Proceeding has
been closed, and the subject tenant has not been discharged from its obligations
under the subject lease and/or the rental payments due and/or paid by such
tenant to Borrower can not be disgorged from Borrower, (b) rent and other
revenues from tenants that have been in default on the payment of rent under
their respective leases for more than thirty (30) days, (c) rent and other
revenues from tenants under leases which have remaining terms of less than
twelve (12) months from the date of calculation, (d) security deposits and
earnest money deposits until they are forfeited by the depositor, (e) advance
rentals (i.e. more than thirty (30) days in advance) until they are earned, (f)
lump sum lease buy-out payments made by tenants in connection with any
surrender, cancellation or termination of their lease, and (d) proceeds from a
sale or other disposition.

                    (129) “Participant” has the meaning assigned to such term in
Section 12.24(3).

                    (130) “Payment Date” means the first Business Day of each
calendar month.

                    (131) “Payor” has the meaning assigned to such term in
Section 2.8(6).

                    (132) “Permitted Encumbrances” has the meaning set forth in
the Mortgage.

                    (133) “Permitted Transfer” shall mean any of the following
transfers, provided there is no Change of Control as a result of such transfer:

16

--------------------------------------------------------------------------------



                              (a) a transfer by devise or descent or by
operation of law upon the death of a member, partner or shareholder of Borrower
or any Affiliate of Borrower, so long as Lead Borrower delivers notice to
Administrative Agent as soon as practicable thereafter and that Borrower or such
Affiliate is promptly reconstituted, if applicable, following the death of such
member partner or shareholder;

                              (b) transfers for estate planning purposes of an
individual’s interest in Borrower or any Affiliate of Borrower to the spouse or
any lineal descendant of such individual, or to a trust for the benefit of any
one or more of such individual, spouse or lineal descendant, so long as Borrower
or such Affiliate is reconstituted, if required, following such transfer;

                              (c) the sale or pledge, in one or a series of
transactions, of the stock, limited partnership interests or non-managing
membership interests (as the case may be) in Borrower or an Affiliate of
Borrower; provided, however, that no such transfers shall result in any sale,
transfer, conveyance, mortgage, pledge, or assignment of the legal or beneficial
ownership of the Project, and as a condition to each such transfer,
Administrative Agent shall receive no less than thirty (30) days prior written
notice of such proposed transfer;

                              (d) a transfer by P/A Associates, LLC (“P/A
Associates”) of 100% of its membership interest in Managing Member to Acadia
Strategic Opportunity Fund II, LLC (“Fund II”) or an Affiliate of Fund II; and

                              (e) the sale, transfer, or issuance of stock in
Acadia Realty Trust (the “Trust”), in the ordinary course of business, provided
such stock is listed on the NYSE or other nationally recognized stock exchange.

                    (134) “Person” means any individual, corporation,
partnership, joint venture, association, joint stock company, trust, trustee,
estate, limited liability company, unincorporated organization, real estate
investment trust, government or any agency or political subdivision thereof, or
any other form of entity.

                    (135) “Policy” has the meaning assigned to such term in
Section 3.1(2).

                    (136) “Potential Default” means the occurrence of any event
or condition which, with the giving of notice, the passage of time, or both,
would constitute an Event of Default.

                    (137) “Prime Rate” means the rate of interest from time to
time announced by Eurohypo at its principal office as its prime commercial
lending rate, it being understood that such prime commercial rate is a reference
rate and does not necessarily represent the lowest or best rate being charged by
Eurohypo to any customer.

                    (138) “Prohibited Person” means any Person:

 

 

 

          (a) listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);

17

--------------------------------------------------------------------------------




 

 

 

          (b) that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

 

 

          (c) with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order;

 

 

 

          (d) who is known to Borrower to commit, threaten or conspire to commit
or support “terrorism”, as defined in the Executive Order;

 

 

 

          (e) that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

 

 

 

          (f) who is known to Borrower to be an Affiliate of or affiliated with
a Person listed above.

                    (139) “Project” means that certain mixed use retail/office
building consisting of approximately 119,446 square feet of retail space and
151,685 square feet of office space, and all related facilities, amenities,
fixtures, and personal property owned by Borrower and any improvements now or
hereafter located on the real property described in Exhibit A.

                    (140) “Project Amenities” means those areas or elements of,
easements over, interests in or licenses or rights to use, those portions of the
Project that are granted to Units in the Condominium Declaration.

                    (141) “Property Management Agreement” means that certain
Property Management Agreement dated as of August 15, 2007 between Property
Manager and Lead Borrower with respect to the management of the Project by the
Property Manager, together with any management agreements entered into with
future Property Managers in accordance with the terms of this Agreement.

                    (142) “Property Manager” means Acadia – P/A Management
Services LLC, which is initially the manager of the Project under the Property
Management Agreement, together with any successor property managers appointed
for the Project in accordance with the terms of this Agreement.

                    (143) “Pro Forma Debt Service Coverage Ratio” means the
ratio of: (a) Pro Forma Net Operating Income for the full calendar quarter
immediately preceding the date of calculation, to (b) the Calculated Debt
Service for the full calendar quarter immediately preceding the date of
calculation. The Pro Forma Debt Service Coverage Ratio shall be as determined by
Administrative Agent based upon the most recent reports required to have been
submitted by Borrower under Section 8.1 (or, if no such reports have been so
submitted, such other information as Administrative Agent shall determine in its
sole and absolute discretion), which determination shall be conclusive in the
absence of manifest error.

18

--------------------------------------------------------------------------------



                     (144) “Pro Forma Net Operating Income” means, for any
period, the amount by which Pro Forma Operating Revenues exceed Adjusted
Operating Expenses.

                    (145) “Pro Forma Operating Revenues” means, for any period,
the sum of (a) Adjusted Operating Revenues and (b) pro forma net effective
rental income from tenants who have executed leases, but have yet to commence
paying rent for the applicable period; provided, however, that the foregoing
calculation shall exclude rent and other revenues from tenants under leases
which have remaining terms of less than nine (9) months from the date of
calculation.

                    (146) “Proportionate Share” means, with respect to each
Lender, initially the percentage set forth opposite such Lender’s name on
Schedule 1.1(146) attached hereto, as such percentage may be modified from time
to time pursuant to Assignment and Acceptances and as recorded in Administrative
Agent’s register of Lenders for the Loan.

                    (147) “Proposed Lender” has the meaning assigned to such
term in Section 2.9(7).

                    (148) “Regulation D” means Regulation D of the Board of
Governors of the Federal Reserve System of the United States of America (or any
successor), as the same may be modified and supplemented and in effect from time
to time.

                    (149) “Regulatory Change” means, with respect to any Lender,
any change after the date hereof in Federal, state or foreign law or regulations
(including, without limitation, Regulation D) or the adoption or making after
such date of any interpretation, directive or request applying to a class of
banks including such Lender of or under any Federal, state or foreign law or
regulations (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) by any court or governmental or monetary
authority charged with the interpretation or administration thereof.

                    (150) “Rejecting Lender” has the meaning set forth in
Section 9.1.

                    (151) “Related Entity” means, as to any Person, (a) any
Affiliate of such Person; (b) any other Person into which, or with which, such
Person is merged, consolidated or reorganized, or which is otherwise a successor
to such Person by operation of law, or which acquires all or substantially all
of the assets of such Person; (c) any other Person which is a successor to the
business operations of such Person and engages in substantially the same
activities; or (d) any Affiliate of the Persons described in clauses (b) and (c)
of this definition.

                    (152) “Replacement Lender” has the meaning assigned to such
term in Section 14.12(6).

                    (153) “Requesting Lender” has the meaning assigned to such
term in Section 2.9(7).

                    (154) “Required Payment” has the meaning assigned to such
term in Section 2.8(6).

19

--------------------------------------------------------------------------------



                    (155) “Reserve Account Collateral” has the meaning assigned
to such term in Section 4.4(1).

                    (156) “Reserve Funds” means, the Tax and Insurance Reserve
Fund.

                    (157) “Reserve Requirement” means, for any Interest Period
for any LIBOR-based Loan, the average maximum rate at which reserves (including,
without limitation, any marginal, supplemental or emergency reserves) are
required to be maintained during such Interest Period under Regulation D by
member banks of the Federal Reserve System in New York City with deposits
exceeding $1,000,000,000 against “Eurocurrency liabilities” (as such term is
used in Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall include any other reserves required to be maintained by such
member banks by reason of any Regulatory Change with respect to (i) any category
of liabilities that includes deposits by reference to which the LIBOR Rate for
any Interest Period for any LIBOR-based Loans is to be determined as provided in
the definition of “LIBOR Rate” or (ii) any category of extensions of credit or
other assets that includes LIBOR-based Loans.

                    (158) “Restoration” means the repair and restoration of the
Project after a Casualty or Condemnation as nearly as possible to the condition
the Project was in immediately prior to such Casualty or Condemnation, with such
alterations as may be approved by Administrative Agent.

                    (159) “Retail Component” means the portion of the
Improvements belonging to the Lead Borrower consisting of approximately 119,446
square feet of gross leasable retail area.

                    (160) “Security Accounts” means, collectively, the Tax and
Insurance Reserve Account, the Casualty/Taking Account, the Additional Cash
Collateral Account, the Cash Management Account, the Low DSCR Account and the
Reserve Funds.

                    (161) “Security Documents” means collectively, the Mortgage,
the Hedge Agreement Pledge, the Deposit Account Control Agreement, the Cash
Management Agreement and all Uniform Commercial Code financing statements
required by this Agreement, the Mortgage, the Hedge Agreement Pledge, the
Deposit Account Control Agreement or the Cash Management Agreement to be filed
with respect to the applicable security interests.

                    (162) “Single Purpose Entity” means a corporation, limited
partnership or limited liability company which at all times on and after the
date hereof, unless otherwise approved in writing by Administrative Agent:

 

 

 

          (a) is organized solely for the purpose of one of the following: (a)
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Project, entering into this Agreement,
refinancing the Project in connection with a permitted repayment of the Loans,
and transacting any and all lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (b) acting as the sole managing
member of Borrower;

20

--------------------------------------------------------------------------------




 

 

 

          (b) is not engaged and will not engage in any business unrelated to
(a) the acquisition, development, ownership, management or operation of the
Project or (b) acting as the sole managing member of Borrower;

 

 

 

          (c) does not have and will not have any assets other than those
related to (a) the Project or (b) its membership interest in Borrower;

 

 

 

          (d) has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, sale of all or substantially all of its assets, transfer of partnership
or membership interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company), or any amendment of its
articles of incorporation, by-laws, limited partnership certificate, limited
partnership agreement, articles of organization, certificate of formation or
operating agreement (as applicable) with respect to the matters set forth in
this definition;

 

 

 

          (e) in the case of Borrower, has and will have, as its only managing
member, the Managing Member, which shall be a limited liability company that is
a Single Purpose Entity and has at least one (1) Independent Manager;

 

 

 

          (f) if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a certificate of limited partnership
and limited partnership agreement, or (ii) a corporation, has a certificate of
incorporation or articles of incorporation, that in each case provide that such
entity shall not, without the unanimous written consent of all of its partners
or members (and, in the case of the Managing Member, its Independent
Manager(s)): (a) dissolve, merge, liquidate or consolidate itself or any entity
in which it has a direct or indirect legal or beneficial ownership interest; (b)
sell all or substantially all of its assets or the assets of any other entity in
which it has a direct or indirect legal or beneficial ownership interest; (c)
engage in any other business activity or permit any entity in which it has a
direct or indirect legal or beneficial ownership interest to engage in any other
business activity, in each case except as permitted pursuant to the Loan
Documents, (d) amend its organizational documents with respect to the matters
set forth in this definition without the consent of Administrative Agent; and
(e) file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest or is the direct or
indirect general partner or manager;

 

 

 

          (g) if such entity is a limited partnership, has as its only general
partner a Single Purpose Entity;

 

 

 

          (h) is and will pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due, and is maintaining and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

21

--------------------------------------------------------------------------------




 

 

 

          (i) has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

 

 

          (j) has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns, except to the
extent that it is required or permitted to file consolidated tax returns by law;

 

 

 

          (k) has not commingled and will not commingle its funds or assets with
those of any other Person;

 

 

 

          (l) has held and will hold its assets in its own name;

 

 

 

          (m) has maintained and will maintain financial statements that
properly and accurately show its separate assets and liabilities and do not show
the assets or liabilities of any other Person, and has not permitted and will
not permit its assets to be listed as assets on the financial statement of any
other entity other than an Affiliate (but in such case noting that such entity
and the Affiliate are separate entities);

 

 

 

          (n) has paid and will pay its own liabilities and expenses, including,
but not limited to, the salaries of its own employees (if any), out of its own
funds and assets, and has maintained and will maintain a sufficient number of
employees or has entered into appropriate alternative arrangements for workforce
services in light of its contemplated business operations;

 

 

 

          (o) has observed and will observe all corporate, partnership or
limited liability company formalities, as applicable;

 

 

 

          (p) has not incurred and will not incur any Debt other than (a) with
respect to Borrower, the Loans and (b) trade and operational debt which is (i)
incurred in the ordinary course of business, (ii) not more than sixty (60) days
past due, (iii) with trade creditors, (iv) with respect to Borrower, in the
aggregate, in an amount less than $1,000,000.00, (v) not evidenced by a note,
and (vi) paid when due. No Debt other than the Loans may be secured (subordinate
or pari passu) by the Project;

 

 

 

          (q) has not and will not assume or guarantee or become obligated for
the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except as permitted pursuant to this
Agreement;

 

 

 

          (r) has not and will not acquire obligations or securities of its
members or shareholders or any other Affiliate;

 

 

 

          (s) has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, including, but not limited to,
paying for shared office space and services performed by any officer or employee
of an Affiliate;

 

 

 

          (t) maintains and uses and will maintain and use separate invoices and
checks bearing its name. The stationery, invoices, and checks utilized by the
Single Purpose Entity or utilized to collect its funds or pay its expenses shall
bear its own name

22

--------------------------------------------------------------------------------




 

 

 

and shall not bear the name of any other entity unless such entity is clearly
designated as being the Single Purpose Entity’s agent;

 

 

 

          (u) except in connection with the Loans, has not pledged and will not
pledge its assets for the benefit of any other Person;

 

 

 

          (v) has conducted business, held itself out and identified itself and
will conduct business, hold itself out and identify itself as a separate and
distinct entity under its own name or in a name franchised or licensed to it by
a Person other than an Affiliate of Borrower and not as a division or part of
any other Person;

 

 

 

          (w) has not made and will not make loans to any person or entity or
hold evidence of indebtedness issued by another person or entity (other than
cash and securities issued by a person or entity that is not an Affiliate or
subject to common ownership with such entity);

 

 

 

          (x) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

 

 

          (y) has not entered into or been a party to, and will not enter into
or be a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s length transaction with an unrelated
third party;

 

 

 

          (z) has not and will not have any obligation to indemnify its
partners, officers, directors or members, as the case may be, unless such
obligation is fully subordinated to the Indebtedness and will not constitute a
claim against it in the event that, after payment of the Indebtedness, cash flow
is insufficient to pay such obligation;

 

 

 

          (aa) if such entity is a corporation, it is required to consider the
interests of its creditors in connection with all corporate actions;

 

 

 

          (bb) does not and will not have any of its obligations guaranteed by
any affiliate.

                    (163) “Site Assessment” means an environmental engineering
report for the Project prepared by an engineer engaged by Administrative Agent
at Borrower’s expense, and in a manner satisfactory to Administrative Agent,
based upon an investigation relating to and making appropriate inquiries
concerning the existence of Hazardous Materials on or about the Project, and the
past or present discharge, disposal, release or escape of any such substances,
all consistent with good customary and commercial practice.

                    (164) “Special Advance Lender” has the meaning assigned to
such term in Section 14.12(1).

                    (165) “Sponsor” means Acadia Realty Limited Partnership

23

--------------------------------------------------------------------------------



                    (166) “State” means the State of New York.

                    (167) “Stub Interest Period” has the meaning assigned to
such term in Section 2.4(1).

                    (168) “Subordination of Property Management Agreement” means
that certain Property Manager’s Consent and Subordination of Property Management
Agreement, dated the date hereof, by the Property Manager in favor of
Administrative Agent (on behalf of the Lenders), as the same may be modified,
amended and/or supplemented and in effect from time to time.

                    (169) “Syndication” has the meaning assigned to such term to
in Section 12.28.

                    (170) “Tax and Insurance Reserve Account” has the meaning
assigned to such term in the Cash Management Agreement.

                    (171) “Tax and Insurance Reserve Fund” has the meaning
assigned to such term in Section 4.1(1).

                    (172) “Taxes” has the meaning assigned to such term in
Section 9.2.

                    (173) “Terrorism Insurance” has the meaning assigned to such
term in Section 3.1(2).

                    (174) “Terrorism Insurance Cap” has the meaning assigned to
such term in Section 3.1(2).

                    (175) “Terrorism Insurance Required Amount” has the meaning
assigned to such term in Section 3.1(2).

                    (176) “Third-Party Counterparty” has the meaning assigned to
such term in Section 9.15(3).

                    (177) “Third-Party Hedge Agreement” has the meaning assigned
to such term in Section 9.15(3).

                    (178) “Threshold Amount” means $2,000,000.

                    (179) “TI/LC Letter of Credit” has the meaning assigned to
such term in Section 4.2.

                    (180) “Transfer” has the meaning assigned to such term in
Section 9.1.

                    (181) “Type” has the meaning assigned to such term in
Section 2.1.

                    (182) “Unit” means each unit of the Condominium, together
with all rights, interests and easements in and to the Project Amenities that
are held by the owner of such unit as a result of the operation of the terms of
the Condominium Declaration.

24

--------------------------------------------------------------------------------



                    (183) “Unit Annual Assessments” means the assessments
allocated to each Unit and collected by Declarant as set forth in the
Condominium Declaration.

                    (184) “Unpaid Amount” has the meaning assigned to such term
in Section 14.12(2).

          Section 1.2 Types of Loans. Loans hereunder are distinguished by
“Type”. The “Type” of a Loan refers to whether such Loan is an Base Rate Loan or
a LIBOR-based Loan, each of which constitutes a Type.

ARTICLE 2

LOAN TERMS

          Section 2.1 The Commitments, Loans and Notes.

                    (1) Loans. Each Lender severally agrees, on the terms and
conditions of this Agreement, to make a term loan to Borrower in Dollars in a
principal amount up to but not exceeding the amount of the Commitment of such
Lender. The Loans shall be funded in a single advance in the aggregate amount of
up to $86,000,000.00 and repaid in accordance with this Agreement. The
precondition to effectiveness of this Agreement shall be Borrower’s satisfaction
of the conditions described in Schedule 2.1. Borrower hereby confirms that,
notwithstanding the foregoing, the Loans have been fully advanced in the amount
of $86,000,000.00 prior to the date hereof and that no actual advance of the
Loans to Borrower shall be made on the date hereof or be required during the
term of the Loans.

                    (2) Lending Offices. The Loans of each Lender shall be made
and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.

                    (3) Several Obligations. The failure of any Lender to make
any Loan to be made by it on the date specified therefor shall not relieve any
other Lender of its obligation to make its Loan, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender.

                    (4) Notes.

                    (a) Loan Notes. The Loans made by each Lender shall be
evidenced by a single promissory note of Borrower substantially in the form of
Exhibit C, payable to such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.

                    (b) Endorsements on Notes. The date, amount, Type, interest
rate and duration of Interest Period (if applicable) of each Loan made by each
Lender to Borrower, and each payment made on account of the principal thereof,
shall be recorded by such Lender on its books and, prior to any transfer of the
Note held by it, endorsed by such Lender on the schedule attached to such Note
or any continuation thereof; provided that the failure of such Lender to make
any such recordation or endorsement shall not affect the obligations of Borrower
to make a payment when due of any amount owing hereunder or under such Note in
respect of such Loans.

25

--------------------------------------------------------------------------------



                    (c) Substitution, Exchange and Subdivision of Notes. No
Lender shall be entitled to have its Notes substituted or exchanged for any
reason, or subdivided for promissory notes of lesser denominations, except in
connection with a permitted assignment of all or any portion of such Lender’s
Commitment, Loans and Note pursuant to Sections 12.10 and 12.24 (and, if
requested by any Lender, Borrower agrees to so substitute or exchange any Notes
and enter into note splitter agreements in connection therewith).

                    (d) Loss, Theft, Destruction or Mutilation of Notes. In the
event of the loss, theft or destruction of any Note, upon Borrower’s receipt of
a reasonably satisfactory indemnification agreement executed in favor of
Borrower by the holder of such Note, or in the event of the mutilation of any
Note, upon the surrender of such mutilated Note by the holder thereof to
Borrower, Borrower shall execute and deliver to such holder a new replacement
Note in lieu of the lost, stolen, destroyed or mutilated Note.

          Section 2.2 Conversions or Continuations of Loans.

                    (1) Subject to Sections 2.8(4), 2.9(2) and 2.9(3), Lead
Borrower shall have the right to Convert Loans of one Type into Loans of another
Type or Continue Loans of one Type as Loans of the same Type, at any time or
from time to time; provided that: (a) Lead Borrower shall give Administrative
Agent notice of each such Conversion or Continuation as provided in Section
2.8(5); (b) LIBOR-based Loans may be Converted only on the last day of an
Interest Period for such Loans unless Borrower complies with the terms of
Section 2.9(5) and (c) subject to Sections 2.9(1) and 2.9(3), any Conversion or
Continuation of Loans shall be pro rata among the Lenders. Notwithstanding the
foregoing, and without limiting the rights and remedies of Administrative Agent
and the Lenders under Article 11, in the event that any Event of Default exists,
Administrative Agent may (and at the request of the Majority Lenders shall)
suspend the right of Lead Borrower to Convert any Loan into a LIBOR-based Loan,
or to Continue any Loan as a LIBOR-based Loan for so long as such Event of
Default exists, in which event all Loans shall be Converted (on the last day(s)
of the respective Interest Periods therefor) or Continued, as the case may be,
as Base Rate Loans. In connection with any such Conversion, a Lender may (at its
sole and absolute discretion) transfer a Loan from one Applicable Lending Office
to another.

                    (2) Notwithstanding anything to the contrary contained in
this Agreement, at any time that a Hedge Agreement is in effect, Lead Borrower
shall have the right to choose only an Interest Period with respect to the
principal amount equal to the notional amount under such Hedge Agreement which
is the same as the Interest Rate Hedge Period.

          Section 2.3 Interest Rate; Late Charge.

                    (1) Borrower hereby promises to pay to Administrative Agent
for account of each Lender interest on the unpaid principal amount of each Loan
(which may be Base Rate Loans and/or LIBOR-based Loans) made by such Lender for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full, at the following rates per annum:

                    (a) during such periods as such Loan is a Base Rate Loan,
the Base Rate plus the Applicable Margin; and

26

--------------------------------------------------------------------------------



                    (b) during such periods as such Loan is a LIBOR-based Loan,
for each Interest Period relating thereto, the Adjusted LIBOR Rate for such Loan
for such Interest Period plus the Applicable Margin.

                    (2) Accrued interest on each Loan shall be payable (i)
monthly in arrears on each Payment Date and (ii) in the case of any Loan, upon
the payment or prepayment thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid or Converted),
except that interest payable at the Default Rate shall be payable from time to
time on demand.

                    (3) Notwithstanding anything to the contrary contained
herein, after the Maturity Date and during any period when an Event of Default
exists, Borrower shall pay to Administrative Agent for the account of each
Lender interest at the applicable Default Rate on the outstanding principal
amount of any Loan made by such Lender, any interest payments (except a late
payment of any Additional Interest which shall be governed by the terms of the
Hedge Agreement) thereon not paid when due and on any other amount payable by
Borrower hereunder, under the Notes and any other Loan Documents.

                    (4) Promptly after the determination of any interest rate
provided for herein or any change therein, Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to Lead
Borrower, but the failure of Administrative Agent to provide such notice shall
not affect Borrower’s obligation for the payment of interest on the Loans.

                    (5) In addition to any sums due under this Section 2.3,
Borrower shall pay to Administrative Agent for the account of the Lenders a late
payment premium in the amount of five percent (5.0%) of (i) any payments of
principal under the Loans made and payable after the due date thereof, and (ii)
any payments of interest or other sums under the Loans made more than five (5)
days after the due date thereof, which late payment premium shall be due with
any such late payment or upon demand by Administrative Agent. Such late payment
charge represents the reasonable estimate of Borrower and the Lenders of a fair
average compensation for the loss that may be sustained by the Lenders due to
the failure of Borrower to make timely payments. Such late charge shall be paid
without prejudice to the right of Administrative Agent and the Lenders to
collect any other amounts provided herein or in the other Loan Documents to be
paid or to exercise any other rights or remedies under the Loan Documents.

                    (6) Borrower shall pay Additional Interest under the Notes
in accordance with the terms of any Hedge Agreement provided by a Eurohypo
Counterparty.

          Section 2.4 Terms of Payment.

          The Loans shall be payable as follows:

                    (1) Interest. On the date hereof, Borrower shall make a
payment of interest only (covering the period from the date hereof through and
including December 1, 2009 (the “Stub Interest Period”), and beginning with the
first Business Day of each month thereafter, commencing on January 1, 2010,
Borrower shall pay interest in arrears on each Payment Date in accordance with
the wire transfer instructions set forth in Schedule 2.4(1) hereto (or such
other

27

--------------------------------------------------------------------------------



instructions as Administrative Agent may from time to time provide) until all
amounts due under the Loan Documents are paid in full.

                    (2) Principal Amortization. Borrower shall make payments of
interest only for the first twelve (12) months of the term of the Loan.
Beginning with the first Payment Date following the first anniversary of the
Closing Date and continuing through the Maturity Date (including, if the
extension option is exercised, through the Extension Period), Borrower shall
make payments of principal in the amounts set forth on Schedule 2.4(2) attached
hereto and made a part hereof.

                    (3) Maturity. On the Maturity Date, Borrower shall pay to
Administrative Agent (on behalf of the Lenders) all outstanding principal,
accrued and unpaid interest, and any other amounts due under the Loan Documents.

                    (4) Optional Prepayments. Subject to the provisions of
Sections 2.4(6) and 2.9(5), Borrower shall have the right to prepay Loans in
whole or in part, without premium or penalty; provided that: (a) Lead Borrower
shall give Administrative Agent notice of each such prepayment as provided in
Section 2.8(5) (and, upon the date specified in any such notice of prepayment,
the amount to be prepaid shall become due and payable hereunder) and (b) partial
prepayments shall be in the minimum aggregate principal amounts specified in
Section 2.8(4). Loans that are prepaid cannot be reborrowed.

                    (5) Mandatory Prepayments. If a casualty or condemnation
shall occur with respect to the Project, Borrower, upon Borrower’s or
Administrative Agent’s receipt of the applicable insurance proceeds or
condemnation award, shall prepay the Loan, if required by the provisions of
Article 3, on the dates and in the amounts specified therein without premium
(but subject to the provisions of Sections 2.4(6) and 2.9(5)). Nothing in this
Section 2.4(5) shall be deemed to limit any obligation of Borrower under the
Mortgage or any other Security Document, including any obligation to remit to a
collateral or similar account maintained by Administrative Agent pursuant to the
Mortgage or any of the other Security Documents the proceeds of insurance,
condemnation award or other compensation received in respect of any casualty or
condemnation. Prepayments pursuant to this Section 2.4(5) shall be applied to
the Loans then outstanding pro rata in the order set forth in Section 2.4(6).

                    (6) Interest and Other Charges on Prepayment. If the Loans
are prepaid, in whole or in part, pursuant to Section 2.4(4) or 2.4(5), each
such prepayment shall be made on the prepayment date specified in the notice to
Administrative Agent pursuant to Section 2.8(5), and (in every case) together
with (a) the accrued and unpaid interest (including accrued and unpaid
Additional Interest, if applicable) on the principal amount prepaid and (b) any
amounts payable to a Lender pursuant to Section 2.9(5) as a result of such
prepayment while an Adjusted LIBOR Rate is in effect; provided, however, that
any such prepayment shall be applied first, to the prepayment of any portions of
the outstanding principal amount that are Base Rate Loans and, second, to the
prepayment of any portions of the outstanding principal amount that are
LIBOR-based Loans applying such sums first to LIBOR-based Loans of the shortest
maturity so as to minimize breakage costs; provided further, however, that if an
Event of Default exists, Administrative Agent may distribute such payment to the
Lenders for application in such manner as it or the Majority Lenders, subject to
Section 2.8(2), may determine to be appropriate.

28

--------------------------------------------------------------------------------



                    (7) Application of Payments. All payments received by
Administrative Agent under the Loan Documents shall be applied: first, to any
fees and expenses due to Administrative Agent and the Lenders under the Loan
Documents; second, to any Default Rate interest or late charges; third, to
accrued and unpaid interest; and fourth, to the principal sum and other amounts
due under the Loan Documents; provided, however, that, if an Event of Default
exists Administrative Agent shall apply such payments in any order or manner as
Administrative Agent shall determine.

          Section 2.5 Extension of Maturity Date. Borrower may, at its option,
extend the term of the then outstanding principal amount for a period of three
hundred sixty-four (364) days from the original Maturity Date (the applicable
period being, the (“Extension Period”), subject to the satisfaction of the
following conditions:

                    (1) Lead Borrower shall notify (the “Extension Notice”)
Administrative Agent of Borrower’s exercise of such option between sixty (60)
and one hundred twenty (120) days prior to the original Maturity Date;

                    (2) No Potential Default or Event of Default exists as of
the date of the Extension Notice, as of the original Maturity Date or would
result from the extension of the maturity of the Loans for the Extension Period;

                    (3) The Loan to Value Ratio does not exceed 70%, based on a
new Appraisal obtained by Administrative Agent not more than sixty (60) days
prior to the original Maturity Date, such Appraisal to be at Borrower’s expense
and satisfactory to Administrative Agent in all respects;

                    (4) The Pro Forma Debt Service Coverage Ratio as of the
original Maturity Date shall be equal to or greater than 1.45:1.00;

                    (5) The Debt Yield as of the original Maturity Date shall
not be less than ten percent (10.0%).

                    (6) The expiration date of any Collateral Letters of Credit,
if still outstanding pursuant to the terms of this Agreement or any other Loan
Document, shall be extended to a date which is thirty (30) days beyond the end
of the Extension Period, or shall otherwise contain evergreen provisions
satisfactory to Administrative Agent, in its sole and absolute discretion;

                    (7) Current financial statements regarding Borrower (dated
not earlier than ninety (90) days prior to the Extension Notice) and all other
financial statements and other information as may be required under this
Agreement and the Loan Documents regarding Borrower and the Project shall have
been submitted promptly to Administrative Agent;

                    (8) In the opinion of Administrative Agent, there shall not
have occurred any Material Adverse Effect;

                    (9) Whether or not the extension becomes effective, Borrower
shall pay all out-of-pocket costs and expenses incurred by Administrative Agent
and the Lenders in connection with the proposed extension (pre- and
post-closing), including appraisal fees and

29

--------------------------------------------------------------------------------



legal fees; all such costs and expenses shall be due and payable upon demand,
and any failure to pay such amounts shall constitute a default under this
Agreement and the Loan Documents;

                    (10) Not later than the original Maturity Date, (i) the
extension shall have been documented to the Lenders’ satisfaction and consented
to by Borrower, Administrative Agent and all the Lenders, including the
execution and delivery by the Guarantor of reaffirmations of their respective
obligations under the Guaranty and (ii) Administrative Agent shall have been
provided with an updated title report and judgment and lien searches, and
appropriate title insurance endorsements shall have been issued as required by
Administrative Agent; and

                    (11) Borrower shall pay to Administrative Agent (for the
benefit of the Lenders in accordance with their proportionate shares) on the
original Maturity Date a non-refundable extension fee equal to one-half percent
(0.50%) of an amount equal to the outstanding principal amount at such time.

          Any such extension shall be otherwise subject to all of the other
terms and provisions of this Agreement and the other Loan Documents.

          Section 2.6 Reserved.

          Section 2.7 Cash Management.

                    (1) Borrower shall cause all rents from the Project to be
deposited into the Clearing Account in accordance with the Deposit Account
Control Agreement and the Cash Management Agreement. Without limitation of the
foregoing, Borrower shall, and shall cause the Property Manager to, (a) deliver
irrevocable written instructions to all tenants under leases to deliver all
rents payable thereunder directly to the Clearing Account, and (b) deposit all
amounts received by Borrower or the Property Manager constituting rents or other
revenue of any kind from the Project into the Clearing Account within one (1)
Business Day of receipt thereof. Disbursements from the Clearing Account will be
made in accordance with the terms and conditions of this Agreement and the Cash
Management Agreement. Administrative Agent shall have sole dominion and control
over the Clearing Account and Borrower shall have no rights to make withdrawals
therefrom.

                    (2) Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, and provided no Event of Default
exists, Borrower’s obligations with respect to the monthly payment of interest
and principal (if any) and the deposits to be made into the Security Accounts
and any other payment due pursuant to this Agreement or any other Loan Document
shall be deemed satisfied to the extent sufficient amounts are deposited in the
Cash Management Account and are unconditionally available to Administrative
Agent (on behalf of the Lenders) to satisfy such obligations in accordance with
the terms of this Agreement and the Cash Management Agreement on the dates each
such payment is required, regardless of whether any of such amounts are so
applied by Administrative Agent.

                    (3) The insufficiency of funds on deposit in the Clearing
Account or the Cash Management Account (or any sub-account thereunder) shall not
absolve Borrower of the obligation to make any payments as and when due pursuant
to this Agreement and the other

30

--------------------------------------------------------------------------------



Loan Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

          Section 2.8 Payments; Pro Rata Treatment; Etc.

                    (1) Payments Generally.

                    (a) Payments by Borrower. Except to the extent otherwise
provided herein, all payments of principal, interest and other amounts to be
made by Borrower under this Agreement and the Notes, and, except to the extent
otherwise provided therein, all payments to be made by Borrower under any other
Loan Document, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Administrative Agent at an account
designated by Administrative Agent by notice to Lead Borrower, not later than
2:00 p.m., New York City time, on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).

                    (b) Application of Payments. Subject to the provisions of
Section 2.4(7), Lead Borrower shall, at the time of making each payment under
this Agreement or any Note for the account of any Lender, specify to
Administrative Agent (which shall so notify the intended recipient(s) thereof)
the Loans or other amounts payable by Borrower hereunder to which such payment
is to be applied (and in the event that Lead Borrower fails to so specify, or if
an Event of Default has occurred and is continuing, Administrative Agent may
distribute such payment to the Lenders for application in such manner as it may
determine to be appropriate, subject to Section 2.8(2) and any other agreement
among Administrative Agent and the Lenders with respect to such application).

                    (c) Forwarding of Payments by Administrative Agent. Except
as otherwise agreed by Administrative Agent and the Lenders, each payment
received by Administrative Agent under this Agreement or any Note for account of
any Lender shall be paid by Administrative Agent promptly to such Lender, in
immediately available funds, for account of such Lender’s Applicable Lending
Office for the Loan or other obligation in respect of which such payment is
made.

                    (d) Extensions to Next Business Day. If the due date of any
payment under this Agreement or any Note would otherwise fall on a day that is
not a Business Day, such date shall be extended to the next succeeding Business
Day, and interest shall be payable for any principal so extended for the period
of such extension.

                    (2) Pro Rata Treatment. Except to the extent otherwise
provided herein: (a) except as otherwise provided in Section 2.9(4), Loans shall
be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans (in the case of Conversions or Continuations of Loans); (b) each payment
or prepayment of principal of Loans by Borrower shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; and (c) each payment of interest on Loans by Borrower
shall be made for account of the

31

--------------------------------------------------------------------------------



Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.

                    (3) Computations. Interest on all Loans shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which payable.

                    (4) Minimum Amounts. Except for (a) mandatory prepayments
made pursuant to Section 2.4(5) and (b) Conversions or prepayments made pursuant
to Section 2.9(4), each borrowing, Conversion, Continuation and partial
prepayment of principal (collectively, “Loan Transactions”) of Loans shall be in
an aggregate amount at least equal to $1,000,000 (Loan Transactions of or into
Loans of different Types or Interest Periods at the same time hereunder shall be
deemed separate Loan Transactions for purposes of the foregoing, one for each
Type or Interest Period); provided that if any Loans or borrowings would
otherwise be in a lesser principal amount for any period, such Loans shall be
Base Rate Loans during such period. Notwithstanding the foregoing, the minimum
amount of $1,000,000 shall not apply to Conversions of lesser amounts into a
tranche of Loans that has (or will have upon such Conversion) an aggregate
principal amount exceeding such minimum amount and one Interest Period.

                    (5) Certain Notices. Notices by Lead Borrower to
Administrative Agent regarding Loan Transactions and the selection of Types of
Loans and/or of the duration of Interest Periods shall be irrevocable and shall
be effective only if received by Administrative Agent not later than 12:00 noon,
New York City time, on the number of Business Days prior to the date of the
proposed Loan Transaction or the first day of such Interest Period specified
below:

 

 

 

Notice

 

Number of Business
Days Prior

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Optional Prepayment

 

3

 

 

 

Conversions into, Continuations as, or borrowings in Base Rate Loans

 

3

 

 

 

Conversions into, Continuations as, borrowings in or changes in duration of
Interest Period for, LIBOR-based Loans (subject to Section 2.4(6)

 

3

Each such notice of a Loan Transaction shall specify the amount (subject to
Section 2.8(4)), Type, and Interest Period of such proposed Loan Transaction,
and the date (which shall be a Business Day) of such proposed Loan Transaction.
Notices for Conversions and Continuations shall be in the form of Exhibit F.
Each such notice specifying the duration of an Interest Period shall specify the
portion of the Loans to which such Interest Period is to relate. Administrative
Agent shall promptly notify the Lenders of the contents of each such notice. If
Lead Borrower

32

--------------------------------------------------------------------------------



fails to select (i) the Type of Loan or (ii) the duration of any Interest Period
for any LIBOR-based Loan within the time period (i.e., three (3) Business Days
prior to the first day of the next applicable Interest Period) and otherwise as
provided in this Section 2.8(5), such Loan (if outstanding as a LIBOR Loan) will
be automatically Continued as an LIBOR-based Loan with an Interest Period of one
(1) month on the last day of the current Interest Period for such Loan (based on
a LIBOR-based Rate determined two (2) Business Days prior to the first day of
the next Interest Period) or, if outstanding as an Base Rate Loan, will remain
as a Base Rate Loan.

                    (6) Non-Receipt of Funds by Administrative Agent. Unless
Administrative Agent shall have been notified by a Lender or Lead Borrower (in
either case, and along with Borrower, the “Payor”) prior to the date on which
the Payor is to make payment to Administrative Agent of (in the case of a
Lender) the proceeds of a Loan to be made by such Lender hereunder or (in the
case of Borrower) a payment to Administrative Agent for account of any Lender
hereunder (in either case, such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that the Payor does not
intend to make the Required Payment to Administrative Agent, Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date; and, if the Payor has not
in fact made the Required Payment to Administrative Agent, the recipient(s) of
such payment shall, on demand, repay to Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date (the “Advance Date”) such amount was so made
available by Administrative Agent until the date Administrative Agent recovers
such amount at a rate per annum equal to (a) the Federal Funds Rate for such day
in the case of payments returned to Administrative Agent by any of the Lenders
or (b) the applicable interest rate due hereunder with respect to payments
returned by Borrower to Administrative Agent and, if such recipient(s) shall
fail promptly to make such payment, Administrative Agent shall be entitled to
recover such amount, on demand, from the Payor, together with interest as
aforesaid; provided that if neither the recipient(s) nor the Payor shall return
the Required Payment to Administrative Agent within three (3) Business Days of
the Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows:

                    (a) if the Required Payment shall represent a payment to be
made by Borrower to the Lenders, Borrower and the recipient(s) shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment at the Default Rate (without duplication of the obligation of
Borrower under Section 2.3 to pay interest on the Required Payment at the
Default Rate), it being understood that the return by the recipient(s) of the
Required Payment to Administrative Agent shall not limit such obligation of
Borrower under Section 2.3 to pay interest at the Default Rate in respect of the
Required Payment, and

                    (b) if the Required Payment shall represent proceeds of a
Loan to be made by the Lenders to Borrower, the Payor and Borrower shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment pursuant to whichever of the rates specified in Section 2.3 is
applicable to the Type of such Loan, it being understood that the return by
Borrower of the Required Payment to Administrative Agent shall not limit any
claim Borrower may have against the Payor in respect of such Required Payment.

33

--------------------------------------------------------------------------------



                    (7) Sharing of Payments, Etc.

                    (a) Right of Set-off. Borrower agrees that, in addition to
(and without limitation of) any right of set-off, banker’s lien or counterclaim
a Lender may otherwise have, (subject, as among the Lenders, to Section 12.26),
each Lender shall be entitled, at its option (to the fullest extent permitted by
law), to set off and apply any deposit (general or special, time or demand,
provisional or final), or other indebtedness, held by it for the credit or
account of Borrower at any of its offices, in Dollars or in any other currency,
against any principal of or interest on any of such Lender’s Loans or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such deposit or other indebtedness is then due to Borrower), in which
case it shall promptly notify Borrower and Administrative Agent thereof,
provided that such Lender’s failure to give such notice shall not affect the
validity thereof.

                    (b) Sharing. If any Lender shall obtain from Borrower
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any other Loan Document through the
exercise (subject, as among the Lenders, to Section 12.26) of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise (other than
from Administrative Agent as provided herein), and, as a result of such payment,
such Lender shall have received a greater percentage of the principal of or
interest on the Loans or such other amounts then due hereunder or thereunder by
Borrower to such Lender than the percentage received by any other Lender, it
shall promptly purchase from such other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or such
other amounts, respectively, owing to each of the Lenders. To such end all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.

                    (c) Consent by Borrower. Borrower agrees that any Lender so
purchasing such a participation (or direct interest) may exercise (subject, as
among the Lenders, to Section 12.26) all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

                    (d) Rights of Lenders; Bankruptcy. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of Borrower. If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a set-off to which this Section 2.8(7) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.8(7) to share in the benefits of any recovery on such
secured claim.

34

--------------------------------------------------------------------------------



          Section 2.9 Yield Protection; Etc.

                    (1) Additional Costs.

                    (a) Costs of Making or Maintaining LIBOR-based Loans.
Borrower shall pay directly to each Lender from time to time such amounts as
such Lender may determine to be necessary to compensate such Lender for any
costs that such Lender determines are attributable to its making or maintaining
of any LIBOR-based Loans or its obligation to make any LIBOR-based Loans
hereunder, or any reduction in any amount receivable by such Lender hereunder in
respect of any of such Loans or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:

 

 

 

 

(i)

shall subject any Lender (or its Applicable Lending Office for any of such
Loans) to any tax, duty or other charge in respect of such Loans or its Note or
changes the basis of taxation of any amounts payable to such Lender under this
Agreement or its Note in respect of any of such Loans (excluding changes in the
rate of tax on the overall net income of such Lender or of such Applicable
Lending Office by the jurisdiction in which such Lender has its principal office
or such Applicable Lending Office); or

 

 

 

 

(ii)

imposes or modifies any reserve, special deposit or similar requirements (other
than the Reserve Requirement used in the determination of the Adjusted LIBOR
Rate for any Interest Period for such Loan) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, such Lender
(including, without limitation, any of such Loans or any deposits referred to in
the definition of “LIBOR Rate”), or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or

 

 

 

 

(iii)

imposes any other condition affecting this Agreement or its Note (or any of such
extensions of credit or liabilities) or its Commitment.

If any Lender requests compensation from Lead Borrower under this paragraph (a),
Borrower may, by notice to such Lender (with a copy to Administrative Agent),
suspend the obligation of such Lender thereafter to make or Continue LIBOR-based
Loans, or to Convert Loans into LIBOR-based Loans, until the Regulatory Change
giving rise to such request ceases to be in effect (in which case the provisions
of Section 2.9(4) shall be applicable), provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

                    (b) Costs Attributable to Regulatory Change or Risk-Based
Capital Guidelines. Without limiting the effect of the foregoing provisions of
this Section 2.9(1) (but without duplication), Borrower shall pay directly to
each Lender from time to time on request such amounts as such Lender may
determine to be necessary to compensate such Lender (or, without duplication,
the bank holding company of which such Lender is a subsidiary) for any costs
that it determines are attributable to the maintenance by such Lender (or any
Applicable

35

--------------------------------------------------------------------------------



Lending Office or such bank holding company), pursuant to any law or regulation
or any interpretation, directive or request (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) of any
court or governmental or monetary authority (i) following any Regulatory Change
or (ii) implementing any risk-based capital guideline or other requirement
(whether or not having the force of law and whether or not the failure to comply
therewith would be unlawful) hereafter issued by any government or governmental
or supervisory authority implementing at the national level the Basel II Accord,
of capital in respect of its Commitment or Loans (such compensation to include,
without limitation, an amount equal to any reduction of the rate of return on
assets or equity of such Lender (or any Applicable Lending Office or such bank
holding company) to a level below that which such Lender (or any Applicable
Lending Office or such bank holding company) could have achieved but for such
law, regulation, interpretation, directive or request.

                    (c) Notification and Certification. Each Lender shall notify
Lead Borrower of any event occurring after the date hereof entitling such Lender
to compensation under paragraph (a) or (b) of this Section 2.9(1) as promptly as
practicable, but in any event within sixty (60) days, after such Lender obtains
actual knowledge thereof; provided that (i) if any Lender fails to give such
notice within sixty (60) days after it obtains actual knowledge of such an
event, such Lender shall, with respect to compensation payable pursuant to this
Section 2.9(1) in respect of any costs resulting from such event, only be
entitled to payment under this Section 2.9(1) for costs incurred from and after
the date forty-five (45) days prior to the date that such Lender does give such
notice and (ii) each Lender will designate a different Applicable Lending Office
for the Loans of such Lender affected by such event if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender, except that
such Lender shall have no obligation to designate an Applicable Lending Office
located in the United States of America. Each Lender will furnish to Lead
Borrower a certificate setting forth the basis and amount of each request by
such Lender for compensation under paragraph (a) or (b) of this Section 2.9(1).
Determinations and allocations by any Lender for purposes of this Section 2.9(1)
of the effect of any Regulatory Change pursuant to paragraph (a) of this Section
2.9(1), or of the effect of capital maintained pursuant to paragraph (b) of this
Section 2.9(1), on its costs or rate of return of maintaining Loans or its
obligation to make Loans, or on amounts receivable by it in respect of Loans,
and of the amounts required to compensate such Lender under this Section 2.9(1),
shall be conclusive, provided that such determinations and allocations are made
on a reasonable basis.

                    (2) Limitation on Types of Loans. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of the LIBOR Rate
for any Interest Period for any LIBOR-based Loan:

                    (a) Administrative Agent determines, which determination
shall be conclusive, that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR Rate are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR-based Loans as provided herein; or

                    (b) Any Lender determines, which determination shall be
conclusive, and notifies Administrative Agent that the relevant rates of
interest referred to in the definition of LIBOR Rate upon the basis of which the
rate of interest for LIBOR-based Loans for such

36

--------------------------------------------------------------------------------



Interest Period is to be determined are not likely adequately to cover the cost
to such Lenders of making or maintaining LIBOR-based Loans for such Interest
Period;

then Administrative Agent shall give Lead Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional LIBOR-based Loans, to Continue
LIBOR-based Loans or to Convert Loans of any other Type into LIBOR-based Loans,
and Borrower shall, on the last day(s) of the then current Interest Period(s)
for the outstanding LIBOR-based Loans, either prepay such Loans or such Loans
shall be automatically Converted into Base Rate Loans.

                    (3) Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain
LIBOR-based Loans hereunder (and, in the sole opinion of such Lender, the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be disadvantageous to such Lender), then such Lender shall
promptly notify Lead Borrower thereof (with a copy to Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR-based Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR-based Loans (in which case the provisions of
Section 2.9(4) shall be applicable).

                    (4) Treatment of Affected Loans. If the obligation of any
Lender to make LIBOR-based Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR-based Loans shall be suspended pursuant to Section 2.9(1) or 2.9(3),
such Lender’s Loans shall be automatically Converted into Base Rate Loans on the
last day(s) of the then current Interest Period(s) for Loans (or, in the case of
a Conversion resulting from a circumstance described in Section 2.9(3), on such
earlier date as such Lender may specify to Lead Borrower with a copy to
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 2.9(1) or 2.9(3) that gave
rise to such Conversion no longer exist:

                    (a) to the extent that such Lender’s Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Loans shall be applied instead to its Base Rate Loans;
and

                    (b) all Loans that would otherwise be made or Continued by
such Lender as LIBOR-based Loans shall be made or Continued instead as Base Rate
Loans, and all Loans of such Lender that would otherwise be Converted into
LIBOR-based Loans shall remain as Base Rate Loans.

If such Lender gives notice to Lead Borrower with a copy to Administrative Agent
that the circumstances specified in Section 2.9(1) or 2.9(3) that gave rise to
the Conversion of such Lender’s Loans pursuant to this Section 2.9(4) no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when LIBOR-based Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR-based Loans, to the extent necessary so that, after giving effect thereto,
all Base Rate Loans and LIBOR-based Loans are allocated among the Lenders
ratably (as to principal amounts, Types

37

--------------------------------------------------------------------------------



and Interest Periods) in accordance with their respective Commitments.

                    (5) Compensation. Borrower shall pay to Administrative Agent
for account of each Lender, upon the request of such Lender through
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense that such Lender determines is attributable to:

                    (a) any payment, prepayment or Conversion of a LIBOR-based
Loan made by such Lender for any reason (including, without limitation, the
acceleration of the Loans pursuant to Administrative Agent’s or the Lenders’
rights referred to in Article 11) on a date other than the last day of the
Interest Period for such Loan; or

                    (b) any failure by Borrower for any reason to borrow a
LIBOR-based Loan from such Lender on the date for such borrowing specified in
the relevant notice of borrowing given to Administrative Agent in accordance
with the terms of this Agreement.

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Lender), or if such Lender shall cease to make such bids, the equivalent rate,
as reasonably determined by such Lender, derived from Page 3750 of the Dow Jones
Markets (Telerate) Service or other publicly available source as described in
the definition of LIBOR Rate.

                    (6) U.S. Taxes.

                    (a) Gross-up for Deduction or Withholding of U.S. Taxes.
Borrower agrees to pay to each Lender that is not a U.S. Person such additional
amounts as are necessary in order that the net payment of any amount due to such
non-U.S. Person hereunder after deduction for or withholding in respect of any
U.S. Taxes imposed with respect to such payment (or in lieu thereof, payment of
such U.S. Taxes by such non-U.S. Person), will not be less than the amount
stated herein to be then due and payable, provided that the foregoing obligation
to pay such additional amounts shall not apply:

 

 

 

 

(i)

to any payment to any Lender hereunder unless such Lender is, on the date hereof
(or on the date it becomes a Lender hereunder as provided in Section 12.24(2))
and on the date of any change in the Applicable Lending Office of such Lender,
either entitled to submit a Form W-8BEN (relating to such Lender and entitling
it to a complete exemption from withholding on all interest to be

38

--------------------------------------------------------------------------------




 

 

 

 

 

received by it hereunder in respect of the Loans) or Form W-8ECI (relating to
all interest to be received by such Lender hereunder in respect of the Loans),
or

 

 

 

 

(ii)

to any U.S. Taxes imposed solely by reason of the failure by such non-U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such non-U.S. Person if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes.

For the purposes hereof, (A) “U.S. Person” means a citizen, national or resident
of the United States of America, a corporation, limited liability company,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income, (B)
“U.S. Taxes” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof or therein, (C) “Form W-8BEN” means Form W-8BEN of the Department of the
Treasury of the United States of America and (D) “Form W-8ECI” means Form W-8ECI
of the Department of the Treasury of the United States of America. Each of the
Forms referred to in the foregoing clauses (C) and (D) shall include such
successor and related forms as may from time to time be adopted by the relevant
taxing authorities of the United States of America to document a claim to which
such Form relates.

                    (b) Evidence of Deduction, Etc. Within thirty (30) days
after paying any amount to Administrative Agent or any Lender from which it is
required by law to make any deduction or withholding, and within thirty (30)
days after it is required by law to remit such deduction or withholding to any
relevant taxing or other authority, Borrower shall deliver to Administrative
Agent for delivery to such non-U.S. Person evidence satisfactory to such Person
of such deduction, withholding or payment (as the case may be).

                    (7) Replacement of Lenders. If any Lender requests
compensation pursuant to Section 2.9(1) or 2.9(6), or any Lender’s obligation to
Continue Loans of any Type, or to Convert Loans of any Type into the other Type
of Loan, shall be suspended pursuant to Section 2.9(2) or 2.9(3) (any such
Lender requesting such compensation, or whose obligations are so suspended,
being herein called a “Requesting Lender”), Lead Borrower, upon three (3)
Business Days notice, may require that such Requesting Lender transfer all of
its right, title and interest under this Agreement and such Requesting Lender’s
Note to any bank or other financial institution (a “Proposed Lender”) identified
by Lead Borrower that is satisfactory to Administrative Agent (i) if such
Proposed Lender agrees to assume all of the obligations of such Requesting
Lender hereunder, and to purchase all of such Requesting Lender’s Loans
hereunder for consideration equal to the aggregate outstanding principal amount
of such Requesting Lender’s Loans, together with interest thereon to the date of
such purchase (to the extent not paid by Borrower), and satisfactory
arrangements are made for payment to such Requesting Lender of all other amounts
accrued and payable hereunder to such Requesting Lender as of the date of

39

--------------------------------------------------------------------------------



such transfer (including any fees accrued hereunder and any amounts that would
be payable under Section 2.9(5) as if all of such Requesting Lender’s Loans were
being prepaid in full on such date) and (ii) if such Requesting Lender has
requested compensation pursuant to Section 2.9(1) or 2.9(6), such Proposed
Lender’s aggregate requested compensation, if any, pursuant to Section 2.9(1) or
2.9(6) with respect to such Requesting Lender’s Loans is lower than that of the
Requesting Lender. Subject to the provisions of Section 12.24(2), such Proposed
Lender shall be a “Lender” for all purposes hereunder. Without prejudice to the
survival of any other agreement of Borrower hereunder, the agreements of
Borrower contained in Sections 2.9(1), 2.9(6) and 12.5 (without duplication of
any payments made to such Requesting Lender by Borrower or the Proposed Lender)
shall survive for the benefit of such Requesting Lender under this Section
2.9(7) with respect to the time prior to such replacement.

          Section 2.10 Administrative Fee.

          Until payment in full of all obligations under this Agreement and the
other Loan Documents, Borrower shall pay to Administrative Agent, for its sole
account (except as agreed in writing between Administrative Agent and any
Lender(s)), the Administrative Fee in accordance with the Fee Letter.

          Section 2.11 Exit Fee.

          With respect to any repayment or prepayment of principal under the
Loans made on or prior to the original Maturity Date for any reason whatsoever
(whether such repayment or prepayment of the Loans is made voluntarily or
involuntarily or as a result of the occurrence of an Event of Default pursuant
to which the Administrative Agent has accelerated the obligations of the
Borrower under the Loan Documents or otherwise), Borrower shall pay to
Administrative Agent (for the account of the Lenders in accordance with their
pro rata shares), in addition to all other amounts that may be due hereunder, an
amount equal to one quarter of one percent (0.25%) of the amount so repaid or
prepaid under the Loans (the “Exit Fee”).

ARTICLE 3

INSURANCE, CONDEMNATION, AND IMPOUNDS

          Section 3.1 Insurance.

                    (1) Borrower shall obtain and maintain, or cause to be
maintained, Policies for Borrower and the Project providing at least the
following coverages:

                    (a) comprehensive all-risk insurance on the Improvements and
the personal property, in each case (i) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, (ii) containing an agreed
amount endorsement with respect to the improvements and personal property
waiving all co insurance provisions; (iii) providing for no deductible in excess
of $50,000; (iv) providing for repairs and alteration coverage; and (v)
providing coverage for contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements together with
an “Ordinance or Law Coverage” or “Enforcement”

40

--------------------------------------------------------------------------------



endorsement if any of the Improvements or the use of the Project shall at any
time constitute legal non-conforming structures or uses. The Full Replacement
Cost shall be redetermined from time to time (but not more frequently than once
in any twenty-four (24) calendar months) at the request of Administrative Agent
by an appraiser or contractor designated by Borrower and reasonably approved by
Administrative Agent, or by an engineer or appraiser in the regular employ of
the insurer. The cost of such appraisal shall be paid by Administrative Agent
unless an Event of Default shall have occurred and be continuing, in which case
such cost shall be paid by Borrower. After the first appraisal, additional
appraisals may be based on construction cost indices customarily employed in the
trade. No omission on the part of Administrative Agent to request any such
ascertainment shall relieve Borrower of any of its obligations under this
Section 3.1(1)(a);

                    (b) commercial general liability insurance against claims
for personal injury, bodily injury, death or property damage (including
liabilities as a result of repairs and alterations) occurring upon, in or about
the Project, such insurance (i) to be on the so called “occurrence” form with a
combined single limit of not less than $1,000,000 per occurrence and $2,000,000
general aggregate; (ii) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (iii) to cover at least the
following hazards: (A) premises and operations; (B) products and completed
operations on an “if any” basis and for a period of not less than five (5) years
after the completion of construction of the applicable Improvements; (C)
independent contractors; (D) blanket contractual liability for all “insured
contracts” as defined in the standard general liability policy; and (E)
contractual liability covering the indemnities contained in Sections 5.4, 11.3
and 14.5 hereof, to the extent the same is available and falls within the
definition of “insured contracts”;

                    (c) business income/loss of rents insurance (i) with loss
payable to Administrative Agent (for the benefit of the Lenders); (ii) covering
all risks required to be covered by the insurance provided for in Section
3.1(1)(a) hereof; (iii) in an amount equal to 100% of the projected gross income
from the Project (on an actual loss sustained basis) for a period continuing
until the Restoration of the Project is completed; the amount of such business
income/loss of rents insurance shall be determined prior to the date hereof and
at least once each year thereafter based on the greater of (x) Borrower’s
reasonable estimate of the gross income from the Project, and (y) the highest
gross income received during the term of the Notes for any full calendar year
prior to the date the amount of such insurance is being determined (or such
lesser period as may have expired from the date of substantial completion of the
applicable Improvements to the date the amount of such insurance is being
determined), in each case for the succeeding eighteen (18) month period and (D)
containing an extended period of indemnity endorsement which provides that after
the physical loss to the improvements and the personal property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twenty-four (24) months from the date that the Project is repaired or replaced
and operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. All insurance proceeds
payable to Administrative Agent (for the benefit of the Lenders) pursuant to
this Section 3.1(1)(c) shall be held by Administrative Agent and shall be
applied to the obligations secured hereunder from time to time due and payable
hereunder and under the Notes and this Agreement; provided, however, that
nothing herein contained shall be deemed to relieve

41

--------------------------------------------------------------------------------



Borrower of its obligations to pay the obligations secured hereunder on the
respective dates of payment provided for in the Notes and this Agreement except
to the extent such amounts are actually paid out of the proceeds of such
business income/loss of rents insurance;

                    (d) when required by Administrative Agent or at the
discretion of Borrower, at all times during which structural construction,
repairs or alterations are being made with respect to the Improvements in
connection with any Casualty or Condemnation Event, the insurance provided for
in Section 3.1(1)(a) shall be written in a so called builder’s risk completed
value form or equivalent coverage as part of the “all-risk” insurance (1) on a
non reporting basis, (2) against all risks insured against pursuant to Section
3.1(1)(a), (3) shall include permission to occupy the Project, and (4) shall
contain an agreed amount endorsement waiving co insurance provisions and shall
also include coverage for:

 

 

 

 

(i)

loss suffered with respect to materials, equipment, machinery, and supplies
whether on-site, in transit, or stored off-site and with respect to temporary
structures, hoists, sidewalks, retaining walls, and underground property;

 

 

 

 

(ii)

soft costs, plans, specifications, blueprints and models in connection with any
restoration following a casualty;

 

 

 

 

(iii)

demolition and increased cost of construction, including, without limitation,
increased costs arising out of changes in applicable law and codes;

 

 

 

 

(iv)

operation of building laws;

 

 

 

 

(v)

collapse, transit and testing; and

 

 

 

 

(vi)

delayed opening coverage on an actual loss sustained basis with extended period
of indemnity endorsement consistent with Section 3.1(1)(c).

                    (e) workers’ compensation insurance, as required by any
Governmental Authority or legal requirement, subject to the statutory limits of
the state of New York;

                    (f) comprehensive boiler and machinery insurance, if
applicable, in amounts as shall be reasonably required by Administrative Agent
on terms consistent with the commercial property insurance policy required under
Section 3.1(1)(a);

                    (g) if any portion of the Improvements is at any time
located in an area identified by the Secretary of Housing and Urban Development
or any successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor law (the “Flood Insurance Acts”), flood hazard insurance in an
amount not less than the greater of (A) the maximum limit of coverage available
with respect to the Project, under Policies issued pursuant to the Flood
Insurance Acts, subject

42

--------------------------------------------------------------------------------



only to customary deductibles under such Policies, and (B) the maximum limit of
coverage available with respect to the Project, under Policies issued by private
insurance carriers;

                    (h) earthquake insurance (based on probable maximum loss) in
amounts and in form and substance satisfactory to Administrative Agent, provided
that the insurance pursuant to this Section 3.1(1)(h) hereof shall be on terms
consistent with the all risk insurance policy required under Section 3.1(1)(a)
hereof;

                    (i) umbrella liability insurance in an amount not less than
$100,000,000 per occurrence on terms consistent with the commercial general
liability insurance policy required under Section 3.1(1)(b) hereof;

                    (j) secured creditor’s environmental insurance, insuring
against unknown environmental hazards and conditions in amounts and in form and
substance satisfactory to Administrative Agent, which shall name the
Administrative Agent as a loss payee or additional insured, as applicable; and

                    (k) such other insurance and in such amounts as
Administrative Agent from time to time may request against such other insurable
hazards which at the time are available on commercially reasonable terms for
properties located in or around the region where the Project is located and are
customarily required by institutional lenders with respect to projects similar
to the Project.

                    (2) All insurance provided in compliance with Section
3.1(1)(a) hereof shall be obtained under valid and enforceable policies (the
“Policies” or in the singular, the “Policy”), in such forms and, from time to
time after the date hereof, in such amounts as may be satisfactory to
Administrative Agent, issued by financially sound and responsible insurance
companies permitted to do business in the state of New York and reasonably
approved by Administrative Agent. The insurance companies must have a claims
paying ability/financial strength rating of “AX” (or its equivalent) or better
by A.M. Best. No Policy shall contain an exclusion from coverage under such
Policy for loss or damage incurred as a result of an act of terrorism or similar
acts of sabotage, provided that Borrower may obtain separate Terrorism Insurance
coverage subject to and in accordance with the terms of this Section 3.1(2).
Borrower will be required to maintain insurance against terrorism, terrorist
acts or similar acts of sabotage (“Terrorism Insurance”) with coverage amounts
of not less than an amount equal to the full replacement cost of the
improvements and the personal property (the “Terrorism Insurance Required
Amount”). Notwithstanding the foregoing sentence, Borrower shall not be
obligated to expend in any fiscal year on Insurance Premiums for Terrorism
Insurance more than two (2.0) times the then-current annual premium paid by
Borrower for the comprehensive all-risk insurance required under subsection
3.1(1)(a) hereof (the “Terrorism Insurance Cap”) and if the cost of the
Terrorism Insurance Required Amount exceeds the Terrorism Insurance Cap,
Borrower shall purchase the maximum amount of Terrorism Insurance available with
funds equal to the Terrorism Insurance Cap; provided, however, the Terrorism
Insurance Cap shall not apply or restrict the amount of terrorism coverage
required to be obtained and maintained by this subsection (x) with respect to
the Project if (a) owners and/or operators of mixed-use retail/office buildings
in the same class as the Project in Bronx, New York are generally obtaining
terrorism insurance, (b) lenders financing such mixed-use retail/office
properties in the same class as the

43

--------------------------------------------------------------------------------



Project in Bronx, New York are generally requiring terrorism insurance as a
condition of financing, or (c) Borrower or Sponsor or any Affiliate of Borrower
or Sponsor, is obtaining terrorism insurance on any other properties in Bronx,
New York of which any of the foregoing Persons own or operate. Not less than
fifteen (15) days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Section 3.1(1) hereof, Lead Borrower shall
deliver to Administrative Agent insurance certificates showing payment of all
premiums (the “Insurance Premiums”) for such Policies, which certificates shall
be in form and substance reasonably satisfactory to Administrative Agent. Within
sixty (60) days following the expiration dates of the Policies, Lead Borrower
shall deliver to Administrative Agent certified copies of such Policies marked
“premium paid” or accompanied by evidence satisfactory to Administrative Agent
of payment of the Insurance Premiums.

                    (3) Borrower shall not obtain (a) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Administrative Agent, and Lenders’ interest is included
therein as provided in this Agreement, or (b) separate insurance concurrent in
form or contributing in the event of loss with that required in Section 3.1(1)
to be furnished by, or which may be required to be furnished by, Borrower. In
the event Borrower obtains separate insurance or an umbrella or a blanket
policy, Lead Borrower shall notify Administrative Agent of the same and shall
cause certified copies of each Policy to be delivered as required in Section
3.1(1).

                    (4) All Policies provided for or contemplated by Section
3.1(1) hereof, except for the Policy referenced in Section 3.1(1)(e), shall name
Administrative Agent (for the benefit of the Lenders) as additional insured
under liability policies and as mortgagee/loss payee under property policies, as
their respective interests may appear, and in the case of property, boiler and
machinery, and flood insurance, shall contain a so called New York standard
non-contributing mortgagee clause in favor of Administrative Agent providing
that the loss thereunder shall be payable to Administrative Agent in accordance
with the terms of this Agreement and shall otherwise be in form, substance and
content reasonably acceptable to Administrative Agent.

                    (5) All Policies provided for in Section 3.1(1)(a) hereof
shall contain clauses or endorsements to the effect that:

 

 

 

 

(i)

no willful act or negligence of Borrower, or anyone acting for Borrower, or
failure to comply with the provisions of any Policy which might otherwise result
in a forfeiture of the insurance or any part thereof, shall in any way affect
the validity or enforceability of the insurance insofar as Administrative Agent
is concerned;

 

 

 

 

(ii)

the Policy shall not be materially changed (other than to increase the coverage
provided thereby) or cancelled without at least thirty (30) days’ written notice
(or ten (10) days’ written notice, in the case of non-payment of premium) to
Administrative Agent and any other party named therein as an insured;

44

--------------------------------------------------------------------------------




 

 

 

 

(iii)

each Policy shall provide that the issuers thereof shall give written notice to
Administrative Agent if the Policy has not been renewed fifteen (15) days prior
to its expiration; and

 

 

 

 

(iv)

Administrative Agent shall not be liable for any insurance premiums thereon or
subject to any assessments thereunder.

                    (6) If at any time Administrative Agent is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Administrative Agent shall have the right, on five (5) Business Days’
notice to Lead Borrower to take such action as Administrative Agent deems
necessary to protect its interest in the Project, including, without limitation,
the obtaining of such insurance coverage as Administrative Agent in its
reasonable discretion deems appropriate, and all expenses incurred by
Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Administrative
Agent upon demand and until paid shall be secured by the Mortgage and shall bear
interest at the Default Rate.

                    (7) In the event of a foreclosure of the Mortgage, or other
transfer of title to the Project in extinguishment in whole or in part of the
Loans all right, title and interest of Borrower in and to the Policies then in
force and all proceeds payable thereunder shall thereupon vest in the purchaser
at such foreclosure or Administrative Agent for the benefit of the Lenders or
other transferee in the event of such other transfer of title.

                    (8) Lead Borrower shall give immediate written notice of any
loss in excess of $100,000 to the insurance carrier and to Administrative Agent.
In connection with losses in excess of $100,000, but less than or equal to
$2,000,000, Borrower and Administrative Agent shall cooperate in all matters
related to the loss including, without limitation, making proof of loss,
adjusting and compromising any claim under the insurance policies, appearing in
and prosecuting any action arising from such insurance policies, and collecting
and receiving insurance proceeds. In connection with losses in excess of
$2,000,000, Borrower hereby irrevocably authorizes and empowers Administrative
Agent, as attorney in fact for Borrower coupled with an interest, to make proof
of loss, to adjust and compromise any claim under insurance policies, to appear
in and prosecute any action arising from such insurance policies, to collect and
receive insurance proceeds, and to deduct therefrom Administrative Agent’s
expenses incurred in the collection of such proceeds. Nothing contained in this
Section 3.1(8), however, shall require Administrative Agent or any Lender to
incur any expense or take any action hereunder.

          Section 3.2 Use and Application of Net Proceeds.

          The following provisions shall apply in connection with the
Restoration of the Project:

                    (1) If the Net Proceeds shall be less than the Threshold
Amount and the costs of completing the Restoration shall be less than Threshold
Amount, the Net Proceeds will be disbursed by Administrative Agent to Borrower
upon receipt, provided that (a) no Event of Default and/or Low DSCR Trigger
Event has occurred and is continuing and (b) Borrower delivers to Administrative
Agent a written undertaking to expeditiously commence and to

45

--------------------------------------------------------------------------------



satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.

                    (2) If the Net Proceeds are equal to or greater than
Threshold Amount or the costs of completing the Restoration is equal to or
greater than Threshold Amount Administrative Agent shall make the Net Proceeds
available for the Restoration in accordance with the provisions of this Section
3.2. The term “Net Proceeds” shall mean: (i) the net amount of all insurance
proceeds received by Administrative Agent pursuant to Section 3.1(1)(a), (d),
(f), (g) and (h) as a result of such damage or destruction, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the
net amount of the Award, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

                    (a) The Net Proceeds shall be made available to Borrower for
Restoration provided that each of the following conditions are met:

 

 

 

 

(i)

no Event of Default shall have occurred and be continuing; except for the
Casualty or Condemnation Event;

 

 

 

 

(ii)

(1) in the event the Net Proceeds are Insurance Proceeds, less than fifty
percent (50%) of the total floor area of the improvements on the Project has
been damaged, destroyed or rendered unusable as a result of such Casualty or (2)
in the event the Net Proceeds are Condemnation Proceeds, less than ten percent
(10%) of the land constituting the Project is taken, and such land is located
along the perimeter or periphery of the Project, and no portion of the
improvements is located on such land;

 

 

 

 

(iii)

Leases demising in the aggregate a percentage amount equal to or greater than
sixty percent (60%) of the total rentable space in the Project which has been
demised under executed and delivered leases in effect as of the date of the
occurrence of such fire or other casualty or taking, whichever the case may be,
shall remain in full force and effect during and after the completion of the
Restoration, subject to an appropriate rent abatement (covered by loss of rental
insurance), notwithstanding the occurrence of any such Casualty or Condemnation,
whichever the case may be;

 

 

 

 

(iv)

Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than forty-five (45) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion in compliance with all applicable laws, including,
without limitation, all applicable Environmental Laws;

46

--------------------------------------------------------------------------------




 

 

 

 

(v)

Administrative Agent shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Notes,
which will be incurred with respect to the Project as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in (iii), if
applicable, or (3) by other funds of Borrower;

 

 

 

 

(vi)

Administrative Agent shall be reasonably satisfied that the Restoration will be
substantially completed in accordance with applicable laws so that the tenants
can legally and physically occupy their space on or before the earliest to occur
of (1) three (3) months prior to the Maturity Date, (2) twelve (12) months after
the occurrence of such Casualty or Condemnation, or (3) such time as may be
required under applicable law, in order to repair and restore the Project to the
condition it was in immediately prior to such Casualty or Condemnation or (4)
the expiration of the insurance coverage referred to in Section 3.1(1)(c);

 

 

 

 

(vii)

the Project and the use thereof after the Restoration will be in compliance with
and permitted under all applicable laws;

 

 

 

 

(viii)

Administrative Agent shall be satisfied that the Debt Service Coverage Ratio
after the completion of the Restoration shall be equal to or greater than the
Debt Service Coverage Ratio immediately prior to the Casualty or Condemnation,
as applicable;

 

 

 

 

(ix)

such Casualty or Condemnation, as applicable, does not result in the total and
permanent (following the Restoration) loss of access to the Project or the
related improvements;

 

 

 

 

(x)

Borrower shall deliver, or cause to be delivered, to Administrative Agent a
signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
acceptable to Administrative Agent;

 

 

 

 

(xi)

the Net Proceeds together with any cash or letter of credit deposited by
Borrower with Administrative Agent are sufficient in Administrative Agent’s
reasonable discretion to cover the cost of the Restoration; and

 

 

 

 

(xii)

the Property Management Agreement in effect as of the date of the occurrence of
such Casualty or Condemnation, whichever the case may be, shall (1) remain in
full force and effect during the Restoration and shall not otherwise terminate
as a result of the Casualty or Condemnation or the Restoration or (2) if
terminated,

47

--------------------------------------------------------------------------------




 

 

 

 

 

shall have been replaced with a replacement Property Management Agreement with a
qualified Property Manager, prior to the opening or reopening of the Project or
any portion thereof for business with the public.

                    (b) The Net Proceeds shall be held by Administrative Agent
in an interest bearing account (with interest to be available to Borrower to the
same extent as Net Proceeds are made available pursuant to the terms of this
Section 3.2) and, until disbursed in accordance with the provisions of this
Section 3.2, shall constitute additional security for the Loans and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Administrative Agent to, or as directed by, Lead Borrower from time to time
during the course of the Restoration, upon receipt of evidence reasonably
satisfactory to Administrative Agent that (A) all materials installed and work
and labor performed (except to the extent that they are to be paid for out of
the requested disbursement) in connection with the Restoration have been paid
for in full (less Casualty Retainage), and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other Liens or encumbrances of any nature whatsoever on the
Project which have not either been fully bonded to the reasonable satisfaction
of Administrative Agent and discharged of record or in the alternative fully
insured to the reasonable satisfaction of Administrative Agent by the title
company issuing the title insurance policy.

                    (c) All plans and specifications required in connection with
the Restoration, the cost of which is greater than the Threshold Amount, shall
be subject to prior review and acceptance (which shall not be unreasonably
withheld, conditioned or delayed) in all material respects by Administrative
Agent and by an independent consulting engineer selected by Administrative Agent
(the “Casualty Consultant”). Administrative Agent shall have the use of the
plans and specifications and all permits, licenses and approvals required or
obtained in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration the cost of which is
greater than the Threshold Amount, as well as the contracts under which they
have been engaged, shall be subject to prior review and acceptance by
Administrative Agent and the Casualty Consultant. All costs and expenses
incurred by Administrative Agent in connection with making the Net Proceeds
available for the Restoration including, without limitation, reasonable counsel
fees and disbursements and the Casualty Consultant’s fees, shall be paid by
Borrower.

                    (d) In no event shall Administrative Agent be obligated to
make disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 3.2(2), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration (but shall not be duplicative of such
amounts actually held back by Borrower). The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Administrative Agent that
the Restoration has been completed in accordance with the provisions of this
Section 3.2 and that all approvals

48

--------------------------------------------------------------------------------



necessary for the re-occupancy and use of the Project have been obtained from
all appropriate Governmental Authorities, and Administrative Agent receives
evidence satisfactory to Administrative Agent that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Administrative Agent will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Administrative Agent that the contractor, subcontractor
or materialman has satisfactorily completed all work and has supplied all
materials in accordance with the provisions of the contractor’s, subcontractor’s
or materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Administrative Agent or by the title company issuing the title insurance policy
for the Project, and receives an endorsement to such title insurance policy
insuring the continued priority of the Lien of the Mortgage and evidence of
payment of any premium payable for such endorsement. If required by
Administrative Agent, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

                    (e) Administrative Agent shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

                    (f) If at any time the Net Proceeds or the undisbursed
balance thereof shall not, in the opinion of Administrative Agent in
consultation with the Casualty Consultant, if any, be sufficient to pay in full
the balance of the costs which are estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”), either in cash or a
letter of credit, with Administrative Agent before any further disbursement of
the Net Proceeds shall be made. The Net Proceeds Deficiency deposited with
Administrative Agent shall be held by Administrative Agent in the
Casualty/Taking Account in accordance with the Cash Management Agreement and
shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to Section 3.2 hereof shall constitute
additional security for the Loans and other obligations under the Loan
Documents.

                    (g) The excess, if any, of the Net Proceeds and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with
Administrative Agent after the Casualty Consultant certifies to Administrative
Agent that the Restoration has been completed in accordance with the provisions
of Section 3.2, hereof and the receipt by Administrative Agent of evidence
satisfactory to Administrative Agent that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Administrative
Agent to Lead Borrower, provided no Event of Default shall have occurred and
shall be continuing.

                    (3) All Net Proceeds not required (i) to be made available
for the Restoration or (ii) to be returned to Lead Borrower as excess Net
Proceeds pursuant to Section 3.2(2)(g) hereof may be retained and applied by
Administrative Agent toward the payment of the Loans (without any prepayment
premium) whether or not then due and payable in such order, priority and
proportions as Administrative Agent in its sole and absolute discretion shall
deem proper, or,

49

--------------------------------------------------------------------------------



at the sole and absolute discretion of Administrative Agent, the same may be
paid, either in whole or in part, to Lead Borrower for such purposes as
Administrative Agent shall approve, in its sole and absolute discretion. If
Administrative Agent shall receive and retain Net Proceeds, the Lien of the
Mortgage shall be reduced only by the amount thereof received and retained by
Administrative Agent and actually applied by Administrative Agent in reduction
of the Loans.

          Section 3.3 Casualty and Condemnation.

                    (a) If the Project shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Administrative Agent and shall promptly commence and
diligently prosecute the completion of the Restoration of the Project as nearly
as possible to the condition the Project was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Administrative
Agent and otherwise in accordance with Section 3.2 hereof. Borrower shall pay
all costs of such Restoration whether or not such costs are covered by insurance
(provided that, if Net Proceeds are required to be made available to Borrower
for Restoration pursuant to the terms of Section 3.2 hereof, they are made
available to Borrower for Restoration). Administrative Agent may, but shall not
be obligated to, make proof of loss if not made promptly by Borrower.

                    (b) Lead Borrower shall promptly give Administrative Agent
notice of the actual or threatened commencement of any proceeding for the
Condemnation of all or any part of the Project and shall deliver to
Administrative Agent copies of any and all papers served in connection with such
proceedings. Administrative Agent may participate in any such proceedings, and
Borrower shall, from time to time, deliver to Administrative Agent all
instruments reasonably requested by it to permit such participation. Borrower
shall, at its expense, diligently prosecute any such proceedings, and shall
consult with Administrative Agent, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings. Notwithstanding any
taking by any public or quasi public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Loans at the
time and in the manner provided for its payment in the Notes and in this
Agreement and the Loans shall not be reduced until any Award shall have been
actually received and applied by Administrative Agent, after the deduction of
expenses of collection, to the reduction or discharge of the Loans.
Administrative Agent and the Lenders shall not be limited to the interest paid
on the Award by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in the Notes. If the
Project or any portion thereof is taken by a condemning authority, Borrower
shall, promptly commence and diligently prosecute the Restoration of the Project
and otherwise comply with the provisions of Section 3.2 hereof. If the Project
is sold, through foreclosure or otherwise, prior to the receipt by
Administrative Agent of the Award, Administrative Agent shall have the right,
whether or not a deficiency judgment on the Notes shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Loans.

50

--------------------------------------------------------------------------------



ARTICLE 4

RESERVES; COLLATERAL LETTERS OF CREDIT

          Section 4.1 Real Estate Tax and Insurance Reserve Fund.

                    (1) Deposits. On the Closing Date, Borrower shall deposit
with Administrative Agent the amount of $213,645.46, which amount shall be held
by Administrative Agent and disbursed by Administrative Agent in accordance with
the terms of Section 4.1(2) (with such disbursements that would have been made
by Depository Bank to be made directly by Administrative Agent) until such time
as the Cash Management Agreement has been entered into, at which time
Administrative Agent shall deposit any remaining amounts held by it and not
disbursed pursuant hereto into the Tax and Insurance Reserve Account. On each
Payment Date, Borrower shall deposit with Administrative Agent, for deposit in
the Tax and Insurance Reserve Account, (i) a monthly amount, as determined by
Administrative Agent, which will be sufficient to accumulate with Administrative
Agent thirty (30) days prior to each due date therefor sufficient funds to pay
all real estate taxes which Administrative Agent estimates will be payable
during the next ensuing twelve (12) months, and (ii) a monthly amount, as
determined by Administrative Agent, which will be sufficient to accumulate with
Administrative Agent thirty (30) days prior to the expiration of the insurance
policies sufficient funds to pay all premiums which Administrative Agent
estimates will be payable for the renewal of the coverage afforded by the
insurance policies during the next ensuing twelve (12) months (said amounts in
clauses (i) and (ii) above, together with the amount set forth in the first
sentence of this Section 4.1(1), being, collectively, the “Tax and Insurance
Reserve Fund”). If at any time Administrative Agent reasonably determines that
the Tax and Insurance Reserve Fund is not or will not be sufficient to pay real
estate taxes and insurance premiums by the dates set forth in clauses (i) and
(ii) above, Administrative Agent shall notify Lead Borrower of such
determination and Borrower shall increase its monthly payments to Administrative
Agent by the amount that Administrative Agent estimates is sufficient to make up
the deficiency thirty (30) days prior to delinquency of the real estate taxes
and/or thirty (30) days prior to expiration of the insurance policies, as the
case may be. Notwithstanding the foregoing, and provided that no Event of
Default has occurred and is continuing, if Borrower has an umbrella insurance
policy that: (x) provides acceptable coverage for the Project, (y) is in full
force and effect, and (z) is acceptable to Administrative Agent in its sole
discretion, then Borrower shall not be required to make the deposits set forth
in clause (ii) above with respect to the renewal of insurance policies.

                    (2) Disbursements. Borrower shall furnish Administrative
Agent with (i) bills for the charges for which such deposits are required and
(ii) a disbursement request (in a form reasonably satisfactory to Administrative
Agent), executed by an authorized officer of Borrower, at least thirty (30) days
prior to the date on which the charges first become payable. Provided that no
Event of Default exists, Administrative Agent will direct the Depository Bank to
apply the Tax and Insurance Reserve Fund to payments of insurance premiums and
real estate taxes required to be made by Borrower pursuant to Sections 3.1 and
9.2, respectively, and under the Mortgage but not, in any event, earlier than
ten (10) days prior to the due dates thereof. In making any payment relating to
the Tax and Insurance Reserve Fund, the Depository Bank may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to real estate taxes) or insurer or agent (with respect to
insurance premiums),

51

--------------------------------------------------------------------------------



without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof unless said bill, statement or estimate is obviously incorrect. If
the amount of the Tax and Insurance Reserve Fund shall exceed the amounts due
for real estate taxes and insurance premiums pursuant to Sections 3.1 and 9.2,
respectively, Administrative Agent shall, in its sole and absolute discretion,
return any excess to Lead Borrower or credit such excess against future payments
to be made to the Tax and Insurance Reserve Fund. Provided that on the date that
said real estate taxes are due and payable, no Event of Default exists and
sufficient funds are on deposit in the Tax and Insurance Reserve Fund to pay
real estate taxes, Borrower shall not be liable to pay and shall not be charged
with any late charges, interest and/or penalties imposed by or payable to any
Governmental Authority as a result of the Depository Bank’s failure to pay real
estate taxes prior to the date that same become delinquent.

          Section 4.2 Tenant Improvement/Leasing Reserve Letter of Credit.

          Borrower shall provide to Administrative Agent for the benefit of the
Lenders an unconditional, irrevocable standby letter of credit (the “TI/LC
Letter of Credit”) in the amount of $4,610,000.00 to be used for the payment of
future tenant improvements and leasing commissions, which TI/LC Letter of Credit
conforms with the requirements of a Collateral Letter of Credit (except that the
TI/LC Letter of Credit delivered on the Closing Date only shall not be required
to include an “evergreen” automatic renewal provision). The amount of the TI/LC
Letter of Credit shall be reduced, upon the written request of Borrower made not
more than once per calendar month, in connection with the payment by Borrower of
amounts for tenant improvements and leasing commissions for newly executed
leases entered into at the Project which have been approved by Administrative
Agent or are deemed approved pursuant to Section 6.2 hereof. Reductions to the
TI/LC Letter of Credit shall be calculated using a tenant improvement allowance
equal to the lesser of actual tenant improvement costs or $20.00 per net
leasable square foot and reductions for leasing commissions shall be calculated
using a leasing commissions allowance equal to the lesser of actual leasing
commissions or $26.58 per net leasable square foot. The TI/LC Letter of Credit
shall be subject to each of the terms and conditions set forth in Section 4.5
with respect to a Collateral Letter of Credit subject to the following
additional terms:

                    (1) The TI/LC Letter of Credit delivered on the Closing Date
shall have an expiry date no earlier than February 1, 2010. At least thirty (30)
days prior to the expiration date of such TI/LC Letter of Credit and each
renewal and extension thereof Borrower shall deliver to Administrative Agent
either (i) a replacement, extension or renewal TI/LC Letter of Credit, in
accordance with the terms hereof, or (ii) notice that such replacement,
extension or renewal TI/LC Letter of Credit shall not be delivered.

                    (2) Following a draw by Administrative Agent on the TI/LC
Letter of Credit solely because of the failure to furnish Administrative Agent
with a replacement or renewal of the TI/LC Letter of Credit, Administrative
Agent will deposit such proceeds in the Additional Cash Collateral Account as
security for the purposes for which such TI/LC Letter of Credit was delivered.
Administrative Agent shall be entitled to draw upon such deposited proceeds to
the same extent it would have been entitled to make a draw under the TI/LC
Letter of Credit and such deposited proceeds shall be subject to disbursement to
Borrower on the same basis as

52

--------------------------------------------------------------------------------



reductions to the TI/LC Letter of Credit are calculated, as described above.
Administrative Agent shall direct the Depository Bank to disburse the full
remaining amount of such proceeds to Borrower provided (i) Borrower delivers to
Administrative Agent a replacement TI/LC Letter of Credit acceptable to
Administrative Agent in its sole discretion, (ii) there exists no Event of
Default or Potential Default, and (iii) Borrower pays all of Administrative
Agent’s fees and expenses in connection with such draw and disbursement.

                    (3) In the event that Borrower fails to deliver to
Administrative Agent a replacement, extension or renewal TI/LC Letter of Credit
in accordance with the terms hereof, and Administrative Agent does not draw on
the TI/LC Letter of Credit prior to its expiry date then Borrower shall furnish
such replacement, extension or renewal TI/LC Letter of Credit or Additional Cash
Collateral in the required amount of such TI/LC Letter of Credit no later than
ten (10) days after the expiry date of such TI/LC Letter of Credit.

          Section 4.3 Reserved.

          Section 4.4 Reserve Funds and Security Accounts Generally.

                    (1) Grant of Security Interest. Borrower hereby grants a
perfected first priority security interest in favor of Administrative Agent for
the ratable benefit of the Lenders in each Reserve Fund and Security Account
established by or for it hereunder and all financial assets and other property
and sums at any time held, deposited or invested therein, and all security
entitlements and investment property relating thereto, together with any
interest or other earnings thereon, and all proceeds thereof, whether accounts,
general intangibles, chattel paper, deposit accounts, instruments, documents or
securities (collectively, “Reserve Account Collateral”), together with all
rights of a secured party with respect thereto (even if no further documentation
is requested by Administrative Agent or the Lenders or executed by Borrower).

                    (a) Borrower covenants and agrees:

 

 

 

                    (A) to do all acts that may be reasonably necessary to
maintain, preserve and protect Reserved Account Collateral;

 

 

 

                    (B) to pay promptly when due all material taxes,
assessments, charges, encumbrances and liens now or hereafter imposed upon or
affecting any Reserved Account Collateral;

 

 

 

                    (C) to appear in and defend any action or proceeding which
may materially and adversely affect Borrower’s title to or Administrative
Agent’s interest in the Reserved Account Collateral;

 

 

 

                    (D) following the creation of each Reserve Fund and Security
Account established by or for Borrower and the initial funding thereof, other
than to Administrative Agent pursuant to this Agreement or the Cash Management
Agreement, not to transfer, assign, sell, surrender, encumber, mortgage,
hypothecate, or otherwise dispose of any of the Reserve Account Collateral or
rights or interests therein, and to keep the Reserve Account Collateral free of
all levies and security interests or other liens or charges except the security
interest in favor of Administrative Agent granted

53

--------------------------------------------------------------------------------




 

 

 

hereunder;

 

 

 

                    (E) to account fully for and promptly deliver to
Administrative Agent, in the form received, all documents, chattel paper,
instruments and agreements constituting the Reserve Account Collateral
hereunder, endorsed to Administrative Agent or in blank, as requested by
Administrative Agent, and accompanied by such powers as appropriate and until so
delivered all such documents, instruments, agreements and proceeds shall be held
by Borrower in trust for Administrative Agent, separate from all other property
of Borrower; and

 

 

 

                    (F) from time to time upon request by Administrative Agent,
to furnish such further assurances of Borrower’s title with respect to the
Reserve Account Collateral, execute such written agreements, or do such other
acts, all as may be reasonably necessary to effectuate the purposes of this
agreement or as may be required by law, or in order to perfect or continue the
first-priority lien and security interest of Administrative Agent in the Reserve
Account Collateral.

                    (2) Rights on Event of Default. Upon the occurrence and
during the continuance of an Event of Default, Administrative Agent, at its
option, may withdraw the Reserve Funds and the other funds in the Security
Accounts and apply such funds to the items for which the Reserve Funds were
established or to payment of the Loans in such order, proportion and priority as
Administrative Agent may determine in its sole and absolute discretion.
Administrative Agent’s right to withdraw and apply such funds shall be in
addition to all other rights and remedies provided to Administrative Agent on
behalf of the Lenders under the Loan Documents.

                    (3) Prohibition Against Further Encumbrance. Borrower shall
not, without the prior consent of Administrative Agent, further pledge, assign
or grant any security interest in the Reserve Funds or the Security Accounts or
permit any Lien to attach thereto, or any levy to be made thereon, or any
Uniform Commercial Code financing statements, except those naming Administrative
Agent on behalf of the Lenders as the secured party, to be filed with respect
thereto.

                    (4) Release of Reserve Funds. Any amount remaining in the
Reserve Funds and the Security Accounts after the Loans have been paid in full
shall be promptly returned to Borrower.

          Section 4.5 Collateral Letters of Credit. With respect to any
Collateral Letter of Credit which Borrower may furnish or cause to be furnished
to Administrative Agent in accordance with the terms of this Agreement or any of
the other Loan Documents:

                    (1) Administrative Agent will be entitled, among other
things, to make one or more draws by presentment thereof to the issuing bank
accompanied only by Administrative Agent’s clean sight-draft, it being intended
that the issuing bank shall have no right to inquire as to Administrative
Agent’s right to draw upon such Collateral Letter of Credit;

                    (2) Administrative Agent shall be entitled, among other
things, to draw upon each Collateral Letter of Credit, in whole, or in part from
time to time, upon the occurrence and

54

--------------------------------------------------------------------------------



during the continuance of any Event of Default or under the other circumstances
under which a draw shall be permitted under the Loan Documents or the Collateral
Letter of Credit;

                    (3) Administrative Agent shall have the right to draw upon
any Collateral Letter of Credit within thirty (30) days prior to the expiration
date of such Collateral Letter of Credit and each renewal and extension thereof
unless, at least thirty (30) days prior to such expiration date of such
Collateral Letter of Credit and each renewal and extension thereof, Borrower
shall have furnished a replacement, extension or renewal Collateral Letter of
Credit, acceptable to Administrative Agent, it being the intent hereof that at
no time shall the unexpired term of any Collateral Letter of Credit be less than
thirty (30) days. If Administrative Agent draws upon a Collateral Letter of
Credit pursuant to the terms of this subsection (3), then Administrative Agent
shall hold the proceeds thereof in the Additional Cash Collateral Account as
additional collateral for the Obligations, to be applied in accordance with
subsections (4) and (5) below.

                    (4) Administrative Agent shall also be entitled to draw upon
a Collateral Letter of Credit if Administrative Agent believes that its rights
to draw on such Collateral Letter of Credit could be in jeopardy. Without
limiting the foregoing, Administrative Agent shall also be entitled to draw on a
Collateral Letter of Credit if the credit rating or financial condition of the
issuing bank is no longer meets the minimum rating contained in the definition
of Collateral Letter of Credit. Following a draw by Administrative Agent on a
Collateral Letter of Credit solely because of the deterioration of the
creditworthiness of the issuing bank, Administrative Agent will deposit such
proceeds in the Additional Cash Collateral Account as security for the purposes
for which such Letter of Credit was delivered and Administrative Agent shall be
entitled to draw upon such proceeds to the same extent it would have been
entitled to make a draw under the applicable Letter of Credit. Administrative
Agent shall direct the Depository Bank to disburse such proceeds to Borrower
provided (i) Borrower delivers to Administrative Agent a replacement Collateral
Letter of Credit within ten (10) days of Administrative Agent’s draw, (ii) there
exists no Event of Default or Potential Default, and (iii) Borrower pays all of
Administrative Agent’s fees and expenses in connection with such draw and
disbursement.

                    (5) No draw by Administrative Agent on any Collateral Letter
of Credit shall cure or be deemed to cure any Event of Default or limit in any
respect any of Administrative Agent’s or the Lenders’ remedies under the Loan
Documents, it being understood that Administrative Agent’s and the Lenders’
rights and remedies hereunder shall be cumulative and Administrative Agent and
the Lenders shall have no obligations to apply the proceeds of any draw to
missed installments or other amounts then due and unpaid under the Loans.
Proceeds of any draw upon a Collateral Letter of Credit (after reimbursement of
any costs and expenses, including attorneys’ fees and reimbursements, incurred
by Administrative Agent in connection with such draw) may be applied by
Administrative Agent to the payment of the Loans in such manner as
Administrative Agent may determine. No delay or omission of Administrative Agent
or the Lenders in exercising any right to draw on a Collateral Letter of Credit
shall impair any such right, or shall be construed as a waiver of, or
acquiescence in, any Event of Default.

                    (6) Administrative Agent shall, upon request, release its
rights in any Collateral Letters of Credit and surrender such Collateral Letters
of Credit to the issuing bank upon the payment in full of all Loans.

55

--------------------------------------------------------------------------------



ARTICLE 5

ENVIRONMENTAL MATTERS

          Section 5.1 Certain Definitions. As used herein, the following terms
have the meanings indicated:

                    (1) “Environmental Claim” means, with respect to any Person,
any written request for information by a Governmental Authority, or any written
notice, notification, claim, administrative, regulatory or judicial action,
suit, judgment, demand or other written communication by any Person or
Governmental Authority alleging or asserting liability with respect to Borrower
or the Project, whether for damages, contribution, indemnification, cost
recovery, compensation, injunctive relief, investigatory, response, remediation,
damages to natural resources, personal injuries, fines or penalties arising out
of, based on or resulting from (i) the presence, use or release into the
environment of any Hazardous Materials originating at or from, or otherwise
affecting, the Project, (ii) any fact, circumstance, condition or occurrence
forming the basis of any violation, or alleged violation, of any Environmental
Law by Borrower or otherwise affecting the health, safety or environmental
condition of the Project or (iii) any alleged injury or threat of injury to the
environment by Borrower or otherwise affecting the Project.

                    (2) “Environmental Laws” means any federal, state or local
law (whether imposed by statute, or administrative or judicial order, or common
law), now or hereafter enacted and applicable to the Project, governing health,
safety, industrial hygiene, the environment or natural resources, or Hazardous
Materials, including, such laws governing or regulating the use, generation,
storage, removal, recovery, treatment, handling, transport, disposal, control,
discharge of, or exposure to, Hazardous Materials.

                    (3) “Environmental Liens” has the meaning assigned to such
term in Section 5.3(4).

                    (4) “Environmental Loss” means any losses, damages, costs,
fees, expenses, claims, suits, judgments, awards, liabilities (including but not
limited to strict liabilities), obligations, debts, diminutions in value, fines,
penalties, charges, costs of remediation (whether or not performed voluntarily),
amounts paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees and expenses, engineers’ fees,
environmental consultants’ fees, and investigation costs (including but not
limited to costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards relating to Hazardous Materials, Environmental Claims, Environmental
Liens and violation of Environmental Laws.

                    (5) “Hazardous Materials” means (a) petroleum or chemical
products, whether in liquid, solid, or gaseous form, or any fraction or
by-product thereof, (b) asbestos or asbestos-containing materials, (c)
polychlorinated biphenyls (pcbs), (d) radon gas, (e) underground storage tanks,
(f) any explosive or radioactive substances, (g) lead or lead-based

56

--------------------------------------------------------------------------------



paint, (h) Mold, or (i) any other substance, material, waste or mixture which is
or shall be listed, defined, or otherwise determined by any Governmental
Authority to be hazardous, toxic, dangerous or otherwise regulated, controlled
or giving rise to liability under any Environmental Laws.

                    (6) “Mold” means any microbial or fungus contamination or
infestation in any Project of a type that could reasonably be anticipated (after
due inquiry and investigation) to pose a risk to human health or the environment
or could reasonably be anticipated (after due inquiry and investigation) to
negatively impact the value of the affected Property in any material respect.

          Section 5.2 Representations and Warranties on Environmental Matters.

Borrower represents and warrants to Administrative Agent and the Lenders that,
to Borrower’s knowledge, except as set forth in the Site Assessment, (1) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about the
Project or any property adjacent to the Project (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Project and de minimus quantities used by tenants in the normal course of
business in full compliance with Environmental Laws), (2) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of the Project do not, and did not previously,
violate any Environmental Laws, (3) no civil, criminal or administrative action,
suit, claim, hearing, investigation or proceeding has been brought or been
threatened, nor have any settlements been reached by or with any parties or any
Liens imposed in connection with the Project concerning Hazardous Materials or
Environmental Laws and (4) no underground storage tanks exist at the Project.

          Section 5.3 Covenants on Environmental Matters.

                    (1) Borrower shall (a) comply strictly and in all respects
with applicable Environmental Laws; (b) notify Administrative Agent immediately
upon Borrower’s discovery of any spill, discharge, release or presence of any
Hazardous Material at, upon, under, within, contiguous to or otherwise affecting
the Project; (c) promptly remove such Hazardous Materials and remediate the
Project in full compliance with Environmental Laws and as reasonably recommended
to preserve the value and/or use of the Project, in accordance with the
reasonable recommendations and specifications of an independent environmental
consultant approved by Administrative Agent; and (d) promptly forward to
Administrative Agent copies of all orders, notices, permits, applications or
other communications and reports in connection with any spill, discharge,
release or the presence of any Hazardous Material or any other matters relating
to the Environmental Laws or any similar laws or regulations, as they may affect
the Project or Borrower.

                    (2) Borrower shall not cause, shall prohibit any other
Person within the control of Borrower from causing, and shall use prudent,
commercially reasonable efforts to prohibit other Persons (including tenants)
from causing (a) any spill, discharge or release, or the use, storage,
generation, manufacture, installation, or disposal, of any Hazardous Materials
at, upon, under, within or about the Project or the transportation of any
Hazardous Materials to or from the Project (except for cleaning and other
products used in connection with the routine

57

--------------------------------------------------------------------------------



maintenance or repair of the Project in full compliance with Environmental
Laws), (b) any underground storage tanks to be installed at the Project, or (c)
any activity that requires a permit or other authorization under Environmental
Laws to be conducted at the Project.

                    (3) Lead Borrower shall provide to Administrative Agent, at
Borrower’s expense promptly upon the written request of Administrative Agent
from time to time, a Site Assessment or, if required by Administrative Agent, an
update to any existing Site Assessment, to assess the presence or absence of any
Hazardous Materials and the potential costs in connection with abatement,
cleanup or removal of any Hazardous Materials found on, under, at or within the
Project. Borrower shall pay the cost of no more than one such Site Assessment or
update in any twelve (12)-month period, unless Administrative Agent’s request
for a Site Assessment is based on information provided under Section 5.3(1), a
reasonable suspicion of Hazardous Materials at or near the Project, a breach of
representations under Section 5.2, or an Event of Default, in which case any
such Site Assessment or update shall be at Borrower’s expense.

                    (4) Environmental Notices. Lead Borrower shall promptly
provide notice to Administrative Agent of:

                    (a) all Environmental Claims asserted or threatened against
Borrower or any other party occupying the Project or any portion thereof or
against the Project which become known to Borrower;

                    (b) the discovery by Borrower of any occurrence or condition
on the Project or on any real property adjoining or in the vicinity of the
Project which could reasonably be expected to lead to an Environmental Claim
against Borrower, Administrative Agent or any of the Lenders;

                    (c) the commencement or completion of any environmental
remediation at the Project; and

                    (d) any Lien or other encumbrance imposed pursuant to any
Environmental Law “Environmental Liens”.

In connection therewith, Lead Borrower shall transmit to Administrative Agent
copies of any citations, orders, notices or other written communications
received from any Person and any notices, reports or other written
communications submitted to any Governmental Authority with respect to the
matters described above.

          Section 5.4 Allocation of Risks and Indemnity. As between Borrower,
Administrative Agent and the Lenders, all risk of loss associated with
non-compliance with Environmental Laws, or with the presence of any Hazardous
Material at, upon, within, contiguous to or otherwise affecting the Project,
shall lie solely with Borrower. Accordingly, Borrower shall bear all risks and
costs associated with any Environmental Loss, damage or liability therefrom,
including all costs of removal of Hazardous Materials or other remediation
required hereunder or by law. Borrower shall indemnify, defend and hold
Administrative Agent and the Lenders harmless from and against all loss,
liabilities, damages, claims, costs and expenses (including reasonable costs of
defense) arising out of or associated, in any way, with

58

--------------------------------------------------------------------------------



the non-compliance with Environmental Laws, or the existence of Hazardous
Materials in, on, or about the Project, or a breach of any representation,
warranty or covenant contained in this Article 5, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, including those arising from the joint, concurrent, or
comparative negligence of Administrative Agent and the Lenders; provided,
however, Borrower shall not be liable under such indemnification to the extent
such loss, liability, damage, claim, cost or expense results solely from
Administrative Agent’s or any Lender’s gross negligence or willful misconduct.
Borrower’s obligations under this Section 5.4 shall arise upon the discovery of
the presence of any Hazardous Material, whether or not any Governmental
Authority has taken or threatened any action in connection with the presence of
any Hazardous Material, and whether or not the existence of any such Hazardous
Material or potential liability on account thereof is disclosed in the Site
Assessment and shall continue notwithstanding the repayment of the Loans or any
transfer or sale of any right, title and interest in the Project (by
foreclosure, deed in lieu of foreclosure or otherwise).

          Section 5.5 No Waiver. Notwithstanding any provision in this Article 5
or elsewhere in the Loan Documents, or any rights or remedies granted by the
Loan Documents, Administrative Agent and the Lenders do not waive and expressly
reserve all rights and benefits now or hereafter accruing to Administrative
Agent and/or any Lenders under the “security interest” or “secured creditor”
exception under applicable Environmental Laws, as the same may be amended. No
action taken by Administrative Agent and/or any Lender pursuant to the Loan
Documents shall be deemed or construed to be a waiver or relinquishment of any
such rights or benefits under the “security interest exception.”

ARTICLE 6

LEASING MATTERS

          Section 6.1 Representations and Warranties on Leases. Borrower
represents and warrants to Administrative Agent and the Lenders with respect to
leases of the Project that: (1) to Borrower’s knowledge, the rent roll delivered
to Administrative Agent is true and correct, and the leases are valid and in and
full force and effect; (2) the leases (including amendments) are in writing, and
there are no oral agreements with respect thereto; (3) the copies of the leases
delivered to Administrative Agent are true and complete; (4) to Borrower’s
knowledge, neither the landlord nor any tenant is in default under any of the
leases; (5) Borrower has no knowledge of any notice of termination or default
with respect to any lease; (6) Borrower has not assigned or pledged any of the
leases, the rents or any interests therein except to Administrative Agent (on
behalf of the Lenders); (7) no tenant or other party has an option to purchase
all or any portion of the Project; (8) no tenant has the right to terminate its
lease prior to expiration of the stated term of such lease except in the case of
a casualty or condemnation of the Project to the extent permitted pursuant to
the terms and conditions of such lease; and (9) no tenant has prepaid more than
one month’s rent in advance (except for bona fide security deposits not in
excess of an amount equal to two month ‘s rent). To the extent that any part of
the Land is located in the State of New York, reference is hereby made to
Section 291-f of the Real Property Law of the State of New York for purposes of
obtaining for Administrative Agent and the Lender the benefits of said Section
in connection herewith.

59

--------------------------------------------------------------------------------



          Section 6.2 Standard Lease Form; Approval Rights. All leases and other
rental arrangements shall in all respects be approved by Administrative Agent
and shall be on a standard lease form, to the extent possible, using
commercially reasonable efforts, for the Office Component, approved by
Administrative Agent with no material modifications (except as approved by
Administrative Agent in writing). Such lease form shall provide (a) that the
lease is subordinate to the Mortgage, (b) that the tenant shall attorn to
Administrative Agent (on behalf of the Lenders) following an Event of Default
and (c) that any cancellation, surrender, or amendment of such lease without the
prior written consent of Administrative Agent shall be voidable by
Administrative Agent. Borrower shall hold, in trust, all tenant security
deposits in a segregated account, and, to the extent required by applicable law,
shall not commingle any such funds with any other funds of Borrower. Within ten
(10) days after Administrative Agent’s request, Borrower shall furnish to
Administrative Agent a statement of all tenant security deposits, and copies of
all leases not previously delivered to Administrative Agent, certified by
Borrower as being true and correct. Notwithstanding anything contained in the
Loan Documents, Administrative Agent’s approval shall not be required for future
leases or lease extensions if the following conditions are satisfied: (1) there
exists no Potential Default or Event of Default; (2) the lease is on the
standard lease form approved by Administrative Agent with no modifications
except for commercially reasonable changes agreed to in the ordinary course of
Borrower’s business, but in any event there shall be no modifications to the
subordination, attornment, estoppel and landlord liability clause without the
prior written consent of Administrative Agent; (3) the lease does not conflict
with any restrictive covenant affecting the Project or any other lease for space
in the Project; (4) the lease is not a Major Lease; (5) the lease shall provide
for rental rates and landlord concessions comparable to existing local market
rates as shall be established pursuant to the Leasing Guidelines; (6) the lease
is with a third party not an Affiliate of Borrower, Sponsor or Guarantor; (7)
the lease shall not contain any options for renewal or expansion by the tenant
at rental rates which are below reasonable comparable market levels at the time
the lease is executed; (8) the lease shall be to a tenant which Borrower, in its
professional and commercially reasonable judgment, has determined is
creditworthy and (9) the lease is for a term of not more than ten (10) years
(exclusive of renewal options which, together with the initial lease term shall
not exceed fifteen (15) years).

          Section 6.3 Covenants. Borrower (1) shall perform the obligations
which Borrower is required to perform under the leases, including the
performance of any tenant improvement work with respect thereto; (2) shall
enforce the obligations to be performed by the tenants; (3) shall promptly
furnish to Administrative Agent any notice of default or termination received by
Borrower from any tenant, and any notice of default or termination given by
Borrower to any tenant; (4) shall not collect any rents for more than thirty
(30) days in advance of the time when the same shall become due, except for bona
fide security deposits not in excess of an amount equal to two month’s rent; (5)
shall not enter into any ground lease or master lease of any part of the
Project; (6) shall not further assign or encumber any lease; (7) shall not,
except with Administrative Agent’s prior written consent, cancel or accept
surrender or termination of any Major Lease; (8) shall not, except with
Administrative Agent’s prior written consent, modify or amend any Major Lease
(except for minor modifications and amendments entered into in the ordinary
course of business, consistent with prudent property management practices, not
affecting the economic terms of the lease); and (9) shall use its best efforts
to lease the Improvements; any action in violation of clauses (5), (6), (7), and
(8) of this Section 6.3 shall be void at the election of Administrative Agent.

60

--------------------------------------------------------------------------------



          Section 6.4 Tenant Estoppels. At Administrative Agent’s request,
Borrower shall, within thirty (30) days, obtain and furnish to Administrative
Agent, (1) written estoppels in form and substance reasonably satisfactory to
Administrative Agent, executed by tenants under leases in the Project and
confirming the term, rent, and other provisions and matters relating to the
leases and (2) written subordination and attornment agreements, in form and
substance satisfactory to Administrative Agent, executed by tenants under leases
in the Project, whereby, among other things, such tenants subordinate their
interest in the Project to the Loan Documents and agree to attorn to
Administrative Agent (on behalf of the Lenders) and its successors and assigns
upon foreclosure or other transfer of the Project after an Event of Default.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

          Borrower represents and warrants to Administrative Agent and the
Lenders that:

          Section 7.1 Organization and Power. Borrower and each Borrower Party
is duly organized, validly existing and in good standing under the laws of the
state of its formation or existence, and is in compliance with legal
requirements applicable to doing business in the State. Borrower is not a
“foreign person” within the meaning of § 1445(f)(3) of the Internal Revenue
Code. Lead Borrower’s U.S. taxpayer identification number is 20-1577239 and
Fordham Office’s U.S. taxpayer identification number is 26-1094416.

          Section 7.2 Validity of Loan Documents. The execution, delivery and
performance by Borrower and each Borrower Party of the Loan Documents: (1) are
duly authorized and do not require the consent or approval of any other party or
Governmental Authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any Lien upon the assets of any such party,
except as contemplated by the Loan Documents. The Loan Documents constitute the
legal, valid and binding obligations of Borrower and each Borrower Party,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.

          Section 7.3 Liabilities; Litigation.

                    (1) The financial statements delivered by Borrower and each
Borrower Party are true and correct with no material change since the date of
preparation. Except as disclosed in such financial statements, there are no
liabilities (fixed or contingent) affecting the Project, Borrower or any
Borrower Party. Except as disclosed in such financial statements, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Borrower, threatened, against the Project,
Borrower or any Borrower Party which if adversely determined could have a
Material Adverse Effect.

                     (2) Neither Borrower nor any Borrower Party is
contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and neither Borrower nor any Borrower Party has
knowledge of any Person contemplating the filing of any such petition against
it.

61

--------------------------------------------------------------------------------



          Section 7.4 Taxes and Assessments. The Project is comprised of one or
more parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower’s best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Project, nor are there any contemplated
improvements to the Project that may result in such special or other
assessments.

          Section 7.5 Other Agreements; Defaults. Neither Borrower nor any
Borrower Party is a party to or in violation of any agreement or instrument or
subject to any court order, injunction, permit, or restriction which might have
a Material Adverse Effect.

          Section 7.6 Compliance with Law.

                    (1) Borrower and each Borrower Party have all requisite
licenses, permits, franchises, qualifications, certificates of occupancy or
other governmental authorizations to own, lease and operate the Project and
carry on its business, and the Project is in compliance with all applicable
legal requirements and is free of structural defects, and all building systems
contained therein are in good working order, subject to ordinary wear and tear.
The Project does not constitute, in whole or in part, a legally non-conforming
use under applicable legal requirements;

                    (2) No condemnation has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any portion of the Project or
for the relocation of roadways providing access to the Project; and

                    (3) The Project has adequate rights of access to public ways
and is served by adequate water, sewer, sanitary sewer and storm drain
facilities. All public utilities necessary or convenient to the full use and
enjoyment of the Project are located in the public right-of-way abutting the
Project, and all such utilities are connected so as to serve the Project without
passing over other property, except to the extent such other property is subject
to a perpetual easement for such utility benefiting the Project. All roads
necessary for the full utilization of the Project for its current purpose have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

          Section 7.7 Location of Borrower. Borrower’s principal place of
business and chief executive offices are located at the address stated in
Section 12.1.

          Section 7.8 ERISA. Borrower has no employees and has not established
any pension plan for employees which would cause Borrower to be subject to the
Employee Retirement Income Security Act of 1974, as amended.

          Section 7.9 Margin Stock. No part of proceeds of the Loans will be
used for purchasing or acquiring any “margin stock” within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

          Section 7.10 Tax Filings. Borrower and each Borrower Party have filed
(or have obtained effective extensions for filing) all federal, state and local
tax returns required to be filed and have paid or made adequate provision for
the payment of all federal, state and local taxes, charges and assessments
payable by Borrower and each Borrower Party, respectively.

62

--------------------------------------------------------------------------------



          Section 7.11 Solvency. Giving effect to the Loans, the fair saleable
value of Borrower’s assets exceeds and will, immediately following the making of
the Loans, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loans, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loans will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower).

          Section 7.12 Full and Accurate Disclosure. No statement of fact made
by or on behalf of Borrower or any Borrower Party in this Agreement or in any of
the other Loan Documents or in any certificate, statement or questionnaire
delivered by Borrower or any Borrower Party in connection with the Loans
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no fact presently known to Borrower or any Borrower Party which has not
been disclosed to Administrative Agent which might have a Material Adverse
Effect.

          Section 7.13 Single Purpose Entity. Borrower is and has at all times
since its formation been a Single Purpose Entity.

          Section 7.14 Property Management Agreement. The Property Management
Agreement is the only management agreement in existence with respect to the
operation or management of the Project. The copy of the Property Management
Agreement delivered to Administrative Agent is a true and correct copy, and such
agreement has not been amended or modified. Neither party to such agreement is
in default under such agreement and the Property Manager has no defense, offset
right or other right to withhold performance under or terminate such agreement.

          Section 7.15 No Conflicts. The execution, delivery and performance of
this Agreement and the other Loan Documents by Borrower do not and will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any of the property or assets
of Borrower pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, operating agreement or other agreement or instrument to which
Borrower is a party or by which any of Borrower’s property or assets is subject,
nor will such action result in any violation of the provisions of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such regulatory authority or other governmental agency or
body required for the execution, delivery and performance by Borrower of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.

63

--------------------------------------------------------------------------------



          Section 7.16 Title. Borrower has good, marketable and insurable fee
simple title to the Project, free and clear of all Liens whatsoever, except for
the Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents. The Mortgage creates (and upon the recordation thereof and of
any related financing statements there will be perfected) (1) a valid Lien on
the Project, subject only to Permitted Encumbrances and (2) security interests
in and to, and collateral assignments of, all personalty (including the leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents. There are no claims for payment for work, labor or
materials affecting the Project which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents. None of the
Permitted Encumbrances, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the Mortgage and
this Agreement, materially and adversely affect the value of the Project, impair
the use or operations of the Project or impair Borrower’s ability to pay its
obligations in a timely manner.

          Section 7.17 Use of Project. The Project is being, and will continue
to be, used exclusively for retail, office and other ancillary uses permitted by
applicable zoning law, and for no other purpose or purposes.

          Section 7.18 Flood Zone. No portion of the Project or the Improvements
is located in an area identified by the Secretary of Housing and Urban
Development or any successor thereto as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law.

          Section 7.19 Insurance. Borrower has obtained and has delivered to
Administrative Agent certified copies of all of the insurance policies for the
Project reflecting the insurance coverages, amounts and other insurance
requirements set forth in this Agreement. No claims have been made under any
such policy, and no Person, including Borrower, has done, by act or omission,
anything which would impair the coverage of any such policy.

          Section 7.20 Certificate of Occupancy; Licenses. All certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits, required for the legal use, occupancy and
operation of the Project as an office building (with multi-floor retail uses)
(collectively, the “Licenses”) have been obtained and are in full force and
effect. Borrower shall keep and maintain all Licenses in full force and effect.
The use being made of the Project is in conformity with any applicable
certificate of occupancy issued for the Project.

          Section 7.21 Physical Condition. Except as disclosed in the building
condition reports certified to Administrative Agent and delivered in connection
with the initial advance of the Loans, the Project, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to Borrower’s knowledge,
there exists no structural or other material defects or damages in the Project,
whether latent or otherwise, and Borrower has not received written

64

--------------------------------------------------------------------------------



notice from any insurance company or bonding company of any defects or
inadequacies in the Project, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

          Section 7.22 Boundaries. All of the Improvements lie wholly within the
boundaries and building restriction lines of the Project, and no improvements on
adjoining properties encroach upon the Project, and no Improvements encroach
upon or violate any easements or other encumbrances upon the Project, so as to
materially adversely affect the value or marketability of the Project, except
those which are insured against by title insurance.

          Section 7.23 Separate Lots. The Project is comprised of one (1) or
more parcels which constitutes one (1) or more separate tax lots and does not
constitute a portion of any other tax lot not a part of the Project.

          Section 7.24 Survey. The survey for the Project delivered to
Administrative Agent in connection with this Agreement does not fail to reflect
any material matter affecting the Project or the title thereto.

          Section 7.25 Filing and Recording Taxes. All transfer taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person under applicable legal requirements currently
in effect in connection with the transfer of the Project to Borrower or any
transfer of a controlling interest in Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgage, have been paid and, the Mortgage is
enforceable in accordance with its terms by Administrative Agent or any
subsequent holder thereof (on behalf of the Lenders), subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.

          Section 7.26 Investment Company Act. Borrower is not (1) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (2) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or (3)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

          Section 7.27 Foreign Assets Control Regulations, Etc.

                    (1) Neither the execution and delivery of the Notes and the
other Loan Documents by Borrower Parties nor the use of the proceeds of the
Loans, will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any
enabling legislation or executive order relating to any of the same. Without
limiting the generality of the foregoing, no Borrower Party or any of their
respective subsidiaries (a) is or will become a blocked person described in
Section 1 of the Anti-Terrorism

65

--------------------------------------------------------------------------------



Order or (b) engages or will engage in any dealings or transactions or be
otherwise associated with any such blocked person.

                    (2) Each partner or member or other direct or indirect
principal of Borrower shall be at all times during the term of the Loans an
entity or person which (a) is (and whose principals shall be) a reputable entity
or person of good character and in good standing as reasonably determined by the
Lenders, (b) is creditworthy and not adverse to any of the Lenders in any
pending litigation or arbitration in which any Lender is also a party, (c) is
not a Prohibited Person, and (d) is in good standing in its state or country of
organization.

          Section 7.28 Organizational Structure.

                    (1) Borrower has heretofore delivered to Administrative
Agent a true and complete copy of the Organizational Documents of each Borrower
Party. The only member of Borrower on the date hereof is Managing Member. The
Managing Member is the sole managing member of Borrower. As of the date hereof,
there are no outstanding equity rights with respect to Borrower or the Managing
Member.

                    (2) The only members of the Managing Member on the date
hereof are Guarantor and P/A Associates LLC. Guarantor is the sole managing
member of the Managing Member.

                    (3) Schedule 7.28 contains a true and accurate chart
reflecting the ownership of all of the direct and indirect equity interests in
Borrower, including the percentage of ownership interest of the Persons shown
thereon.

ARTICLE 8

FINANCIAL REPORTING

          Section 8.1 Financial Statements.

                    (1) Quarterly Reports. Within forty-five (45) days after the
end of each calendar quarter, Lead Borrower shall furnish to Administrative
Agent a detailed operating statement (showing quarterly activity and
year-to-date) stating Operating Revenues, Operating Expenses, operating income
and Net Cash Flow, and capital expenditures for the calendar quarter just ended
and a balance sheet for such quarter for Borrower. Borrower’s quarterly
statements shall be accompanied by (i) a comparison of the budgeted income and
expenses and the actual income and expenses for the prior calendar quarter, (ii)
a calculation reflecting the Debt Service Coverage Ratio as of the last day of
such quarter, for such quarter and the last four quarters; (iii) a current rent
roll for the Project, and (iv) a certificate executed by the chief financial
officer of Borrower or the managing member of Borrower stating that each such
quarterly statement presents fairly the financial condition and the results of
operations of Borrower and the Project and has been prepared in accordance with
general accepted accounting principles.

                    (2) Annual Reports. Within ninety (90) days after the end of
each calendar year of Borrower’s operation of the Project, Lead Borrower will
furnish to Administrative Agent

66

--------------------------------------------------------------------------------



a complete copy of Borrower’s annual financial statements prepared in accordance
with GAAP and otherwise in form and detail reasonably acceptable to
Administrative Agent, for such calendar year which financial statements shall
contain a balance sheet, a detailed operating statement stating Operating
Revenues, Operating Expenses, operating income and Net Cash Flow for each of
Borrower and the Project. Borrower’s annual financial statements shall be
accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior calendar year, (ii) a certificate
executed by the chief financial officer of Borrower or the managing member of
Borrower stating that each such annual financial statement presents fairly the
financial condition and the results of operations of Borrower and the Project
and has been prepared in accordance with general accepted accounting principles.

                    (3) Additional Reports. Upon request of Administrative
Agent, Lead Borrower shall deliver to Administrative Agent as soon as reasonably
available, but in no event later than thirty (30) days after such items become
available to Borrower in final form a summary report containing each of the
following with respect to the Project for the most recently completed calendar
year: (A) aggregate sales by tenants under leases or other occupants of the
Project, both on an actual (or to the extent such information is not provided by
tenants, Property Manager’s or Borrower’s best estimate) and on a comparable
store basis, (B) rent per square foot payable by each tenant, (C) aggregate
Occupancy of the Project by anchor space and in-line store space as of December
31 and (D) such other information as Administrative Agent shall reasonably
request.

                    (4) Certification; Supporting Documentation. Each such
financial statement shall be in scope and detail satisfactory to Administrative
Agent and certified by the chief financial representative of Borrower.

          Section 8.2 Accounting Principles. All financial statements shall be
prepared in accordance with sound accounting principles applicable to commercial
real estate, consistently applied from year to year. If the financial statements
are prepared on an accrual basis, such statements shall be accompanied by a
reconciliation to cash basis accounting principles.

          Section 8.3 Other Information. Lead Borrower shall deliver to
Administrative Agent such additional information regarding Borrower, its
subsidiaries, its business, any Borrower Party, and the Project within thirty
(30) days after Administrative Agent’s request therefor.

          Section 8.4 Annual Budget. At least thirty (30) days prior to the
commencement of each fiscal year, Lead Borrower will provide to Administrative
Agent Borrower’s proposed annual operating and capital improvements budget for
such fiscal year for review and approval by Administrative Agent.

          Section 8.5 Audits. Administrative Agent shall have the right to
choose and appoint a certified public accountant to perform financial audits as
it deems necessary, at Borrower’s expense, provided, however unless an Event of
Default has occurred, Borrower shall not be required to pay for more than one
(1) financial audit per calendar year. Borrower shall permit Administrative
Agent to examine such records, books and papers of Borrower which reflect upon
its financial condition and the income and expense relative to the Project.

67

--------------------------------------------------------------------------------



ARTICLE 9

COVENANTS

          Borrower covenants and agrees with Administrative Agent and the
Lenders as follows:

          Section 9.1 Due on Sale and Encumbrance; Transfers of Interests.
Without the prior written consent of Administrative Agent and the Lenders (to
the extent required under Section 12.2),

                    (1) Borrower shall not allow any Change of Control to occur,
or permit any Transfer to occur (whether of equity interests or through any
pledge or encumbrance of equity interests, or of the economic or other benefits
therefrom, whether voluntary, involuntary, by operation of law or otherwise) if
any such Transfer would result in a Change of Control;

                    (2) neither Borrower nor any other Person having an
ownership or beneficial interest in Borrower shall (a) allow, directly or
indirectly, any Transfer (other than a Permitted Transfer), to occur; (b)
further encumber, alienate, grant a Lien or grant any other interest in the
Project or any part thereof (including any partnership, membership or other
ownership interest in Borrower), whether voluntarily or involuntarily; or (c)
enter into any easement or other agreement granting rights in or restricting the
use or development of the Project;

                    (3) no new general partner, member, or limited partner
having the ability to control the affairs of Borrower shall be admitted to or
created in Borrower (nor shall any existing general partner or member or
controlling limited partner withdraw from Borrower), and no change in Borrower’s
organizational documents relating to control over Borrower and/or the Project
shall be effected.

As used in this Section 9.1, “Transfer” shall include the sale, transfer,
conveyance, mortgage, pledge, or assignment of the legal or beneficial ownership
of (a) the Project (including any Unit), (b) any partnership interest in any
general partner in Borrower that is a partnership, (c) any membership interest
in any member in Borrower that is a limited liability company and (d) any voting
stock in any managing member in Borrower that is a corporation; “Transfer” shall
not include (i) the leasing of any space within the Project so long as Borrower
complies with the provisions of the Loan Documents relating to such leasing
activity; or (ii) the transfers of non-managing membership interests in Borrower
so long as no Change of Control results therefrom.

          Section 9.2 Taxes; Charges. Borrower shall pay before any fine,
penalty, interest or cost may be added thereto, and shall not enter into any
agreement to defer, any real estate taxes and assessments, franchise taxes and
charges, and other governmental charges that may become a Lien upon the Project
or become payable during the term of the Loans (collectively, the “Taxes”), and
will promptly furnish Administrative Agent with evidence of such payment;
however, Borrower’s compliance with Section 4.1 of this Agreement relating to
impounds for taxes and assessments shall, with respect to payment of such taxes
and assessments, be deemed compliance with this Section 9.2. Borrower shall not
suffer or permit the joint assessment of the Project with any other real
property constituting a separate tax lot or with any other real or personal
property. Borrower shall pay when due all claims and demands of mechanics,

68

--------------------------------------------------------------------------------



materialmen, laborers and others which, if unpaid, might result in a Lien on the
Project; however, Borrower may contest the validity of such claims and demands
or taxes so long as (1) Lead Borrower notifies Administrative Agent that
Borrower intends to contest such claim or demand, (2) Borrower provides
Administrative Agent with an indemnity, bond or other security satisfactory to
Administrative Agent (including an endorsement to Administrative Agent’s title
insurance policy insuring against such claim or demand) assuring the discharge
of Borrower’s obligations for such claims and demands, including interest and
penalties, (3) Borrower is diligently contesting the same by appropriate legal
proceedings in good faith and at its own expense and concludes such contest
prior to the tenth (10th) day preceding the earlier to occur of the Maturity
Date or the date on which the Project is scheduled to be sold, forfeited,
terminated, cancelled or lost for non payment, (4) such proceedings shall not
subject Borrower, the Administrative Agent or any Lender to criminal or civil
liability (other than civil liability as to which adequate security has been
provided pursuant to clause (2) above), and (5) Borrower shall promptly upon
final determination thereof pay the amount of such items, together with all
costs, interests and penalties.

          Section 9.3 Control; Management. Borrower shall not terminate, replace
or appoint any manager or terminate or amend the Property Management Agreement
for the Project without Administrative Agent’s prior written approval. Any
change in ownership or control of the Property Manager shall be cause for
Administrative Agent to re-approve such Property Manager and Property Management
Agreement. If at any time Administrative Agent consents to the appointment of a
new manager, such new manager and Borrower shall, as a condition of
Administrative Agent’s consent, execute a Property Manager’s Consent and
Subordination of Property Management Agreement in the form then used by
Administrative Agent. Each manager shall hold and maintain all necessary
licenses, certifications and permits required by law. Borrower shall fully
perform all of its covenants, agreements and obligations under the Property
Management Agreement.

          Section 9.4 Operation; Maintenance; Inspection. Borrower shall observe
and comply with all legal requirements applicable to the ownership, use and
operation of the Project. Borrower shall maintain the Project in good condition
and promptly repair any damage or casualty. Borrower shall permit Administrative
Agent and the Lenders and their agents, representatives and employees, upon
reasonable prior notice to Borrower, to inspect the Project and conduct such
environmental and engineering studies as Administrative Agent may require,
provided such inspections and studies do not materially interfere with the use
and operation of the Project.

          Section 9.5 Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Notes or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Administrative Agent or
any Lender. If there shall be enacted any law (1) deducting the Loans from the
value of the Project for the purpose of taxation, (2) affecting any Lien on the
Project, or (3) changing existing laws of taxation of mortgages, deeds of trust,
security deeds, or debts secured by real property, or changing the manner of
collecting any such taxes, Borrower shall promptly pay to Administrative Agent,
on demand, all taxes, costs and charges for which Administrative Agent or any
Lender is or may be liable as a result thereof; however, if such payment would
be prohibited by law or would render the Loans usurious, then

69

--------------------------------------------------------------------------------



instead of collecting such payment, Administrative Agent may (and on the request
of the Majority Lenders shall) declare all amounts owing under the Loan
Documents to be immediately due and payable.

          Section 9.6 Legal Existence; Name, Etc. Borrower and each managing
member in Borrower shall preserve and keep in full force and effect its
existence as a Single Purpose Entity, entity status, franchises, rights and
privileges under the laws of the state of its formation, and all qualifications,
licenses and permits applicable to the ownership, use and operation of the
Project. Neither Borrower nor any managing member of Borrower shall wind up,
liquidate, dissolve, reorganize, merge, or consolidate with or into, or convey,
sell, assign, transfer, lease, or otherwise dispose of all or substantially all
of its assets, or acquire all or substantially all of the assets of the business
of any Person, or permit any subsidiary or Affiliate of Borrower to do so.
Borrower and each managing member in Borrower shall conduct business only in its
own name and shall not change its name, identity, or organizational structure,
or the location of its chief executive office or principal place of business
unless Borrower (a) shall have obtained the prior written consent of
Administrative Agent to such change, and (b) shall have taken all actions
necessary or requested by Administrative Agent to file or amend any financing
statement or continuation statement to assure perfection and continuation of
perfection of security interests under the Loan Documents.

                    (2) Borrower shall at all times cause there to be at least
one (1) duly appointed member of the board of managers or other governing board
or body of the managing member of the Managing Member, who is an Independent
Manager. Borrower shall not take any action or permit any action to be taken
which, under the terms of this Agreement, or the limited partnership agreement
or limited liability company operating agreement of Borrower, the Managing
Member, or the managing member of the Managing Member, requires the consent of
such Independent Manager(s), unless such Independent Manager(s) shall have
consented in writing to such action.

                    (3) Neither Borrower nor Borrower’s Managing Member shall
cause or permit any modification to be made in its organizational documents that
would be inconsistent with the provisions of Section 7.28 or this Section 9.6,
that would interfere with its ability to comply with its status as a Single
Purpose Entity, as applicable, or that otherwise in any other respect would
violate this Agreement or could reasonably be expected to have a Material
Adverse Effect.

          Section 9.7 Affiliate Transactions. Without the prior written consent
of Administrative Agent, Borrower shall not engage in any transaction affecting
the Project with an Affiliate of Borrower.

          Section 9.8 Limitation on Other Debt. Borrower and Managing Member
shall not, without the prior written consent of Administrative Agent and the
Majority Lenders, incur any Debt other than, in the case of the Borrower, the
Loans and trade and operational debt described in subsection (p) of the
definition of Single Purpose Entity.

          Section 9.9 Further Assurances. Borrower shall promptly (1) cure any
defects in the execution and delivery of the Loan Documents, and (2) execute and
deliver, or cause to be executed and delivered, all such other documents,
agreements and instruments as Administrative

70

--------------------------------------------------------------------------------



Agent may reasonably request to further evidence and more fully describe the
collateral for the Loans, to correct any omissions in the Loan Documents, to
perfect, protect or preserve any Liens created under any of the Loan Documents,
or to make any recordings, file any notices, or obtain any consents, as may be
necessary or appropriate in connection therewith.

          Section 9.10 Loan Certificates. Borrower or Administrative Agent,
within ten (10) days after request from the other party, shall furnish to the
requesting party a written statement, duly acknowledged, setting forth the
amount due on the Loans, the terms of payment of the Loans, the date to which
interest has been paid, whether any offsets or defenses exist against the Loans
and, if any are alleged to exist, the nature thereof in detail, and such other
matters as the requesting party reasonably may request.

          Section 9.11 Notice of Certain Events. Lead Borrower shall promptly
notify Administrative Agent of (1) any Potential Default or Event of Default,
together with a detailed statement of the steps being taken to cure such
Potential Default or Event of Default; (2) any notice of default received by
Borrower or any Borrower Party under other obligations relating to the Project
or otherwise material to Borrower’s business; and (3) any threatened or pending
legal, judicial or regulatory proceedings, including any dispute between
Borrower and any Governmental Authority, affecting Borrower or the Project.

          Section 9.12 Indemnification. Borrower shall indemnify, defend and
hold Administrative Agent and each Lender harmless from and against any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including the reasonable fees and actual expenses of their counsel, which may be
imposed upon, asserted against or incurred by any of them relating to or arising
out of (1) the Project or (2) any of the Loan Documents or the transactions
contemplated thereby, including, without limitation, (a) any accident, injury to
or death of persons or loss of or damage to property occurring in, on or about
any of the Project or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways, (b) any
inspection, review or testing of or with respect to the Project, (c) any
investigative, administrative, mediation, arbitration, or judicial proceeding,
whether or not Administrative Agent or any Lender is designated a party thereto,
commenced or threatened at any time (including after the repayment of the Loans)
in any way related to the execution, delivery or performance of any Loan
Document or to the Project, (d) any proceeding instituted by any Person claiming
a Lien, and (e) any brokerage commissions or finder’s fees claimed by any broker
or other party claiming to have dealt with the Borrower in connection with the
Loans, the Project, or any of the transactions contemplated in the Loan
Documents, including those arising from the joint, concurrent, or comparative
negligence of Administrative Agent or any Lender, except to the extent any of
the foregoing is caused by Administrative Agent’s or any Lender’s gross
negligence or willful misconduct, in which case the party to whom the gross
negligence or willful misconduct is attributable (but not any other party) shall
not be entitled to the indemnification provided for hereunder to the extent of
such gross negligence or willful misconduct, to the extent determined by a court
of competent jurisdiction.

          Section 9.13 Payment for Labor and Materials. Borrower will promptly
pay when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Project and never permit to
exist beyond the due date thereof in respect of

71

--------------------------------------------------------------------------------



the Project or any part thereof any Lien, even though inferior to the Liens of
the Loan Documents, and in any event never permit to be created or exist in
respect of the Project or any part thereof any other or additional Lien other
than the Liens or security of the Loan Documents, except for the Permitted
Encumbrances; however, Borrower may contest the validity of such Liens so long
as (1) Lead Borrower notifies Administrative Agent that Borrower intends to
contest such Liens, (2) Borrower provides Administrative Agent with an
indemnity, bond or other security satisfactory to Administrative Agent
(including an endorsement to Administrative Agent’s title insurance policy
insuring against such Liens) assuring the discharge of Borrower’s obligations
for such Liens, including interest and penalties, (3) Borrower is diligently
contesting the same by appropriate legal proceedings in good faith and at its
own expense and concludes such contest prior to the tenth (10th) day preceding
the earlier to occur of the Maturity Date or the date on which the Project is
scheduled to be sold, forfeited, terminated, cancelled or lost for non payment,
(4) such proceedings shall not subject Borrower, the Administrative Agent or any
Lender to criminal or civil liability (other than civil liability as to which
adequate security has been provided pursuant to clause (2) above), and (5)
Borrower shall promptly upon final determination thereof pay the amount of such
items, together with all costs, interests and penalties.

          Section 9.14 Alterations. Borrower shall obtain Administrative Agent’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, to any alterations to any improvements that may have a Material Adverse
Effect on Borrower’s financial condition, the use, operation or value of the
Project or the actual Net Operating Income with respect to the Project, other
than (a) tenant improvement work performed pursuant to the terms of any lease
executed on or before the date hereof, (b) tenant improvement work performed
pursuant to the terms and provisions of a lease and not adversely affecting any
structural component of any improvements, any utility or HVAC system contained
in any improvements or the exterior of any building constituting a part of any
improvements at the Project, or (c) alterations performed in connection with the
restoration of the Project after the occurrence of a casualty in accordance with
the terms and provisions of this Agreement.

          Section 9.15 Hedge Agreements.

                    (1) At Borrower’s option, the Borrower may enter into one or
more Hedge Agreements. Each Hedge Agreement shall, at Borrower’s option, be
based on an Interest Period (each, an “Interest Rate Hedge Period”) of one (1)
month. The economic and other benefits of the Hedge Agreements and all of the
other rights thereunder shall be collaterally assigned to Administrative Agent
as additional security for the Loans, pursuant to a Hedge Agreement Pledge. All
Hedge Agreement Pledges shall be accompanied by (i) Uniform Commercial Code
financing statements, in duplicate, with respect to such pledges and (ii) the
consent and agreement of the counterparty thereunder that it will pay all
amounts due thereunder to an account designated by Administrative Agent and will
continue to perform its obligations under such Hedge Agreement for the benefit
of Administrative Agent and the Lenders after enforcement of and/or realization
on such Hedge Agreement Pledge and an acknowledgement that Administrative Agent
shall not be deemed to have assumed any of the obligations or duties of Borrower
under any such Hedge Agreement.

72

--------------------------------------------------------------------------------



                    (2) All of Borrower’s obligations under any Hedge Agreement
provided by a Eurohypo Counterparty shall be secured by the lien of the Mortgage
on a pari passu basis with the Loans and other sums evidenced or secured by the
Loan Documents.

                    (3) Any Hedge Agreement entered into with one or more banks
or insurance companies (each a “Third-Party Counterparty”) other than a Eurohypo
Counterparty (a “Third-Party Hedge Agreement”) shall not be secured by the
Mortgage or a Lien on any portion of the collateral under the Security Documents
or on or in any direct or indirect interest in Borrower.

                    (4) Borrower shall cause all payments payable by a
Third-Party Counterparty under the Hedge Agreement to be deposited into an
account designated by Administrative Agent. On the due date for interest on the
Loans each month, the amounts so deposited in such account shall be debited, and
applied to pay the accrued but unpaid interest on the Loans due on such date,
before applying any portion of the Loan proceeds which is allocated to the
Interest Reserve for such purpose, and before applying any Operating Revenues
for such purpose.

                    (5) Any payment due from the counterparty under any Hedge
Agreement upon a termination thereof, shall be delivered to Administrative Agent
and applied by Administrative Agent to any amounts due under the Loan Documents.

                    (6) In connection with a Third-Party Hedge Agreement, Lead
Borrower shall obtain and deliver to Administrative Agent an opinion from
counsel (which counsel may be in-house counsel for the Third-Party Counterparty)
for the Third-Party Counterparty (in form reasonably satisfactory to
Administrative Agent and upon which Administrative Agent, the Lenders and their
respective successors and assigns may rely) which shall provide, in relevant
part, that:

 

 

 

                    (a) the Third-Party Counterparty is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation or organization and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Third-Party Hedge
Agreement;

 

 

 

                    (b) the execution and delivery of the Third-Party Hedge
Agreement by the Third-Party Counterparty, and any other agreement which the
Third-Party Counterparty has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been and remain duly authorized
by all necessary action and do not contravene any provision of its certificate
of incorporation or by-laws (or equivalent organizational documents) or any law,
regulation or contractual restriction binding on or affecting it or its
property;

 

 

 

                    (c) all consents, authorizations and approvals required for
the execution and delivery by the Third-Party Counterparty of the Third-Party
Hedge Agreement, and any other agreement which the Third-Party Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly

73

--------------------------------------------------------------------------------




 

 

 

complied with, and no other action by, and no notice to or filing with any
Governmental Authority or regulatory body is required for such execution,
delivery or performance; and

 

 

 

                    (d) the Third-Party Hedge Agreement, and any other agreement
which the Third-Party Counterparty has executed and delivered pursuant thereto,
has been duly executed and delivered by the Third-Party Counterparty and
constitutes the legal, valid and binding obligation of the Third-Party
Counterparty, enforceable against the Third-Party Counterparty in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

          Section 9.16 Certain Financial Covenants.

                    (1) Debt Service Coverage Ratio.

                    (a) Commencing on December 31, 2009 Borrower shall not
permit (a) the Debt Service Coverage Ratio for any calendar quarter to be less
than (i) with respect to the period from the Closing Date through and including
the first anniversary of the Closing Date, 1.35:1.00; and (ii) from the first
day after the first anniversary of the Closing Date through and including the
original Maturity Date, 1.25:1.00; or (b) in the event that Borrower exercises
the option to extend the term of the Loan pursuant to Section 2.5 hereof, the
Pro Forma Debt Service Coverage Ratio for any calendar quarter during the
Extension Period to be less than 1.45:1.00.

                    (b) Upon the occurrence of a Low DSCR Trigger Event,
Borrower shall, on or before the date which is five (5) Business Days after the
date of any such determination (but in any event within fifty (50) days after
the end of the applicable calendar quarter) either (a) make a payment in
reduction of the outstanding principal amount in an amount determined by
Administrative Agent (together with all applicable breakage costs or other
charges, if any, provided for herein) such that after giving effect to such
payment, the Debt Service Coverage Ratio would not have triggered a Low DSCR
Trigger Event for the applicable calendar quarter had such prepayment been made
as of the first day of such calendar quarter; or (b) make a deposit of cash with
Administrative Agent, and/or deliver a Collateral Letter of Credit to
Administrative Agent as additional collateral for the Notes and Borrower’s other
obligations under the Loan Documents, in each case, in an amount determined by
Administrative Agent such that if the amount so deposited were used to make a
principal prepayment, the Debt Service Coverage Ratio would not have triggered a
Low DSCR Trigger Event for the applicable calendar quarter had such prepayment
been made as of the first day of such calendar quarter. Any cash shall be
deposited by Administrative Agent in the Low DSCR Account and be subject to the
terms of the Cash Management Agreement, including the security interest granted
by Borrower therein pursuant to the Cash Management Agreement. If the Low DSCR
Release Event shall occur within six (6) months of the Low DSCR Trigger Event,
provided that there is no then existing Potential Default or Event of Default,
any funds held in the Low DSCR Account pursuant to this subsection (b) and any
undrawn Collateral Letters of Credit delivered pursuant to this subsection (b)
shall be released to Lead Borrower. In the event that the Low DSCR Release Event
does not occur within six (6) months of the Low DSCR Trigger Event, then
Administrative Agent shall have the right to apply any funds held in the Low
DSCR Account

74

--------------------------------------------------------------------------------



pursuant to this subsection (b) and to draw on any Collateral Letters of Credit
delivered pursuant to this subsection (b) and apply such amounts in reduction of
the outstanding principal balance of the Loan.

          Section 9.17 Handicapped Access.

                    (1) Borrower (a) agrees that it shall use commercially
reasonable efforts to ensure that the Project shall at all times comply with the
applicable requirements of the Americans with Disabilities Act of 1990, the Fair
Housing Amendments Act of 1988, all state and local laws and ordinances related
to handicapped access and all rules, regulations, and orders issued pursuant
thereto including, without limitation, the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities (collectively, “Access
Laws”) and (b) has no actual knowledge as to the Project’s non-compliance with
any Access Laws where the failure to so comply could have a Material Adverse
Effect on the Project or on Borrower’s ability to repay the Loans in accordance
with the terms hereof.

                    (2) Notwithstanding any provisions set forth herein or in
any other document regarding Administrative Agent’s approval of alterations of
the Project, Borrower shall not alter the Project in any manner which would
materially increase Borrower’s responsibilities for compliance with the
applicable Access Laws without the prior written approval of Administrative
Agent. The foregoing shall apply to tenant improvements constructed by Borrower
or by any of its tenants. Administrative Agent may condition any such approval
upon receipt of a certificate of Access Law compliance from an architect,
engineer, or other person reasonably acceptable to Administrative Agent.

                    (3) Lead Borrower agrees to give prompt notice to
Administrative Agent of the receipt by Borrower of any written complaints
related to violation of any Access Laws with respect to the Project and of the
commencement of any proceedings or investigations which relate to compliance
with applicable Access Laws.

          Section 9.18 Zoning. Borrower shall not, without Administrative
Agent’s prior consent, such consent not to be unreasonably withheld, seek, make,
suffer, consent to or acquiesce in any change or variance in any zoning or land
use laws or other conditions of use of the Project or any portion thereof.
Borrower shall not use or permit the use of any portion of the Project in any
manner that could result in such use becoming a non-conforming use under any
zoning or land use law or any other applicable law or modify any agreements
relating to zoning or land use matters or with the joinder or merger of lots for
zoning, land use or other purposes, without the prior written consent of
Administrative Agent. Without limiting the foregoing, in no event shall Borrower
take any action that would reduce or impair either (a) the number of parking
spaces at the Improvements or (b) access to the Project from adjacent public
roads. Further, without Administrative Agent’s prior written consent, such
consent not to be unreasonably withheld, Borrower shall not file or subject any
part of the Project to any additional declaration of condominium or co-operative
or convert any part of the Project to an additional condominium, co-operative or
other direct or indirect form of multiple ownership and governance.

75

--------------------------------------------------------------------------------



          Section 9.19 ERISA. Borrower shall not take any action, or omit to
take any action, which would (a) cause Borrower’s assets to constitute “plan
assets” for purposes of ERISA or the Internal Revenue Code or (b) cause the Loan
Transactions to be a nonexempt prohibited transaction (as such term is defined
in Section 4975 of the Internal Revenue Code or Section 406 of ERISA) that could
subject Administrative Agent and/or the Lenders, on account of any Loan or
execution of the Loan Documents hereunder, to any tax or penalty on prohibited
transactions imposed under Section 4975 of the Internal Revenue Code or Section
502(i) of ERISA.

          Section 9.20 Books and Records. Borrower will, and will cause each of
the other Borrower Parties to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Borrower will, and will cause each of
the other Borrower Parties to, permit any representatives designated by
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

          Section 9.21 Foreign Assets Control Regulations. Neither Borrower nor
any Borrower Party shall use the proceeds of the Loan in any manner that will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order or any enabling
legislation or executive order relating to any of the same. Without limiting the
foregoing, neither Borrower nor any Borrower Party will permit itself nor any of
its Subsidiaries to (a) become a blocked person described in Section 1 of the
Anti-Terrorism Order or (b) knowingly engage in any dealings or transactions or
be otherwise associated with any person who is known by such Borrower Party or
who (after such inquiry as may be required by applicable law) should be known by
such Borrower Party to be a blocked person.

          Section 9.22 Appraisals. Administrative Agent may, at its option,
commission one or more new and/or updated Appraisals from time to time after the
closing date; provided, however, that Borrower shall only be required to
reimburse Administrative Agent for such new and updated Appraisal (A) not more
than annually unless (1) an Event of Default exists or (2) there is, in
Administrative Agent’s reasonable judgment, a material adverse change in the
Project or the market conditions related to the Project, (B) in connection with
Section 2.5 and (C) at any time such appraisal is required by applicable law or
regulatory requirements.

Section 9.23 Covenants Regarding the Condominium Declaration.

          Borrower covenants and agrees that:

                    (1) Borrower shall pay when due and before any fine,
penalty, interest or cost may be added thereto for the late payment or
non-payment thereof, all Unit Annual Assessments imposed on Borrower’s Project
Interest and all other charges mentioned in and payable by Borrower under the
Condominium Declaration (including, without limitation, all insurance and taxes
applicable to Borrower’s Project Interest), and shall comply with all of its
other obligations under the Condominium Declaration, and shall do all things
necessary to preserve and to keep unimpaired Borrower’s rights, powers and
privileges (whether as the owner of the Units, as the

76

--------------------------------------------------------------------------------



Declarant, as the holder of any special class of voting rights, or otherwise)
thereunder. If Borrower shall fail to do so, the Lenders shall, if required by
Administrative Agent, pay such Unit Annual Assessments or other charges. Lead
Borrower shall deliver to Administrative Agent, upon request, copies of receipts
or other proof satisfactory to Administrative Agent evidencing the timely
payment of such Unit Annual Assessments and other charges.

                    (2) Borrower shall comply with the covenants, agreements and
provisions of the Condominium Documents, and Lead Borrower shall promptly notify
Administrative Agent of (a) any failure by Borrower to comply with the
Condominium Declaration and (b) the receipt by Borrower of any notice asserting
or claiming a default by Borrower under the Condominium Declaration, and shall
promptly cause a copy of such notice to be delivered to Administrative Agent.

                    (3) Borrower shall not vote in favor of or otherwise approve
any amendment of the Condominium Declaration without the prior written consent
of Administrative Agent, which consent shall not be unreasonably withheld.

                    (4) Borrower shall not waive any material right of the
Borrower (whether as the owner of the Units, as the Declarant, as the holder of
any special class of voting rights, or otherwise) under the Condominium
Declaration without the prior written consent of Administrative Agent which
shall not be unreasonably withheld.

                    (5) The Lien of the Mortgage shall encumber all of
Borrower’s Project Interest, including all of Borrower’s rights to vote on or
approve any matter with respect to Borrower’s Project Interest. Without the
prior written consent of Administrative Agent, Borrower shall not exercise such
voting or approval rights with respect to any of the following:

                    (a) any partition of all or a part of the Project subject to
the Condominium Declaration;

                    (b) the nature and amount of any insurance covering all or a
part of the Project and the disposition of any proceeds thereof;

                    (c) the manner in which any condemnation or threat of
condemnation of all or a part of the Project shall be defended or settled and
the disposition of any award or settlement in connection therewith;

                    (d) the construction of any additions or improvements to, or
any repair, rebuilding or restoration of all or a portion of any Improvements
to, the Project (to the extent that the same would require the approval of
Administrative Agent under this Agreement);

                    (e) the distribution of any insurance or condemnation
proceeds (other than in compliance with this Agreement); and

                    (f) any other material action or decision provided for in
the Condominium Declaration.

77

--------------------------------------------------------------------------------



                    (6) If required by the Administrative Agent, Lead Borrower
will take all action to obtain as promptly as possible, and forthwith upon
receipt furnish to the Administrative Agent, a true and correct copy of: (a) any
statement showing the allocation of expenses and other assessments against the
Units and (b) any statements issued to Borrower calling for payment of expenses.

                    (7) Lead Borrower shall be, and remain through the repayment
of the Loans in full, the Declarant under the Condominium Declaration.

                    (8) Borrower shall cause the condominium association created
by the Condominium Documents to, at all times, have furnished to Administrative
Agent at no cost or expense to Administrative Agent, insurance policies for the
insurance required hereunder and under the Condominium Documents, with extended
coverage naming Administrative Agent, said condominium association, and Borrower
(as owner of the Units), as their respective interests may appear, as the
insureds, covering all of the Improvements; said insurance shall at all times be
an amount equal to 100% of the insurable value of the Improvements and shall
otherwise comply with the applicable conditions contained in the Mortgage and
elsewhere in this Agreement.

                    (9) Borrower shall at all times comply with the following
covenants:

                    (a) Borrower shall satisfy all of the requirements of the
Condominium Act and of any other applicable law necessary to maintain a valid
condominium regime inclusive of all of the Units; and obtain any required
approval of the Condominium Documents from the Attorney General of the State of
New York. Any Condominium Documents and any modifications or amendments thereto
shall be reasonably approved by Administrative Agent prior to the recording,
filing or effectiveness thereof, provided that in the case of any such amendment
which shall increase the number of condominium units, in the event that a
casualty or condemnation has occurred and the provisions of ARTICLE 3 prevent
restoration in connection with such casualty or condemnation, then prior to the
recording, filing or effectiveness, as applicable, of such amendment, Lead
Borrower, at Administrative Agent’s option, shall be prohibited from recording,
filing or otherwise causing the amendment to become effective and Administrative
Agent, at the Majority Lenders’ election, shall be permitted to vote, on Lead
Borrower’s behalf in accordance with the Voting Proxy delivered to
Administrative Agent, or require Lead Borrower to vote, to terminate and
dissolve the Condominium. In connection with such amendment, Lead Borrower shall
provide updates of the documents and opinion provided herein in the event that
the Condominium Declaration has been modified or amended or any of the officers,
managers or directors have changed as a result of such amendment;

                    (b) Borrower shall duly perform or cause to be duly
performed, in all material respects, all obligations of the developers or
sponsors under the Condominium Documents, and do or cause to be done all things
necessary to operate and maintain the Project and the Condominium as a retail
condominium project, that are required to be done by the developers or sponsors
and comply with all Applicable Laws applicable to the Condominium, and furnish
such evidence of compliance therewith as Administrative Agent may reasonably
request;

78

--------------------------------------------------------------------------------



                    (c) Subject to Administrative Agent’s approval in its
reasonable discretion, Borrower shall not cancel, terminate or revoke, or
modify, or in any way alter or permit the alteration of, any of the material
provisions of the Condominium Documents or grant any consents or waivers
thereunder, and not to exercise any right it may have under the Condominium
Documents to cancel, terminate or revoke the same. Any request for approval by
Administrative Agent pursuant to this paragraph shall be made to, and approved
by, Administrative Agent prior to, if necessary, submitting such request to the
Attorney General of the State of New York

                    (10) Borrower acknowledges and agrees that nothing set forth
in this Section or in any of the other provisions of the Loan Documents shall
impose upon Administrative Agent or any Lender any obligation or responsibility
to Borrower under the Condominium Declaration.

          Section 9.24 Industrial and Commercial Incentive Program.

                    (1) On or before the Closing Date, Borrower shall have
delivered to Administrative Agent the preliminary application submitted to the
New York City Department of Finance (“Department of Finance”) evidencing the
Project’s eligibility for the partial tax exemption in accordance with paragraph
24 of Schedule 4-Part A.

                    (2) On or before the Closing Date, pursuant to Title 11,
Chapter 2, Part 4 of the Administrative Code of the City of New York City and
the regulations promulgated thereunder, as amended from time to time (“Code”),
Borrower shall have made a thorough and complete final application to the
Department of Finance for a certificate of eligibility for a partial exemption
of real property taxes for the Improvements for a twenty-five (25) year period
(“ICIP Tax Exemption”) subsequent to commencing construction on the Project.
Borrower shall provide a copy of the said application to Administrative Agent
evidencing that same was received by the Department of Finance on or before the
Closing Date.

                    (3) Pursuant to the Code, Borrower shall have submitted a
thorough and complete final construction report within sixty (60) days of
completing construction on the Project to the Department of Finance for a
certificate of eligibility for the ICIP Tax Exemption. Borrower shall have
provided a copy of the certificate of eligibility, or if unavailable, a letter
from the Department of Finance evidencing same, to Administrative Agent promptly
upon Borrower’s receipt thereof and in any event no later than sixty (60) days
after the submission of such application, or such later date to the extent that
the Borrower’s failure to receive such certificate is due to Unavoidable Delay.

                    (4) Borrower shall do or shall have done all things
necessary and required by statute, rule and regulation to maintain the
availability of the ICIP Tax Exemption, including, but not limited to the
following: (i) having notified the ICIP unit of the Department of Finance (“ICIP
Unit”) and the New York City Department of Small Business Services/Division of
Labor Services (“Division of Labor Services”) in writing fifteen (15) business
days prior to commencing construction on the Project; (ii) submitting
construction employment reports for the Project to the Division of Labor
Services; and, if requested by the Department of Finance, filing a certificate
of continuing use with the ICIP Unit annually in each year of benefit period.

79

--------------------------------------------------------------------------------



                    (5) Notwithstanding anything to the contrary in this
Agreement, Borrower’s failure to obtain a certificate of eligibility for a ICIP
Tax Exemption pursuant to clauses (2) and (3) above shall not constitute a
default provided that (a) Borrower has otherwise complied with the provisions of
this Section 9.24, (b) is diligently proceeding to obtain such certificate and
(iii) the only cause for Borrower’s inability to obtain the applicable
certificate is the Department of Finance’s bureaucratic delay in issuing the
applicable certificate and not for reasons related to Borrower’s actions or
eligibility.

ARTICLE 10

EVENTS OF DEFAULT

          Each of the following shall constitute an Event of Default under the
Loans:

          Section 10.1 Payments. Borrower’s failure to (i) pay any regularly
scheduled installment of principal, interest, the Administrative Fee or other
amount due under the Loan Documents or (ii) make a deposit of cash, and/or
deliver a Collateral Letter of Credit required under the Loan Documents, within
five (5) days of (and including) the date when due, or Borrower’s failure to pay
the Loans at the Maturity Date, whether by acceleration or otherwise.

          Section 10.2 Insurance. Borrower’s failure to maintain insurance as
required under Section 3.1 of this Agreement.

          Section 10.3 Single Purpose Entity. If Borrower or any Borrower Party
materially breaches its covenant under Section 9.6 with respect to its status as
a Single Purpose Entity.

          Section 10.4 Taxes. If any of the Taxes are not paid when the same are
due and payable and such failure continues for ten (10) Business Days after
Borrower has actual knowledge of such failure.

          Section 10.5 Sale, Encumbrance, Etc. The sale, transfer, conveyance,
pledge, mortgage or assignment of any part or all of the Project, or any
interest therein, or of any interest in Borrower, in violation of Section 9.1 of
this Agreement.

          Section 10.6 Representations and Warranties. Any representation or
warranty made in any Loan Document proves to be untrue in any material respect
when made or deemed made.

          Section 10.7 Other Encumbrances. Any material default under any
document or instrument, other than the Loan Documents, evidencing or creating a
Lien on the Project or any part thereof that is not cured within any applicable
notice or cure period.

          Section 10.8 Various Covenants. Borrower defaults under any of its
obligations under Section 4.2(3) (pertaining to the TI/LC Letter of Credit),
Section 6.2 (pertaining to lease approvals) and Sections 9.3 (management of the
Project), 9.7 (transactions with Affiliates), 9.8 (limitations on debt), 9.15
(hedge arrangements), 9.18 (zoning and use changes) or 9.19 (ERISA), of this
Agreement.

          Section 10.9 Reserved.

80

--------------------------------------------------------------------------------



          Section 10.10 Financial Covenants. Borrower defaults under any of its
obligations under Section 9.16 of this Agreement.

          Section 10.11 Involuntary Bankruptcy or Other Proceeding. Commencement
of an involuntary case or other proceeding against Borrower, any Borrower Party
or any other Person having an ownership or security interest in the Project
(each, a “Bankruptcy Party”) which seeks liquidation, reorganization or other
relief with respect to it or its debts or other liabilities under any
bankruptcy, insolvency or other similar law now or hereafter in effect or seeks
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.

          Section 10.12 Voluntary Petitions, Etc. Commencement by a Bankruptcy
Party of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its Debts or other
liabilities under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or any of its property, or consent by a Bankruptcy Party to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or the making
by a Bankruptcy Party of a general assignment for the benefit of creditors, or
the failure by a Bankruptcy Party, or the admission by a Bankruptcy Party in
writing of its inability, to pay its debts generally as they become due, or any
action by a Bankruptcy Party to authorize or effect any of the foregoing.

          Section 10.13 Indebtedness. Any of the Borrower Parties, or any
combination thereof, shall default in the payment when due of any principal of
or interest on any of its other Indebtedness aggregating $1,000,000.00 or more
and such default shall not be cured within any applicable notice or cure period
provided with respect to such Indebtedness; or any event specified in any note,
agreement, indenture or other document evidencing or relating to any such
Indebtedness shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness to cause, such Indebtedness to become due, or to be
prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise); prior to its stated maturity.

          Section 10.14 Dissolution. Any of the Borrower Parties shall be
terminated, dissolved or liquidated (as a matter of law or otherwise) or
proceedings shall be commenced by any Person (including any Borrower Party)
seeking the termination, dissolution or liquidation of any Borrower Party,
which, in the case of actions by Persons other than a Borrower Party or any of
their Affiliates, shall continue unstayed and in effect for a period of sixty
(60) or more days.

          Section 10.15 Judgments. One or more (i) judgments for the payment of
money (exclusive of judgment amounts fully covered by insurance where the
insurer has admitted liability in respect of such judgment) aggregating with
respect to any Borrower Party (other than Guarantor) in excess of $1,000,000.00
shall be rendered against such party or parties or (ii) non-monetary judgments,
orders or decrees shall be entered against any of the Borrower Parties which
have or would reasonably be expected to have a Material Adverse Effect, and, in
either case, the same shall remain undischarged for a period of thirty (30)
consecutive days during

81

--------------------------------------------------------------------------------



which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of such Borrower
Party to enforce any such judgment.

          Section 10.16 Security. The Liens created by the Security Documents
shall at any time not constitute a valid and perfected first priority Lien
(subject to the Permitted Encumbrances) on the collateral intended to be covered
thereby in favor of Administrative Agent, free and clear of all other Liens
(other than the Permitted Encumbrances), or, except for expiration in accordance
with its terms, any of the Security Documents shall for whatever reason be
terminated or cease to be in full force and effect, or the enforceability
thereof shall be contested by any Borrower Party or any of their Affiliates,
provided that, as long as the security provided by the Security Documents shall
not be impaired, with respect to a Lien (other than a Permitted Encumbrance) on
the collateral, Borrower shall have ten (10) days for monetary Liens and thirty
(30) days for all non-monetary Liens within which to provide Administrative
Agent with evidence that such Lien has been bonded or otherwise removed of
record.

          Section 10.17 Guarantor Documents. Guarantor shall (i) default under
any Guarantor Document beyond any applicable notice and grace period; or (ii)
revoke or attempt to revoke, contest or commence any action against its
obligations under any Guarantor Document.

          Section 10.18 Security Accounts. Borrower uses, or permits the use of,
funds from any reserves or from any Security Accounts for any purpose other than
the purpose for which such funds were disbursed from such reserves or the
Security Accounts and such default is not cured within ten (10) days of
Borrower’s knowledge of such default.

          Section 10.19 Reserved.

          Section 10.20 Covenants. Borrower’s failure to perform or observe any
of the agreements and covenants contained in this Agreement or in any of the
other Loan Documents and not specified above, and, if such failure is
susceptible to being cured, the continuance of such failure for thirty (30) days
after notice by Administrative Agent to Lead Borrower; provided, however,
subject to any shorter period for curing any failure by Borrower as specified in
any of the other Loan Documents, Borrower shall have an additional ninety (90)
days to cure such failure if (1) such failure does not involve the failure to
make payments on a monetary obligation; (2) such failure cannot reasonably be
cured within thirty (30) days; (3) Borrower is diligently undertaking to cure
such default, and (4) Borrower has provided Administrative Agent with security
reasonably satisfactory to Administrative Agent against any reasonably
anticipated interruption of payment or impairment of collateral as a result of
such continuing failure.

          Section 10.21 Co-Borrower Documents. Either Borrower shall (i) default
under any Co-Borrower Document beyond any applicable notice and grace period; or
(ii) revoke or attempt to revoke, contest or commence any action against its
obligations under any Co-Borrower Document.

          Notwithstanding anything set forth in this Article 10, no cure periods
will be afforded for any willful breach hereunder or under any of the Loan
Documents.

82

--------------------------------------------------------------------------------



ARTICLE 11

REMEDIES

          Section 11.1 Remedies - Insolvency Events. Upon the occurrence of any
Event of Default described in Section 10.8 or 10.9, and all amounts due under
the Loan Documents immediately shall become due and payable, all without written
notice and without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or any other notice of default of any kind, all of which
are hereby expressly waived by Borrower; provided, however, if the Bankruptcy
Party under Section 10.8 or 10.9 is other than Borrower, then all amounts due
under the Loan Documents shall become immediately due and payable at
Administrative Agent’s election.

          Section 11.2 Remedies - Other Events. Except as set forth in Section
11.1 above, while any Event of Default exists, Administrative Agent may (1) by
written notice to Lead Borrower, declare the entire amount of the Loans to be
immediately due and payable without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of acceleration of the maturity thereof, or other notice of default of any kind,
all of which are hereby expressly waived by Borrower, (2) terminate the
obligation, if any, of the Lenders to advance amounts hereunder, and (3)
exercise all rights and remedies therefor under the Loan Documents and at law or
in equity.

          Section 11.3 Administrative Agent’s Right to Perform the Obligations.
If Borrower shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents, then while any Event of Default exists, and
without notice to or demand upon Borrower and without waiving or releasing any
other right, remedy or recourse Administrative Agent or any Lender may have
because of such Event of Default, Administrative Agent may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Borrower, and shall have the right to enter upon the Project for
such purpose and to take all such action thereon and with respect to the Project
as it may deem necessary or appropriate. If Administrative Agent shall elect to
pay any sum due with reference to the Project, Administrative Agent may do so in
reliance on any bill, statement or assessment procured from the appropriate
Governmental Authority or other issuer thereof without inquiring into the
accuracy or validity thereof. Similarly, in making any payments to protect the
security intended to be created by the Loan Documents, Administrative Agent
shall not be bound to inquire into the validity of any apparent or threatened
adverse title, Lien, encumbrance, claim or charge before making an advance for
the purpose of preventing or removing the same. Additionally, if any Hazardous
Materials affect or threaten to affect the Project, Administrative Agent may
(but shall not be obligated to) give such notices and take such actions as it
deems necessary or advisable in order to abate the discharge of any Hazardous
Materials or remove the Hazardous Materials. Borrower shall indemnify, defend
and hold Administrative Agent and the Lenders harmless from and against any and
all losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements of any kind or nature
whatsoever, including reasonable attorneys’ fees and disbursements, incurred or
accruing by reason of any acts performed by Administrative Agent or any Lender
pursuant to the provisions of this Section 11.3, including those arising from
the joint, concurrent, or comparative negligence of Administrative Agent and any
Lender, except as a result of Administrative Agent’s

83

--------------------------------------------------------------------------------



or any Lender’s gross negligence or willful misconduct. All sums paid by
Administrative Agent pursuant to this Section 11.3, and all other sums expended
by Administrative Agent or any Lender to which it shall be entitled to be
indemnified, together with interest thereon at the Default Rate from the date of
such payment or expenditure until paid, shall constitute additions to the Loans,
shall be secured by the Loan Documents and shall be paid by Borrower to
Administrative Agent upon demand.

ARTICLE 12

MISCELLANEOUS

          Section 12.1 Notices. Any notice required or permitted to be given
under this Agreement shall be in writing and either shall be (a) mailed by
certified mail, postage prepaid, return receipt requested, (b) sent by overnight
air courier service, (c) personally delivered to a representative of the
receiving party, or (d) sent by telecopy (provided an identical notice is also
sent simultaneously by mail, overnight courier, or personal delivery as
otherwise provided in this Section 12.1) to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof.
Any communication so addressed and mailed shall be deemed to be given on the
earliest of (1) when actually delivered, (2) on the first Business Day after
deposit with an overnight air courier service, or (3) on the third Business Day
after deposit in the United States mail, postage prepaid, in each case to the
address of the intended addressee, and any communication so delivered in person
shall be deemed to be given when receipted for by, or actually received by
Administrative Agent, a Lender, Lead Borrower or Borrower, as the case may be.
If given by telecopy, a notice shall be deemed given and received when the
telecopy is transmitted to the party’s telecopy number specified above, and
confirmation of complete receipt is received by the transmitting party during
normal business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this Section
2.1. Any party may designate a change of address by written notice to each other
party by giving at least ten (10) days’ prior written notice of such change of
address.

          Section 12.2 Amendments, Waivers, Etc.

                    (1) Subject to any consents required pursuant to this
Section 12.2 and any other provisions of this Agreement and any other Loan
Document which expressly require the consent, approval or authorization of the
Majority Lenders, this Agreement and any other Loan Document may be modified or
supplemented only by an instrument in writing signed by Borrower and
Administrative Agent; provided that, Administrative Agent may (without any
Lender’s consent) give or withhold its agreement to any amendments of the Loan
Documents or any waivers or consents in respect thereof or exercise or refrain
from exercising any other rights or remedies which Administrative Agent may have
under the Loan Documents or otherwise provided that such actions do not, in
Administrative Agent’s judgment reasonably exercised, materially adversely
affect the value of any collateral, taken as a whole, or represent a departure
from Administrative Agent’s standard of care described in Section 14.5, except
that Administrative Agent will not, without the consent of such Lender, agree to
any amendment, waiver or consent for which a Lender’s consent is required
pursuant to Section 14.9.

84

--------------------------------------------------------------------------------



                    (2) Notwithstanding anything to contrary contained in this
Agreement, any modification or supplement of Article 14, or of any of the rights
or duties of Administrative Agent hereunder, shall require the consent of
Administrative Agent.

          Section 12.3 Limitation on Interest. It is the intention of the
parties hereto to conform strictly to applicable usury laws. Accordingly, all
agreements between Borrower, Administrative Agent and the Lenders with respect
to the Loans are hereby expressly limited so that in no event, whether by reason
of acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Administrative Agent or any Lender or charged by any Lender for the use,
forbearance or detention of the money to be lent hereunder or otherwise, exceed
the maximum amount allowed by law. If the Loans would be usurious under
applicable law (including the laws of the State and the laws of the United
States of America), then, notwithstanding anything to the contrary in the Loan
Documents: (1) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Notes by the holders thereof (or, if the Notes have been paid in
full, refunded to Borrower); and (2) if maturity is accelerated by reason of an
election by Administrative Agent in accordance with the terms hereof, or in the
event of any prepayment, then any consideration which constitutes interest may
never include more than the maximum amount allowed by applicable law. In such
case, excess interest, if any, provided for in the Loan Documents or otherwise,
to the extent permitted by applicable law, shall be amortized, prorated,
allocated and spread from the date of advance until payment in full so that the
actual rate of interest is uniform through the term hereof. If such
amortization, proration, allocation and spreading is not permitted under
applicable law, then such excess interest shall be cancelled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the Notes (or, if the Notes have been paid in full, refunded to
Borrower). The terms and provisions of this Section 12.3 shall control and
supersede every other provision of the Loan Documents. The Loan Documents are
contracts made under and shall be construed in accordance with and governed by
the laws of the State, except that if at any time the laws of the United States
of America permit the Lenders to contract for, take, reserve, charge or receive
a higher rate of interest than is allowed by the laws of the State (whether such
federal laws directly so provide or refer to the law of any state), then such
federal laws shall to such extent govern as to the rate of interest which the
Lenders may contract for, take, reserve, charge or receive under the Loan
Documents.

          Section 12.4 Invalid Provisions. If any provision of any Loan Document
is held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.

          Section 12.5 Reimbursement of Expenses. Borrower shall pay or
reimburse Administrative Agent and/or the Lenders within ten (10) Business Days
of demand by the applicable party for: (1) all expenses incurred by
Administrative Agent in connection with the

85

--------------------------------------------------------------------------------



Loans, including reasonable fees and expenses of Administrative Agent’s
attorneys, environmental, engineering and other consultants, and fees, charges
or taxes for the negotiation, recording or filing of Loan Documents, (2) all
expenses of Administrative Agent in connection with the administration of the
Loans, including audit costs, inspection fees, reasonable attorneys’ fees and
disbursement, settlement of condemnation and casualty awards, and premiums for
title insurance and endorsements thereto, (3) all of Administrative Agent’s
reasonable costs and expenses (including reasonable fees and disbursements of
Administrative Agent’s external counsel) incurred in connection with the
syndication of the Loans to the Lenders, and (4) Administrative Agent and the
Lenders for all amounts expended, advanced or incurred by Administrative Agent
and the Lenders to collect the Notes, or to enforce the rights of Administrative
Agent and the Lenders under this Agreement or any other Loan Document, or to
defend or assert the rights and claims of Administrative Agent and the Lenders
under the Loan Documents or with respect to the Project (by litigation or other
proceedings), which amounts will include all court costs, reasonable attorneys’
fees and expenses, fees and expenses of financial advisors, fees of auditors and
accountants, and investigation expenses as may be incurred by Administrative
Agent and the Lenders in connection with any such matters (whether or not
litigation is instituted), together with interest at the Default Rate on each
such amount from the date of disbursement until the date of reimbursement to
Administrative Agent and the Lenders, all of which shall constitute part of the
Loans and shall be secured by the Loan Documents.

          Section 12.6 Approvals; Third Parties; Conditions. All approval rights
retained or exercised by Administrative Agent and the Lenders with respect to
leases, contracts, plans, studies and other matters are solely to facilitate the
Lenders’ credit underwriting, and shall not be deemed or construed as a
determination that the Lenders have passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person. This
Agreement is for the sole and exclusive use of Administrative Agent, the
Lenders, the Lead Borrower and Borrower and may not be enforced, nor relied
upon, by any Person other than Administrative Agent, the Lenders, the Lead
Borrower and Borrower. All conditions of the obligations of Administrative Agent
and the Lenders hereunder, including any obligation to make advances, are
imposed solely and exclusively for the benefit of Administrative Agent and the
Lenders, their successors and assigns, and no other Person shall have standing
to require satisfaction of such conditions or be entitled to assume that the
Lenders will refuse to make advances in the absence of strict compliance with
any or all of such conditions, and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by Administrative Agent and the
Lenders at any time in their sole discretion.

          Section 12.7 Lenders and Administrative Agent Not in Control; No
Partnership. None of the covenants or other provisions contained in this
Agreement shall, or shall be deemed to, give Administrative Agent or any Lender
the right or power to exercise control over the affairs or management of
Borrower, the powers of Administrative Agent and the Lenders being limited to
the rights to exercise the remedies referred to in the Loan Documents. The
relationship between Borrower and the Lenders is, and at all times shall remain,
solely that of debtor and creditor. No covenant or provision of the Loan
Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Administrative Agent, the Lenders, Lead Borrower and Borrower or to
create an equity in the Project in Administrative Agent or any Lender.
Administrative Agent and the

86

--------------------------------------------------------------------------------



Lenders neither undertake nor assume any responsibility or duty to Borrower or
to any other person with respect to the Project or the Loans, except as
expressly provided in the Loan Documents; and notwithstanding any other
provision of the Loan Documents: (1) neither Administrative Agent nor any Lender
is, nor shall be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrower or any Borrower Party or any of their respective stockholders, members,
or partners and neither Administrative Agent nor any Lender intends to ever
assume such status; (2) no Lender or Administrative Agent shall in any event be
liable for any Debts, expenses or losses incurred or sustained by Borrower or
any Borrower Party; and (3) no Lender or Administrative Agent shall be deemed
responsible for or a participant in any acts, omissions or decisions of Borrower
or any Borrower Party or any of their respective stockholders, members, or
partners. Administrative Agent, the Lenders and Borrower disclaim any intention
to create any partnership, joint venture, agency or common interest in profits
or income between Administrative Agent, the Lenders and Borrower, or to create
an equity in the Project in Administrative Agent or any Lender, or any sharing
of liabilities, losses, costs or expenses.

          Section 12.8 Time of the Essence. Time is of the essence with respect
to this Agreement.

          Section 12.9 Successors and Assigns. Subject to the provisions of
Section 12.24, this Agreement shall be binding upon and inure to the benefit of
Administrative Agent, the Lenders and Borrower and the respective successors and
permitted assigns.

          Section 12.10 Renewal, Extension or Rearrangement. All provisions of
the Loan Documents shall apply with equal effect to each and all promissory
notes and amendments thereof hereinafter executed which in whole or in part
represent a renewal, extension, increase or rearrangement of the Loans. For
portfolio management purposes, the Lenders may elect to divide the Loans into
two or more separate loans evidenced by separate promissory notes so long as the
payment and other obligations of Borrower are not effectively increased or
otherwise modified. Borrower agrees to cooperate with Administrative Agent and
the Lenders and to execute such documents as Administrative Agent reasonably may
request to effect such division of the Loans.

          Section 12.11 Waivers. No course of dealing on the part of
Administrative Agent or any Lender, their officers, employees, consultants or
agents, nor any failure or delay by Administrative Agent or any Lender with
respect to exercising any right, power or privilege of Administrative Agent or
any Lender under any of the Loan Documents, shall operate as a waiver thereof.

          Section 12.12 Cumulative Rights. Rights and remedies of Administrative
Agent and the Lenders under the Loan Documents shall be cumulative, and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any other right or remedy.

          Section 12.13 Singular and Plural. Words used in this Agreement and
the other Loan Documents in the singular, where the context so permits, shall be
deemed to include the plural and vice versa. The definitions of words in the
singular in this Agreement and the other Loan

87

--------------------------------------------------------------------------------



Documents shall apply to such words when used in the plural where the context so
permits and vice versa.

          Section 12.14 Phrases. When used in this Agreement and the other Loan
Documents, the phrase “including” shall mean “including, but not limited to,”
the phrases “satisfactory to any Lender” or “satisfactory to Administrative
Agent” shall mean in form and substance satisfactory to such Lender or
Administrative Agent, as the case may be, in all respects, the phrases “with
Lender’s consent”, “with Lender’s approval”, “with Administrative Agent’s
consent” or “with Administrative Agent’s approval” shall mean such consent or
approval at Lender’s or Administrative Agent’s, as the case may be, discretion,
and the phrases “acceptable to Lender” or “acceptable to Administrative Agent”
shall mean acceptable to Lender or Administrative Agent, as the case may be, at
such party’s sole discretion.”

          Section 12.15 Exhibits and Schedules. The exhibits and schedules
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for the purposes stated herein.

          Section 12.16 Titles of Articles, Sections and Subsections. All titles
or headings to articles, sections, subsections or other divisions of this
Agreement and the other Loan Documents or the exhibits hereto and thereto are
only for the convenience of the parties and shall not be construed to have any
effect or meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

          Section 12.17 Promotional Material. Borrower authorizes Administrative
Agent and each of the Lenders to issue press releases, advertisements and other
promotional materials in connection with Administrative Agent’s or such Lender’s
own promotional and marketing activities, and describing the Loans in general
terms or in detail and Administrative Agent’s or such Lender’s participation in
the Loans. All references to Administrative Agent or any Lender contained in any
press release, advertisement or promotional material issued by Borrower shall be
approved in writing by Administrative Agent and such Lender in advance of
issuance.

          Section 12.18 Survival. All of the representations, warranties,
covenants, and indemnities of Borrower hereunder (including environmental
matters under Article 5, the obligations under Sections 2.9(1), 2.9(5) and
2.9(6)), and under the indemnification provisions of the other Loan Documents
shall survive (a) the repayment in full of the Loans and the release of the
Liens evidencing or securing the Loans, (b) the transfer (by sale, foreclosure,
conveyance in lieu of foreclosure or otherwise) of any or all right, title and
interest in and to the Project to any party, whether or not an Affiliate of
Borrower and (c) in the case of any Lender that may assign any interest in its
Commitment or Loans hereunder in accordance with the terms of this Agreement,
the making of such assignment, notwithstanding that such assigning Lender may
cease to be a “Lender” hereunder.

          Section 12.19 WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH

88

--------------------------------------------------------------------------------



THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY
EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN
ANY WAY RELATING TO THE LOANS OR THE PROJECT (INCLUDING, WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING
THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).
THIS WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER THIS AGREEMENT.

          Section 12.20 Remedies of Borrower. It is expressly understood and
agreed that, notwithstanding any applicable law or any provision of this
Agreement or the other Loan Documents to the contrary, the liability of
Administrative Agent and each Lender (including their respective successors and
assigns) and any recourse of Borrower against Administrative Agent and each
Lender shall be limited solely and exclusively to their respective interests in
the Loans and/or Commitments or the Project. Without limiting the foregoing, in
the event that a claim or adjudication is made that Administrative Agent, any of
the Lenders, or their agents, acted unreasonably or unreasonably delayed acting
in any case where by applicable law or under this Agreement or the other Loan
Documents, Administrative Agent, any Lender or any such agent, as the case may
be, has an obligation to act reasonably or promptly, or otherwise violated this
Agreement or the Loan Documents, Borrower agrees that none of Administrative
Agent, the Lenders or their agents shall be liable for any incidental, indirect,
special, punitive, consequential or speculative damages or losses resulting from
such failure to act reasonably or promptly in accordance with this Agreement or
the other Loan Documents.

          Section 12.21 Governing Law.

                    (1) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK,
AND MADE BY ADMINISTRATIVE AGENT AND LENDERS AND ACCEPTED BY BORROWER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROJECT IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE

89

--------------------------------------------------------------------------------



LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

                    (2) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
ADMINISTRATIVE AGENT, ANY LENDER OR BORROWER ARISING OUT OF OR RELATING TO THE
LOAN DOCUMENTS MAY AT ADMINISTRATIVE AGENT’S OPTION (WHICH DECISION SHALL BE
MADE BY THE MAJORITY LENDERS) BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE
CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT NATIONAL REGISTERED AGENTS, INC., 875 AVENUE OF THE
AMERICAS, SUITE 501, NEW YORK, NY 10001 AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (A) SHALL GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (B) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (C) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

          Section 12.22 Entire Agreement. This Agreement and the other Loan
Documents embody the entire agreement and understanding between Administrative
Agent, the Lenders and Borrower and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be

90

--------------------------------------------------------------------------------



contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. If any conflict or inconsistency exists between this Agreement and any
of the other Loan Documents, the terms of this Agreement shall control.

          Section 12.23 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

          Section 12.24 Assignments and Participations.

                    (1) Assignments by Borrower. Borrower may not assign any of
its rights or obligations hereunder or under the Notes without the prior consent
of all of the Lenders and Administrative Agent.

                    (2) Assignments by the Lenders. Each Lender may assign any
of its Loans, its Note and its Commitment (but only with the consent of
Administrative Agent); provided that:

                    (a) no such consent by Administrative Agent shall be
required in the case of any assignment by any Lender to another Lender or an
Affiliate of such Lender or such other Lender (provided that in the case of an
assignment to an Affiliate of the assigning Lender, the assigning Lender will
not be released from its obligations under the Loan Documents and Administrative
Agent may continue to deal only with such assigning Lender);

                    (b) except to the extent Administrative Agent shall
otherwise consent, any such partial assignment (other than to another Lender or
an Affiliate of a Lender) shall be in an amount at least equal to $10,000,000;

                    (c) each such assignment (including an assignment to another
Lender or an Affiliate of a Lender) by a Lender of its Loans or Commitment shall
be made in such manner so that the same portion of its Loans and Commitment is
assigned to the respective assignee;

                    (d) subject to the applicable Lender’s compliance with the
provisions of clauses (b) and (c) above, Administrative Agent’s consent to an
assignment shall not be unreasonably withheld, delayed or conditioned if (i)
such assignment is made to an Eligible Assignee, and (ii) the provisions of
clause (e) have been satisfied; and

                    (e) upon execution and delivery by the assignee (even if
already a Lender) to Borrower and Administrative Agent of an Assignment and
Acceptance pursuant to which such assignee agrees to become a “Lender” hereunder
(if not already a Lender) having the Commitment and Loans specified in such
instrument, and upon consent thereto by Administrative Agent to the extent
required above, the assignee shall have, to the extent of such assignment
(unless otherwise consented to by Administrative Agent), the obligations, rights
and benefits of a Lender hereunder holding the Commitment and Loans (or portions
thereof) assigned to it (in addition to the Commitment and Loans, if any,
theretofore held by such assignee) and the assigning Lender shall, to the extent
of such assignment, be released from the Commitment (or portion thereof) so
assigned. Upon each such assignment the assigning Lender shall pay
Administrative Agent a processing and recording fee of $3,500 (unless the
assignee is

91

--------------------------------------------------------------------------------



an Affiliate of the Assigning Lender) and the reasonable fees and disbursements
of Administrative Agent’s counsel incurred in connection therewith.

                    (3) Participations.

                    (a) A Lender may sell or agree to sell to one or more other
Persons (each a “Participant”) a participation in all or any part of any Loans
held by it, or in its Commitment, provided (A) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Borrower, Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall a Lender that sells a participation
agree with the Participant to take or refrain from taking any action hereunder
or under any other Loan Document except that such Lender may agree with the
Participant that it will not, without the consent of the Participant, agree to
(i) increase or extend the term of such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the related Loan or
Loans or any portion of any fee hereunder payable to the Participant, (iii)
reduce the amount of any such payment of principal, (iv) reduce the rate at
which interest is payable thereon, or any fee hereunder payable to the
Participant, to a level below the rate at which the Participant is entitled to
receive such interest or fee or (v) consent to any modification, supplement or
waiver hereof or of any of the other Loan Documents to the extent that the same,
under Section 12.2, requires the consent of each Lender. Subject to subsection
(3)(b) of this Section 12.24, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.9(1), 2.9(5), and 2.9(6) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (2) of this Section 12.24. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.24 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 12.24 as though it were a Lender.

                    (b) A Participant shall not be entitled to receive any
greater payment under Section 2.9(1) or 2.9(6) than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent. A Participant that is a non-U.S. Person
that would become a Lender shall not be entitled to the benefits of Section
2.9(6) unless Lead Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 2.9(6) as though it were a Lender

                    (4) Certain Pledges. In addition to the assignments and
participations permitted under the foregoing provisions of this Section 12.24
(but without being subject thereto), any Lender may (without notice to Borrower,
Administrative Agent or any other Lender and without payment of any fee) assign
and pledge all or any portion of its Loans and its Note to any Federal Reserve
Bank as collateral security pursuant to Regulation A and any operating circular
issued by such Federal Reserve Bank, and such Loans and Note shall be fully
transferable as provided therein. No such assignment shall release the assigning
Lender from its obligations hereunder.

92

--------------------------------------------------------------------------------



                    (5) Provision of Information to Assignees and Participants.
A Lender may furnish any information concerning Borrower, any Borrower Party or
any of their respective Affiliates or the Project in the possession of such
Lender from time to time to assignees and participants (including prospective
assignees and participants); provided that such assignee and participant agree
to be bound by the terms of Section 12.29.

                    (6) No Assignments to Borrower or Affiliates. Anything in
this Section 12.24 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan held by it hereunder to Borrower or any of
its Affiliates without the prior consent of each Lender.

          Section 12.25 Brokers. Borrower hereby represents to Administrative
Agent and each Lender that Borrower has not dealt with any broker, underwriters,
placement agent, or finder in connection with the transactions contemplated by
this Agreement and the other Loan Documents. Borrower hereby agrees to indemnify
and hold Administrative Agent and each Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind in any way relating to
or arising from a claim by any Person that such Person acted on behalf of
Borrower in connection with the transactions contemplated herein.

          Section 12.26 Right of Set-off.

                    (1) Upon the occurrence and during the continuance of any
Event of Default, each of the Lenders is, subject (as between the Lenders) to
the provisions of subsection (3) of this Section 12.26, hereby authorized at any
time and from time to time, without notice to Borrower (any such notice being
expressly waived by Borrower) and to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and other indebtedness at any time
owing, by such Lender in any of its offices, in Dollars or in any other
currency, to or for the credit or the account of Borrower against any and all of
the respective obligations of Borrower now or hereafter existing under the Loan
Documents, irrespective of whether or not such Lender or any other Lender shall
have made any demand hereunder and although such obligations may be contingent
or unmatured and such deposits or indebtedness may be unmatured. Each Lender
hereby acknowledges that the exercise by any Lender of offset, set-off, banker’s
lien, or similar rights against any deposit or other indebtedness of Borrower
whether or not located in New York or any other state with certain laws
restricting lenders from pursuing multiple collection methods, could result
under such laws in significant impairment of the ability of all the Lenders to
recover any further amounts in respect of the Loan. Therefore, each Lender
agrees that no Lender shall exercise any such right of set-off, banker’s lien,
or otherwise, against any assets of Borrower (including all general or special,
time or demand, provisional or other deposits and other indebtedness owing by
such Lender to or for the credit or the account of Borrower) without the prior
written consent of Administrative Agent.

                    (2) Each Lender shall promptly notify Lead Borrower and
Administrative Agent after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Lenders under this Section 12.26 are in addition
to other rights and remedies (including other rights of set-off) which the
Lenders may have.

93

--------------------------------------------------------------------------------



                    (3) Each Lender agrees that it shall turn over to
Administrative Agent any payment (whether voluntary or involuntary, through the
exercise of any right of setoff or otherwise) on account of the Loans held by it
in excess of its ratable portion (in accordance with this Agreement and any
separate agreement among Administrative Agent and the Lenders) of payments on
account of the Loans obtained by all the Lenders.

          Section 12.27 Limitation on Liability of Administrative Agent’s and
the Lenders’ Officers, Employees, etc. Any obligation or liability whatsoever of
Administrative Agent or any Lender which may arise at any time under this
Agreement or any other Loan Document shall be satisfied, if at all, out of
Administrative Agent’s or such Lender’s respective assets only. No such
obligation or liability shall be personally binding upon, nor shall resort for
the enforcement thereof be had to, the property of any of Administrative Agent’s
or any Lender’s shareholders, directors, officers, employees or agents,
regardless of whether such obligation or liability is in the nature of contract,
tort or otherwise.

          Section 12.28 Cooperation with Syndication. Borrower acknowledges that
Arranger intends to syndicate a portion of the Commitments to one or more
Lenders (the “Syndication”) and in connection therewith, Borrower will take all
actions as Arranger may reasonably request to assist Arranger in its Syndication
effort. Without limiting the generality of the foregoing, Borrower shall, at the
request of Arranger (i) facilitate the review of the Loan and the Project by any
prospective Lender; (ii) assist Arranger and otherwise cooperate with Arranger
in the preparation of information offering materials (which assistance may
include reviewing and commenting on drafts of such information materials and
drafting portions thereof); (iii) deliver updated information on Borrower and
the Project; (iv) make representatives of Borrower available to meet with
prospective Lenders at tours of the Project and bank meetings; (v) facilitate
direct contact between the senior management and advisors of Borrower and any
prospective Lender; and (vi) provide Arranger with all information reasonably
deemed necessary by it to complete the Syndication successfully. Borrower agrees
to take such further action, in connection with documents and amendments to the
Loan Documents, as may reasonably be required to effect such Syndication;
provided, however, that notwithstanding any other provision of this Section
12.28 or Section 12.29 to the contrary, Borrower shall not be required to enter
into any such documents and amendments which would alter any of the material
economic terms of the Loan Documents or which would create new or greater
obligations or liabilities on Borrower Parties under the Loan Documents.

          Section 12.29 Severance of Loan. Loan Components. The Administrative
Agent shall have the right, at any time, with respect to all or any portion of
the Loan, to (a) cause the Notes, the Mortgage and the other Security Documents
to be severed and/or split into two or more separate notes, mortgages and other
security agreements, so as to evidence and secure one or more senior and
subordinate mortgage loans, (b) create one or more senior and subordinate notes
(i.e., an A/B or A/B/C structure) secured by the Mortgage and the other Security
Documents, (c) create multiple components of the Notes (and allocate or
re-allocate the outstanding principal amount of the Loan among such components)
or (d) otherwise sever the Loan into two or more loans secured by the Mortgage
and the other Security Documents (each of clauses (a) through (d), a
“Bifurcation”); in each such case, in whatever proportions and priorities as
Administrative Agent may so direct in its discretion to Administrative Agent;
provided, however, that in each such instance (i) the outstanding principal
amount of all the Notes evidencing the Loan (or

94

--------------------------------------------------------------------------------



components of such Notes) immediately following such Bifurcation shall be equal
to the outstanding principal amount of the Loan immediately prior to such
Bifurcation, and (ii) the weighted average Applicable Margin and/or Base Rate,
as applicable, with respect to the new notes immediately after such Bifurcation
and at all times prior to the occurrence of any Event of Default shall not
exceed the weighted average Applicable Margin and/or Base Rate, as applicable,
with respect to the initial Notes delivered hereunder (as such interest rates
are subject to being adjusted from time to time in accordance herewith,
including as a result of the accrual of interest at the Default Rate). If
requested by Administrative Agent in writing, Borrower shall execute within ten
(10) days after such request, a severance agreement, amendments to or amendments
and restatements of any one or more Loan Documents, and such documentation as
Administrative Agent may reasonably request to evidence and/or effectuate any
such Bifurcation, all in form and substance reasonably satisfactory to
Administrative Agent.

          Section 12.30 Confidentiality. Each of Administrative Agent and the
Lenders and Borrower Parties and Sponsor agrees to maintain the confidentiality
of the Confidential Information, except that Confidential Information may be
disclosed (a) to it and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made shall be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority, (c) to the extent required by Applicable Law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f) to
any assignee or pledgee of or Participant in, or any prospective assignee or
pledgee of or Participant in, any of its rights or obligations under this
Agreement or any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrower and its obligations, (g)
with the consent of Borrower or Administrative Agent, as applicable, or (h) to
the extent such Confidential Information (i) becomes publicly available other
than as a result of a breach of this Section 12.29 or of arrangements entered
into pursuant hereto or (ii) becomes available to such party from a source other
than Borrower or its Affiliates or the Administrative Agent or the Lender or
their Affiliates, as applicable; provided, however, the obligation to maintain
the confidentiality of the Confidential Information provided hereunder shall
expire twelve (12) months after the date upon which the Loans hereunder are
indefeasibly paid in full. Administrative Agent and each Lender, to the extent
required to maintain the confidentiality of Information as provided in this
Section 12.29, shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as a commercial banker
exercising reasonable and customary business practices would accord to its own
confidential information. Notwithstanding anything herein to the contrary, the
information subject to this Section 12.29 shall not include, and Administrative
Agent and each Lender may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011 4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Administrative Agent or
such Lender relating to such tax treatment and tax structure. For purposes of
this Section 12.29, the information that shall be treated as Confidential
Information shall mean, in the case of Administrative Agent and the Lenders,
written non-public information concerning the Project

95

--------------------------------------------------------------------------------



and, in the case of Borrower, information concerning the terms and conditions
set forth in the Loan Documents.

          Section 12.31 Designation of Lead Borrower as Agent for Borrower.

                    (1) Each Borrower hereby irrevocably designates and appoints
the Lead Borrower as that Borrower’s agent to obtain loans and advances under
the Loan. As the disclosed principal for its agent, each Borrower shall be
obligated to the Agent and the Lenders on account of loans and advances so made
under the Loan as if made directly by the Lenders to that Borrower,
notwithstanding the manner by which such loans and advances are recorded on the
books and records of the Lead Borrower and/or of any Borrower (including,
without limitation, on account of any such treatment of said loan or advance as
an equity investment in a Borrower by Lead Borrower). Lead Borrower shall ensure
that each Borrower receives from the Loan proceeds an amount or benefit that is
a reasonably equivalent value for the grants of security made by each Borrower
to Administrative Agent.

                    (2) Each Borrower recognizes that credit available to it
under the Loan is in excess of and on better terms than it otherwise could
obtain on and for its own account and that one of the reasons therefor is its
joining in the credit facility contemplated herein with all other Borrowers.
Consequently, each Borrower, jointly and severally, hereby assumes and agrees
fully, faithfully, and punctually to discharge all obligations of all of the
Borrowers under the Loan Documents.

                    (3) The proceeds of the Loan shall be deposited into an
account in the name of the Lead Borrower or as otherwise indicated by the Lead
Borrower. Neither the Agent nor any Lender shall have any obligation to see to
the application of such proceeds.

                    (4) Each Borrower hereby irrevocably designates and appoints
the Lead Borrower as that Borrower’s attorney-in-fact to act in the Borrower’s
name and stead and to do and perform all matters, to grant to the Agent for the
benefit of the Lenders a security interest in the Collateral, transact all
business, and make, execute and acknowledge all Loan Documents and other
instruments relating to this Agreement including but not limited to, this
Agreement, the Note, and the Security Documents. The Borrowers hereby
acknowledge and agree that the power of attorney created hereby is coupled with
an interest.

ARTICLE 13

RECOURSE LIABILITY

          Section 13.1 Recourse Liability. No past, present or future member, or
any past, present or future shareholder, partner, member, officer, employee,
servant, executive, director, agent, authorized representative or Affiliate of
Borrower or any member of Borrower, (each such Person, an “Exculpated Party”)
shall be personally liable for payments due hereunder or under any other Loan
Document or for the performance of any obligation, or breach of any
representation or warranty made by Borrower hereunder or thereunder. The sole
recourse of the Lenders and Administrative Agent for satisfaction of the
obligations of Borrower hereunder and under any other Loan Document shall be
against Borrower and its assets and not against any

96

--------------------------------------------------------------------------------



assets or property of any such Exculpated Party other than the direct or
indirect ownership interest of such Exculpated Party in Borrower. In the event
that a Potential Default or Event of Default occurs in connection with such
obligations, no action shall be brought against any such Exculpated Party by
virtue of its direct or indirect ownership interest in Borrower. In the event of
foreclosure or other sale or disposition of the Project, no judgment for any
deficiency upon the obligations hereunder or under any other Loan Document shall
be obtainable by the Lenders or Administrative Agent against any such Exculpated
Party. Notwithstanding the foregoing, nothing in this Section 13.1 shall affect
or diminish the obligations of Borrower or Guarantor under or in respect of each
Loan Document to which it is a party, including Guarantor Documents (including
the right to name any Guarantor in any foreclosure action in connection with its
obligations under the Guarantor Documents) and the Co-Borrower Documents.
Notwithstanding the foregoing provisions of this Section 13.1, each Exculpated
Party shall be personally (and on a full recourse basis) liable for and shall
indemnify and defend Administrative Agent and the Lenders from and against, and
shall hold Administrative Agent and the Lenders harmless of, from and against
any deficiency, liability, loss, damage, costs, and expenses (including legal
fees and disbursements) suffered by Administrative Agent and/or the Lenders and
caused by, or arising out of or as a result of any of the following: (i) such
Person’s commission of a criminal act, (ii) such Person’s failure to comply with
the provisions of the Loan Documents prohibiting a transfer or Change of
Control; (iii) such Person’s misappropriation of any cash flow or other revenue
derived from or in respect of the Project, including security deposits,
insurance proceeds, condemnation awards, or any rental, sales or other income
derived directly or indirectly from the Project, or the misapplication of any of
the foregoing sums, in either event, in contravention of any provision of this
Agreement or the other Loan Documents; (iv) such Person’s fraud or
misrepresentation or inaccurate certification made at any time in connection
with the Loan Documents or the Loans; (v) such Person’s intentional interference
with Administrative Agent’s (or the Lenders’) exercise of its rights under any
of the Loan Documents; (vi) such Person’s intentional destruction or removal of
fixtures or personal property securing the Loans unless replaced by items of
equal value and utility; (vii) such Person’s misapplication or misappropriation
of funds disbursed from the Security Accounts or the Controlled Accounts; (viii)
such Person’s commissions of intentional waste to or of the Project or any
portion thereof or failure to maintain the Project in the manner required by the
Loan Documents; (ix) failure to maintain the insurance coverage required by the
Loan Documents; (x) failure to pay taxes, assessments and any other charges,
including, without limitation, charges for labor or materials, which could
result in prior liens against any portion of the Project; (xi) willful
misconduct; (xii) Borrower files a voluntary petition under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(xiii) such Person files or joins in the filing of, or solicits or acts in
concert with, or colludes or conspires with petitioning creditors with respect
to, an involuntary petition against Borrower under the Federal Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (xiv) Borrower files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Federal
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (xv)
such Person consents to or acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Project; (xvi) Borrower makes an assignment for the benefit of
creditors, or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due; or (xvii) Borrower violates any
of provisions set forth in the definition of Single

97

--------------------------------------------------------------------------------



Purpose Entity and such violation results in a substantive consolidation of the
Borrower or its assets in the bankruptcy of an Affiliate.

          Section 13.2 No Waiver of Certain Rights. Notwithstanding anything to
the contrary contained in this Agreement or the other Loan Documents, (A)
neither of Administrative Agent nor the Lenders shall be deemed to have waived
any right which Administrative Agent or any Lender may have under Sections
506(a), 506(b), 1111(b) or any other provision of the Federal Bankruptcy Code,
as such sections may be amended, to file a claim for the full amount due to
Administrative Agent or such Lender under the Loan Documents or to require that
all collateral shall continue to secure the amounts due under the Loan Documents
and (B) Administrative Agent may pursue any power of sale, bring any foreclosure
action, any action for specific performance, or any other appropriate action or
proceedings against Borrower or any other Person for the purpose of enabling the
Administrative Agent and the Lenders to realize upon the collateral for the
Loans (including, without limitation, any Net Operating Income to the extent
provided for in the Loan Documents) or to obtain the appointment of a receiver.

ARTICLE 14

ADMINISTRATIVE AGENT

          Section 14.1 Appointment, Powers and Immunities. Each Lender hereby
appoints and authorizes Administrative Agent to act as its agent hereunder and
under the other Loan Documents with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Administrative Agent (which term as used in this sentence and in Section 14.5
and the first sentence of Section 14.6 shall include reference to its Affiliates
and its own and its Affiliates’ officers, directors, employees and agents):

                    (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Loan Documents, and shall
not by reason of this Agreement or any other Loan Document be a trustee for any
Lender except to the extent that Administrative Agent acts as an agent with
respect to the receipt or payment of funds, nor shall Administrative Agent have
any fiduciary duty to Borrower nor shall any Lender have any fiduciary duty to
Borrower or any other Lender;

                    (b) shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or in any other Loan Document, or in any certificate or other document referred
to or provided for in, or received by any of them under, this Agreement or any
other Loan Document (except of representations, warranties and certifications
expressly made by Administrative Agent to a Lender in writing as set forth in
any Assignment and Acceptance executed by Administrative Agent in favor of a
Lender), or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement, any Note or any other Loan Document or any
other document referred to or provided for herein or therein or for any failure
by Borrower or any other Person to perform any of its obligations hereunder or
thereunder; and

98

--------------------------------------------------------------------------------



                    (c) shall not be responsible for any action taken or omitted
to be taken by it hereunder or under any other Loan Document or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except to the extent any such action taken or
omitted violates Administrative Agent’s standard of care set forth in the first
sentence of Section 14.5.

                    (d) shall not, except to the extent expressly instructed by
the Majority Lenders with respect to collateral security under the Security
Documents, be required to initiate or conduct any litigation or collection
proceedings hereunder or under any other Loan Document; and

                    (e) shall not be required to take any action which is
contrary to this Agreement or any other Loan Document or Applicable law.

The relationship between Administrative Agent and each Lender is a contractual
relationship only, and nothing herein shall be deemed to impose on
Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents. Administrative Agent
may employ agents and attorneys-in-fact, and may delegate all or any part of its
obligations hereunder, to third parties and shall not be responsible for the
negligence or misconduct of any such agents, attorneys-in-fact or third parties
selected by it in good faith. Administrative Agent may deem and treat the payee
of a Note as the holder thereof for all purposes hereof unless and until a
notice of the assignment or transfer thereof shall have been filed with
Administrative Agent, any such assignment or transfer to be subject to the
provisions of Section 12.24. Except to the extent expressly provided in Sections
14.8, the provisions of this Article 14 are solely for the benefit of
Administrative Agent and the Lenders, and Borrower shall not have any rights as
a third-party beneficiary of any of the provisions hereof and the Lenders may
Modify or waive such provisions of this Article 14 in their sole and absolute
discretion.

          Section 14.2 Reliance by Administrative Agent. Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent. As to any matters not expressly provided for
by this Agreement or any other Loan Document, Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Majority Lenders, and
such instructions of the Majority Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.

          Section 14.3 Defaults.

                    (1) Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Potential Default or Event of
Default, other than a payment Event of Default arising out of Section 10.1,
unless Administrative Agent has received notice from a Lender, Lead Borrower or
Borrower specifying such Potential Default or Event of Default and stating that
such notice is a “Notice of Default”. In the event that Administrative Agent
receives such a notice of the occurrence of a Potential Default or Event of
Default, Administrative Agent shall give

99

--------------------------------------------------------------------------------



prompt notice thereof to the Lenders. Within ten (10) days of delivery of such
notice of Potential Default or Event of Default from Administrative Agent to the
Lenders (or such shorter period of time as Administrative Agent determines is
necessary), Administrative Agent and the Lenders shall consult with each other
to determine a proposed course of action. Administrative Agent shall (subject to
Section 14.7) take such action with respect to such Potential Default or Event
of Default as shall be directed by the Majority Lenders, provided that, (A)
unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, including decisions (1) to make protective
advances that Administrative Agent determines are necessary to protect or
maintain the Project and (2) to foreclose on any of the Project or exercise any
other remedy, with respect to such Potential Default or Event of Default as it
shall deem advisable in the interest of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of all of the Lenders and (B) no
actions approved by the Majority Lenders shall violate the Loan Documents or
applicable law; provided further that if no consensus is reached by Majority
lenders within one hundred twenty (120) days, Administrative Agent shall
commence a foreclosure action with respect to the Project. Each of the Lenders
acknowledges and agrees that no individual Lender may separately enforce or
exercise any of the provisions of any of the Loan Documents (including the
Notes) other than through Administrative Agent. Administrative Agent shall
advise the Lenders of all material actions which Administrative Agent takes in
accordance with the provisions of this Section 14.3(1) and shall continue to
consult with the Lenders with respect to all of such actions. Notwithstanding
the foregoing, if the Majority Lenders shall at any time direct that a different
or additional remedial action be taken from that already undertaken by
Administrative Agent, including the commencement of foreclosure proceedings,
such different or additional remedial action shall be taken in lieu of or in
addition to, the prosecution of such action taken by Administrative Agent;
provided that all actions already taken by Administrative Agent pursuant to this
Section 14.3(1) shall be valid and binding on each Lender. All money (other than
money subject to the provisions of Section 14.7) received from any enforcement
actions, including the proceeds of a foreclosure sale of the Project, shall be
applied, first, to the payment or reimbursement of Administrative Agent for
expenses incurred in accordance with the provisions of Sections 14.3(2), (3) and
(4) and 14.5 and to the payment of the Administrative Fee to the extent not paid
by Borrower pursuant to Section 14.11, second, to the payment or reimbursement
of the Lenders for expenses incurred in accordance with the provisions of
Sections 14.3(2), (3) and (4) and 14.5; third, to the payment or reimbursement
of the Lenders for any advances made pursuant to Section 14.3(2); and fourth, to
the Lenders in accordance with their respective Proportionate Shares (and, if
applicable, to Eurohypo Counterparty under any Hedge Agreement for its
Additional Interest in accordance with Section 9.15), unless an Unpaid Amount is
owed pursuant to Section 14.12, in which event such Unpaid Amount shall be
deducted from the portion of such proceeds of the Defaulting Lender and be
applied to payment of such Unpaid Amount to the Special Advance Lender.

                    (2) All losses with respect to interest (including interest
at the Default Rate) and other sums payable pursuant to the Notes or incurred in
connection with the Loans shall be borne by the Lenders in accordance with their
respective proportionate shares of the Loans. All losses incurred in connection
with the Loans, the enforcement thereof or the realization of the security
therefor, shall be borne by the Lenders in accordance with their respective
proportionate shares of the Loan, and the Lenders shall promptly, upon request,
remit to Administrative Agent

100

--------------------------------------------------------------------------------



their respective proportionate shares of (i) any actual out of pocket expenses
incurred by Administrative Agent in connection with any Default to the extent
any expenses have not been paid by Borrower, (ii) any advances made to pay taxes
or insurance or otherwise to preserve the Lien of the Security Documents or to
preserve and protect the Project, whether or not the amount necessary to be
advanced for such purposes exceeds the amount of the Mortgage, and (iii) any
other actual out of pocket expenses incurred in connection with the enforcement
of the Mortgage or other Loan Documents. To the extent any such advances are
recovered in connection with the enforcement of the Mortgage or the other Loan
Documents, each Lender shall be paid its proportionate share of such recovery
after deduction of the expenses of Administrative Agent and the Lenders.

                    (3) If, at the direction of the Majority Lenders or
otherwise as provided in Section 14.3(1), any action(s) is brought to collect on
the Notes or enforce the Security Documents or any other Loan Document, such
action shall (to the extent permitted under applicable law and the decisions of
the court in which such action is brought) be an action brought by
Administrative Agent and the Lenders, collectively, to collect on all or a
portion of the Notes or enforce the Security Documents or any other Loan
Document and counsel selected by Administrative Agent shall prosecute any such
action on behalf of Administrative Agent and the Lenders, and Administrative
Agent and the Lenders shall consult and cooperate with each other in the
prosecution thereof. All decisions concerning the appointment of a receiver
while such action is pending, the conduct of such receivership, the conduct of
such action, the collection of any judgment entered in such action and the
settlement of such action shall be made by Administrative Agent. The costs and
expenses of any such action shall be borne by the Lenders in accordance with
each of their respective proportionate shares.

                    (4) If, at the direction of the Majority Lenders or
otherwise as provided in Section 14.3(1), any action(s) is brought to foreclose
the Mortgage, such action shall (to the extent permitted under applicable law
and the decisions of the court in which such action is brought) be an action
brought by Administrative Agent and the Lenders, collectively, to foreclose all
or a portion of the Mortgage and collect on the Notes. Counsel selected by
Administrative Agent shall prosecute any such foreclosure on behalf of
Administrative Agent and the Lenders and Administrative Agent and the Lenders
shall consult and cooperate with each other in the prosecution thereof. All
decisions concerning the appointment of a receiver, the conduct of such
foreclosure, the acceptance of a deed in lieu of foreclosure, the bid on behalf
of Administrative Agent and the Lenders at the foreclosure sale of the Project,
the manner of taking and holding title to the Project (other than as set forth
in subsection (6) below), and the commencement and conduct of any deficiency
judgment proceeding shall be made by Administrative Agent. All decisions
concerning the sale of the Project after foreclosure shall be made by the
Majority Lenders, provided, however, the Lenders agree that if Administrative
Agent receives a bona fide “all cash” (as determined by Administrative Agent in
its reasonable discretion) offer for the purchase of the entire Project which
has been approved in writing by Administrative Agent and (i) such offer (A)
equals or exceeds ninety percent (90%) of the most recent appraised value of the
Project as established by an Appraisal that has been completed within six (6)
months of such offer and (B) is equal to or greater than ninety percent (90%) of
the outstanding principal balance of the Loan, and (ii) the consent of the
Majority Lenders is not achieved within ninety (90) days from the date that
Administrative Agent received such offer, then, notwithstanding anything to the
contrary contained in this subsection (4), Administrative

101

--------------------------------------------------------------------------------



Agent is irrevocably authorized to accept such offer on behalf of all Lenders.
The costs and expenses of foreclosure will be borne by the Lenders in accordance
with their respective proportionate shares.

                    (5) If title is acquired to the Project after a foreclosure
sale or by a deed in lieu of foreclosure, title shall be held by Administrative
Agent in its own name in trust for the Lenders or, at Administrative Agent’s
election, in the name of a wholly owned subsidiary of Administrative Agent on
behalf of the Lenders, or a subsidiary wholly owned by the Lenders and managed
by the Administrative Agent.

                    (6) If Administrative Agent (or its subsidiary) acquires
title to the Project or is entitled to possession of the Project during or after
the foreclosure, all material decisions with respect to the possession,
ownership, development, construction, control, operation, leasing, and
management of the Project shall be made by Administrative Agent. All income or
other money received after so acquiring title to or taking possession of the
Project with respect to the Project, including income from the operation and
management of the Project and the proceeds of a sale of the Project, shall be
applied (subject to the terms of any separate agreement among Administrative
Agent and the Lenders), first, to the payment or reimbursement of Administrative
Agent and the expenses incurred in accordance with the provisions of this
Article 14 and to the payment of the Administrative Fee to the extent not paid
by Borrower pursuant to Section 14.11, second, to the payment of operating
expenses, taxes and insurance with respect to the Project; third, to the
establishment of reasonable reserves for the operation of the Project; fourth,
to the payment or reimbursement of the Lenders for any advances made pursuant to
Section 14.3(2); fifth to fund any capital improvement, leasing and other
reserves; and sixth, to the Lenders in accordance with their respective
Proportionate Shares (and, if applicable, to Eurohypo Counterparty under any
Hedge Agreement for its Additional Interest in accordance with Section 9.15),
unless an Unpaid Amount is owed pursuant to Section 14.12, in which event such
Unpaid Amount shall be deducted from the portion of such proceeds of the
Defaulting Lender and be applied to payment of such Unpaid Amount to the Special
Advance Lender.

          Section 14.4 Rights as a Lender. With respect to its Commitment and
the Loans made by it Eurohypo (and any successor acting as Administrative Agent)
in its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Administrative Agent, and the term “Lender” or “Lenders” shall, unless
the context otherwise indicates, include Administrative Agent in its individual
capacity. Eurohypo (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of lending, trust or other
business with Borrower (and any of its Affiliates)(to the extent otherwise
permitted by the terms of this Agreement) as if it were not acting as
Administrative Agent, and Eurohypo and its Affiliates may accept fees and other
consideration from Borrower for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders.

          Section 14.5 Standard of Care; Indemnification. In performing its
duties under the Loan Documents, Administrative Agent will exercise the same
degree of care as it normally exercises in connection with real estate loans
that it syndicates and administers and holds for its own account, but
Administrative Agent shall have no further responsibility to any Lender except

102

--------------------------------------------------------------------------------



as expressly provided herein and except for its own gross negligence or willful
misconduct which resulted in actual loss to such Lender, and, except to such
extent, Administrative Agent shall have no responsibility to any Lender for the
failure by Administrative Agent to comply with any of Administrative Agent’s
obligations to Borrower under the Loan Documents or otherwise. Subject to the
terms of any separate agreement among Administrative Agent and the Lenders, the
Lenders agree to indemnify Administrative Agent (to the extent not reimbursed
under Section 12.5, but without limiting the obligations of Borrower under
Section 12.5) ratably in accordance with the aggregate principal amount of the
Loans held by the Lenders (or, if no Loans are at the time outstanding, ratably
in accordance with their respective Commitments), for any and all liabilities,
obligations, losses (other than losses due to Borrower’s failure to pay any
interest, principal and fees payable by Borrower under the Loan Documents),
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Administrative Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Loan Document or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses that Borrower is
obligated to pay under Section 12.5, but excluding, unless an Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from Administrative Agent’s breach of its standard of care set forth in the
first sentence of this Section.

          Section 14.6 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender agrees that it has, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of
Borrower and its Affiliates and decision to enter into this Agreement and that
it will, independently and without reliance upon Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under any other Loan
Document. Subject to the provisions of the first sentence of Section 14.5,
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by Borrower of this Agreement or any of the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the Project or the books of Borrower or any of its Affiliates. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by Administrative Agent hereunder or as otherwise
agreed by Administrative Agent and the Lenders, Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of Borrower
or any of its Affiliates that may come into the possession of Administrative
Agent or any of its Affiliates.

          Section 14.7 Failure to Act. Except for action expressly required of
Administrative Agent hereunder, and under the other Loan Documents,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 14.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

103

--------------------------------------------------------------------------------



          Section 14.8 Successor Administrative Agent. Administrative Agent may
resign at any time by giving notice thereof to the Lenders and Lead Borrower.
The Majority Lenders (including all Lenders exclusive of Administrative Agent,
for the purposed of determining the Majority Lenders), on the basis of gross
negligence or willful misconduct (as to which a final determination is made in a
judicial proceeding in which Administrative Agent has had an opportunity to be
heard, which determination includes a specific finding that Administrative Agent
had acted in a grossly negligent manner or had engaged in willful misconduct),
may remove Administrative Agent at any time by giving thirty (30) days’ prior
written notice to Administrative Agent, Borrower and the other Lenders. Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Administrative Agent that shall be a Person that meets the
qualifications of an Eligible Assignee. If no successor Administrative Agent
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative
Agent’s giving of notice of resignation or the Majority Lenders’ giving notice
of removal, as the case may be, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, that shall be
an institutional lender that meets the requirements of the immediately preceding
sentence. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
prospective obligations hereunder (if not already discharged therefrom as
provided above in this Section 14.8). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provision of this Article 14 and Section 12.5 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

          Section 14.9 Consents under Loan Documents. Administrative Agent may
(without any Lender’s consent) give or withhold its agreement to any amendments
of the Loan Documents or any waivers or consents in respect thereof or exercise
or refrain from exercising any other rights or remedies which Administrative
Agent may have under the Loan Documents or otherwise provided that such actions
do not, in Administrative Agent’s reasonable judgment, materially adversely
affect the value of any collateral, taken as a whole, or represent a departure
from Administrative Agent’s standard of care described in Section 14.5, except
that, except as otherwise provided in any separate agreement entered into among
Administrative Agent and the Lenders, Administrative Agent shall not agree to
the following (provided that no Lender’s consent shall be required for any of
the following which are otherwise required or contemplated under the Loan
Documents):

                    (a) increase the Commitment of any Lender without the
consent of such Lender;

                    (b) reduce the principal amount of the Loans or reduce the
interest rate thereon without the consent of each Lender affected thereby;

104

--------------------------------------------------------------------------------



                    (c) increase the interest rate on the Loans (exclusive of
imposing the Default Rate) without the consent of all Lenders;

                    (d) extend any stated payment date for principal of or
interest on the Loans payable to any Lender without the consent of each Lender
affected thereby;

                    (e) release Borrower, any Guarantor or any other party from
liability under the Loan Documents (except for any assigning Lender pursuant to
Section 12.24 and any resigning Administrative Agent pursuant to Section 14.8
without the consent of each Lender (except that no such consent shall be
required, and Administrative Agent is hereby authorized, to release Borrower and
Guarantor upon payment of the Obligations in full in accordance with the terms
of the Loan Documents);

                    (f) release or subordinate in whole or in part any material
portion of the collateral given as security for the Loans without the consent of
each Lender (except that no such consent shall be required, and Administrative
Agent is hereby authorized, to release any Lien covering the collateral under
the Security Documents upon payment of the Obligations in full in accordance
with the terms of the Loan Documents);

                    (g) modify any of the provisions of Section 12.2 or this
Section 14.9 or the definition of “Majority Lenders” or any other provision in
the Loan Documents specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder without the consent of each Lender;

                    (h) modify the terms of, or definition of, any Event of
Default without the consent of each Lender;

                    (i) consent to (i) the sale, transfer or encumbrance of any
portion of the Project (or any interest therein) or any direct or indirect
ownership interest therein and (ii) the incurrence by Borrower of any additional
indebtedness secured by the Project, in each case to the extent such consent is
required under the Loan Documents (and subject to any standard of reasonability
set forth therein) without the consent of each Lender;

                    (j) A modification or waiver of conditions to extension of
the Maturity Date without the consent of each Lender;

                    (k) A modification or waiver of any financial covenants of
Borrower in the Loan Documents without the consent of the Majority Lenders;

                    (l) A material modification of the terms of any cash
management arrangement or lockbox without the consent of the Majority Lenders;
or

                    (m) a waiver of any Event of Default without consent of the
Majority Lenders.

          Notwithstanding anything to the contrary contained in this Agreement,
(a) any modification or supplement of ARTICLE 14, or of any of the rights or
duties of Administrative Agent hereunder, shall require the consent of
Administrative Agent and (b) Administrative Agent is hereby authorized to enter
into modifications or amendments to the Loan Documents

105

--------------------------------------------------------------------------------



which are ministerial in nature, including the preparation and execution of
Uniform Commercial Code forms, Assignments and Assumptions and subordination and
non-disturbance agreements with tenants at the Project. If Administrative Agent
solicits any consents or approvals from the Lenders under any of the Loan
Documents, each Lender shall within ten (10) Business Days of receiving such
request, give Administrative Agent written notice of its consent or approval or
denial thereof; provided that, if Administrative Agent’s request states that
failure to respond within ten (10) Business Days shall be deemed consent and any
Lender does not respond within such ten (10) Business Days, such Lender shall be
deemed to have authorized Administrative Agent to vote such Lender’s interest
with respect to the matter which was the subject of Administrative Agent’s
solicitation as Administrative Agent elects. Any such solicitation by
Administrative Agent for a consent or approval shall be in writing and shall
include a description of the matter or thing as to which such consent or
approval is requested and shall include Administrative Agent’s recommended
course of action or determination in respect thereof.

          Section 14.10 Authorization. Administrative Agent is hereby authorized
by the Lenders to execute, deliver and perform in accordance with the terms of
each of the Loan Documents to which Administrative Agent is or is intended to be
a party and each Lender agrees to be bound by all of the agreements of
Administrative Agent contained in such Loan Documents. Borrower shall be
entitled to rely on all written agreements, approvals and consents received from
Administrative Agent as being that also of the Lenders, without obtaining
separate acknowledgment or proof of authorization of same.

          Section 14.11 Administrative Fee. So long as the Commitments are in
effect and until payment in full of all obligations under this Agreement, the
Notes and the other Loan Documents, Borrower shall pay to Administrative Agent,
for its sole account, the Administrative Fee. The Administrative Fee shall be
payable annually in advance commencing on the Closing Date pursuant to the Fee
Letter.

          Section 14.12 Defaulting Lenders.

                    (1) If any Lender (a “Defaulting Lender”) shall for any
reason fail to (i) make any respective Loan required pursuant to the terms of
this Agreement or (ii) pay its proportionate share of an advance or disbursement
to protect the Project or the Lien of the Security Documents in accordance with
this Agreement, any of the other Lenders may, but shall not be obligated to,
make all or a portion of the Defaulting Lender’s Loan or proportionate share of
such advance, provided that such Lender gives the Defaulting Lender and
Administrative Agent prior notice of its intention to do so. The right to make
such advances in respect of the Defaulting Lender shall be exercisable first by
the Lender holding the greatest proportionate share and thereafter to each of
the Lenders in descending order of their respective proportionate shares of the
Loans or in such other manner as the Majority Lenders (excluding the Defaulting
Lender) may agree on. Any Lender making all or any portion of the Defaulting
Lender’s proportionate share of the applicable Loan or advance in accordance
with the foregoing terms and conditions shall be referred to as a “Special
Advance Lender”.

                    (2) In any case where a Lender becomes a Special Advance
Lender (i) the Special Advance Lender shall be deemed to have purchased, and the
Defaulting Lender shall be deemed to have sold, a senior participation in the
Defaulting Lender’s respective Loan to the

106

--------------------------------------------------------------------------------



extent of the amount so advanced or disbursed (the “Advanced Amount”) bearing
interest at the Loan rates provided herein (including interest at the Default
Rate, if applicable) and (ii) the Defaulting Lender shall have no voting rights
under this Agreement or any other Loan Documents so long as it is a Defaulting
Lender. It is expressly understood and agreed that each of the respective
obligations under this Agreement and the other Loan Documents, including
advancing Loans, losses incurred in connection with the Loan, costs and expenses
of enforcement, advancing to preserve the Lien of the Mortgage or to preserve
and protect the Project, shall be without regard to any adjustment in the
proportionate shares occasioned by the acts of a Defaulting Lender. The Special
Advance Lender shall be entitled to an amount (the “Unpaid Amount”) equal to the
applicable Advanced Amount, plus any unpaid interest due and owing with respect
thereto, less any repayments thereof made by the Defaulting Lender immediately
upon demand. The Defaulting Lender shall have the right to repurchase the senior
participation in its Loan from the Special Advance Lender at any time by the
payment of the Unpaid Amount.

                    (3) A Special Advance Lender shall (i) give notice to the
Defaulting Lender, Administrative Agent and each of the other Lenders (provided
that failure to deliver said notice to any party other than the Defaulting
Lender shall not constitute a default under this Agreement) of the Advance
Amount and the percentage of the Special Advance Lender’s senior participation
in the Defaulting Lender’s Loan and (ii) in the event of the repayment of any of
the Unpaid Amount by the Defaulting Lender, give notice to the Defaulting Lender
and Administrative Agent of the fact that the Unpaid Amount has been repaid (in
whole or in part), the amount of such repayment and, if applicable, the revised
percentage of the Special Advance Lender’s senior participation. Provided that
Administrative Agent has received notice of such participation, Administrative
Agent shall have the same obligations to distribute interest, principal and
other sums received by Administrative Agent with respect to a Special Advance
Lender’s senior participation as Administrative Agent has with respect to the
distribution of interest, principal and other sums under this Agreement; and at
the time of making any distributions to the Lenders, shall make payments to the
Special Advance Lender with respect to a Special Advance Lender’s senior
participation in the Defaulting Lender’s Loan out of the Defaulting Lender’s
share of any such distributions before paying any amounts to the Defaulting
Lender.

                    (4) A Defaulting Lender shall immediately pay to a Special
Advance Lender all sums of any kind paid to or received by the Defaulting Lender
from Borrower, whether pursuant to the terms of this Agreement or the other Loan
Documents or in connection with the realization of the security therefor until
the Unpaid Amount is fully repaid. Notwithstanding the fact that the Defaulting
Lender may temporarily hold such sums, the Defaulting Lender shall be deemed to
hold same as a trustee for the benefit of the Special Advance Lender, it being
the express intention of the Lenders that the Special Advance Lender shall have
an ownership interest in such sums to the extent of the Unpaid Amount.

                    (5) Each Defaulting Lender shall indemnify, defend and hold
Administrative Agent and each of the other Lenders harmless from and against any
and all losses, damages, liabilities or expenses (including reasonable
attorneys’ fees and expenses and interest at the Default Rate) which they may
sustain or incur by reason of the Defaulting Lender’s failure or refusal to
abide by its obligations under this Agreement or the other Loan Documents,
except to the extent a Defaulting Lender became a Defaulting Lender due to the
gross negligence or willful

107

--------------------------------------------------------------------------------



misconduct of Administrative Agent and/or any Lender. Administrative Agent
shall, after payment of any amounts due to any Special Advance Lender pursuant
to the terms of subsection (3) above, set-off against any payments due to such
Defaulting Lender for the claims of Administrative Agent and the other Lenders
pursuant to this indemnity.

                    (6) In the event any Lender becomes a Defaulting Lender and
none of the other Lenders elects to be a Special Advance Lender pursuant to
subsection (1) above, Borrower shall have the right, at any time prior to the
Completion Date, provided that no Potential Default or Event of Default exists,
to cause another financial institution, reasonably acceptable to (x) the
Majority Lenders if such institution is not an Eligible Assignee or (y)
Administrative Agent if such institution is an Eligible Assignee, to assume
Defaulting Lender’s obligations with respect to the Advance Amount on the
then-existing terms and conditions of the Loan Documents (such replacement
institution, a “Replacement Lender”). Such assumption shall be pursuant to a
written instrument reasonably satisfactory to administrative Agent. Upon such
assumption, the Replacement Lender shall become a “Lender” for all purposes
hereunder, with a Commitment in an amount equal to the Advance Amount, and the
Defaulting Lender’s Commitment shall automatically be reduced by the Advance
Amount. In connection with the foregoing, Borrower shall execute and deliver to
the Replacement Lender and the Defaulting Lender substitute notes substantially
in the form of Exhibit C and stating: “This Note is a substitute note as
contemplated by Section 14.12 of the Agreement; it replaces and is in lieu of
that certain note made by Maker dated [date of Note] to the order of [Defaulting
Lender] in the principal sum of [Defaulting Lender’s original Commitment].” Such
substitute notes shall be in amounts equal to, in the case of the Replacement
Lender’s note, the Advance Amount and, in the case of the Defaulting Lender’s
note, its Commitment as reduced aforesaid. Such substitute notes shall
constitute “Notes” and the obligations evidenced by such substitute notes shall
be secured by the Mortgage. In connection with Borrower’s execution of
substitute notes as aforesaid, Borrower shall deliver to Administrative Agent
evidence, satisfactory to Administrative Agent, of all requisite
partnership/limited liability company/corporate action to authorize Borrower’s
execution and delivery of the substitute notes and any related documents. Upon
delivery of the foregoing substitute notes, each Defaulting Lender shall return
to Borrower its note which was replaced, provided that the delivery of a
substitute note to the Defaulting Lender pursuant to this Section 14.12 shall
operate to void and replace the note previously held by the Defaulting Lender
regardless of whether Defaulting Lender returns the same as required hereby.
Borrower, Administrative Agent and Lenders shall execute such modifications to
the Loan Documents as shall, in the reasonable judgment of Administrative Agent,
be necessary or desirable in connection with the substitution of Lenders in
accordance with the foregoing provisions of this Section. Lenders shall
reasonably cooperate with Borrower’s attempts to obtain a Replacement Lender,
but they shall not be obligated to modify the Loan Documents in connection
therewith, other than modifications pursuant to the immediately preceding
sentence.

          Section 14.13 Liability of Administrative Agent. Administrative Agent
shall not have any liabilities or responsibilities to Borrower on account of the
failure of any Lender (other than Administrative Agent in its capacity as a
Lender) to perform its obligations hereunder or to any Lender on account of the
failure of Borrower to perform its obligations hereunder or under any other Loan
Document.

108

--------------------------------------------------------------------------------



          Section 14.14 Transfer of Agency Function. Without the consent of
Borrower or any Lender, Administrative Agent may at any time or from time to
time transfer its functions as Administrative Agent hereunder to any of its
offices wherever located in the United States; provided that Administrative
Agent shall promptly notify Lead Borrower and the Lenders thereof.

          Section 14.15 Information for Lenders. Administrative Agent shall
promptly provide each Lender with copies of all financial statements delivered
by Borrower or Guarantor to Administrative Agent pursuant to the Loan Documents.
Administrative Agent shall promptly deliver to each Lender all material
information regarding the Property, Borrower and any other holder of any of the
ownership interests of Borrower furnished to or obtained by Administrative Agent
with respect to the Loan. Administrative Agent shall promptly provide each
Lender with copies of all requests and notices received from Borrower by
Administrative Agent and all appraisals ordered by Administrative Agent on
behalf of the Lenders.

          Section 14.16 Pfandbriefe. Notwithstanding anything to the contrary in
this Agreement, each Lender shall be permitted to assign or otherwise transfer
its interest in the Loan and the Loan Documents to a trustee, administrator or
receiver (or their respective nominees, collateral agents or security trustees)
of a pool securing covered mortgage bonds (Pfandbriefe) issued by a German
Pfandbriefebank under German Pfandbriefe legislation in connection with a
Pfandbriefe Offering.

          Section 14.17 Restrictions on Transfers by Borrower. Notwithstanding
any provision of this Agreement that may permit Transfers of any nature without
consent of Administrative Agent and the Lenders, any Transfer of a direct or
indirect ownership interest in Borrower, Borrower’s direct or indirect members,
Borrower’s manager or any Guarantor shall be subject to the requirement that,
after giving effect to such Transfer, such person and each Lender shall be in
compliance with all Transfer Restriction Regulations. A “Transfer Restriction
Regulation” shall mean any law or regulation of any Governmental Authority,
including the USA Patriot Act and regulations issued pursuant thereto and “know
your customer” laws, rules, regulations and orders, or any interpretation,
directive or request under any such law or regulation by any court or
Governmental Authority or monetary authority charged with the interpretation or
administration thereof, or any internal Lender policy resulting therefrom, or
any internal Lender policy limiting the amount of loans which may be extended to
any one customer of the Lender. If any Lender determines that a proposed
transfer that does not require the Lender’s consent under this Agreement would
cause the Lender to be in violation of a Transfer Restriction Regulation (any
such Lender being herein called a “Restricted Lender”), such Lender shall notify
Borrower. Borrower may not cause or permit the Transfer unless Borrower shall
first either (i) prepay such Restricted Lender’s outstanding Loans or (ii)
arrange for the transfer by such Restricted Lender of all of its right, title
and interest under this Agreement and such Restricted Lender’s Note to an
Eligible Assignee selected by Borrower that is reasonably satisfactory to Agent,
such Eligible Assignee assumes all of the obligations of such Restricted Lender
hereunder, and purchases all of such Restricted Lender’s interests hereunder for
consideration equal to the aggregate outstanding principal amount of such
Restricted Lender’s Loans, together with interest thereon to the date of such
purchase (to the extent not paid by Borrower) and all other amounts accrued and
payable hereunder to such Restricted Lender as of the date of such transfer

109

--------------------------------------------------------------------------------



[Signature Pages Follow]

110

--------------------------------------------------------------------------------




 

 

 

          EXECUTED as of the date first written above.

 

 

 

 

 

LENDER:

EUROHYPO AG, NEW YORK BRANCH

 

 

 

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices to Eurohypo AG,
New York Branch:

 

 

 

 

Eurohypo AG, New York Branch
1114 Avenue of the Americas
New York, New York 10036
Attention: Legal Director
Telecopier No.: 866-267-7680

 

 

 

 

With copies to:

 

 

 

 

Eurohypo AG, New York Branch
1114 Avenue of the Americas
New York, New York 10036
Attention: Head of Portfolio Operations
Telecopier No.: 866-267-7680

 

 

 

 

 

- and -

 

 

 

 

Riemer & Braunstein LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, New York 10036
Attention: Steven J. Weinstein, Esq.
Telecopier No.: (617) 692-3503

Signature Page to Consolidated, Amended and Restated Term Loan Agreement

--------------------------------------------------------------------------------




 

 

 

LENDER:

DEUTSCHE GENOSSENSCHAFTS -
HYPOTHEKENBANK AG

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

Applicable Lending Office

 

 

 

Address for Notices:

 

Deutsche Genossenschafts-Hypothekenbank AG
Rosenstraße 2
20095 Hamburg
Germany

 

Attention: Polina Melnikova

 

Telecopier: +49 (0) 40 33 34 2916

 

 

 

With copies to:

 

 

 

Deutsche Genossenschafts-Hypothekenbank AG
Rosenstraße 2
20095 Hamburg
Germany

 

Attention: Johanna Jürgens

 

Telecopier: +49 (0) 40 33 34 2916

 

 

 

Trimont

 

Monarch Tower
3424 Peachtree Road, N.E., Suite 2200
Atlanta, GA 30326

 

Attention: Trica Burell

 

Telecopier: (404) 581-7841

 

 

 

Trimont

 

Monarch Tower
3424 Peachtree Road, N.E., Suite 2200
Atlanta, GA 30326

 

Attention: Laura Holton

 

Telecopier: (404) 582-8901

 

 

 

DGHYP

 

609 Fifth Ave., 6th Floor
New York, New York 10017-1021

 

Attention: Jean Barden

 

Telecopier: (212) 796-4313

Signature Page to Consolidated, Amended and Restated Term Loan Agreement

--------------------------------------------------------------------------------




 

 

 

LENDER:

AMALGAMATED BANK

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

Applicable Lending Office

 

 

 

Address for Notices:

 

275 Seventh Avenue
New York, New York 10001

 

Attention: Cynthia Lash

 

Telephone No.: (212) 895-4415

 

Telecopier No.: (212) 895-4728

Signature Page to Consolidated, Amended and Restated Term Loan Agreement

--------------------------------------------------------------------------------




 

 

 

LENDER:

TD BANK, as successor-in-interest to
Commerce Bank, N.A.

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

Applicable Lending Office

 

 

 

Address for Notices:

 

317 Madison Avenue
New York, New York 10017

 

Attention: Matthew Schatz

 

Telephone No.: (212) 651-2717

 

Telecopier No.: (212) 299-5757

 

 

 

With copies to:

 

 

 

1701 Route 70 East

 

Cherry Hill, New Jersey 08034

 

 

 

-and-

 

 

 

Anderson Kill & Olick, P.C.
1251 Avenue of the Americas
New York, New York 10020

 

Attention: Arnold L. Bartfeld, Esq.

 

Telephone No.: (212) 278-1511

 

Telecopier No.: (212) 278-1733

Signature Page to Consolidated, Amended and Restated Term Loan Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

BORROWER:

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a

 

 

 

 

Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland

 

 

 

 

 

 

real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-

 

 

 

 

 

 

 

 

General Counsel


 

 

 

Address for Notices:

 

 

 

c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, NY 10605
Attention: Robert Masters
Telecopier No.: 914-428-3646

Signature Page to Consolidated, Amended and Restated Term Loan Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

BORROWER:

FORDHAM PLACE OFFICE LLC, a Delaware limited
liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing member

 

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a
Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a
Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland
real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters, Esq.

 

 

 

 

 

 

 

Title:

Senior Vice President-
General Counsel


 

 

 

Address for Notices:

 

 

 

c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, NY 10605
Attention: Robert Masters
Telecopier No.: 914-428-3646

Signature Page to Consolidated, Amended and Restated Term Loan Agreement

--------------------------------------------------------------------------------




 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

EUROHYPO AG, NEW YORK BRANCH, as

 

 

Administrative Agent

 

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices to Eurohypo AG,

 

 

New York Branch:

 

 

 

 

 

Eurohypo AG, New York Branch

 

 

1114 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: Legal Director

 

 

Telecopier No.: 866-267-7680

 

 

 

 

 

 

With copies to:

 

 

 

 

 

 

Eurohypo AG, New York Branch

 

 

1114 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: Head of Portfolio Operations

 

 

Telecopier No.: 866-267-7680

 

 

 

 

 

 

- and -                             

 

 

 

 

 

 

Riemer & Braunstein LLP

 

 

Times Square Tower, Suite 2506

 

 

Seven Times Square

 

 

New York, New York 10036

 

 

Attention: Steven J. Weinstein, Esq.

 

 

Telecopier No.: (617) 692-3503

 

Signature Page to Consolidated, Amended and Restated Term Loan Agreement

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION OF PROJECT

The condominium units (the “Units” - each a “Unit”) in the building known as The
400 E. Fordham Road Condominium and by the street number 2502 Webster Avenue,
2504 Webster Avenue and 400 East Fordham Road and 250 Webster Avenue, Bronx, New
York (the “Building”), designated and described as the Retail Unit and the
Office/Community Unit in that certain declaration made pursuant to Article 9-B
of the Real Property Law of the State of New York (the “Condominium Act”)
establishing a plan for condominium ownership of the Building and the land (the
“Land”) on which the Building is situated (which Land is more particularly
described below), dated October 23, 2008, and recorded in the Office of the New
York City Register, Bronx County, on December 18, 2008, under CRFN
2008000481411, as amended (the “Declaration”). The Units are also designated as
the Tax Lots 1001 (as to the Retail Unit) and 1002 (as to the Office/Community
Unit) in Block 3033 on the Tax Map of the City of New York of the County of the
Bronx on the Tax Map and on the Floor Plans of the Building, and filed with Real
Property Assessment Department on December 15, 2008 as Condominium Plan No. 116
and also filed in the Office of the New York City Register, Bronx County, as
Condominium Map No. under CRFN 2008000481412;

TOGETHER WITH an undivided 70.0% interest (as to the Retail Unit) and an
undivided 30.0% interest (as to the Office/Community Unit) in the Common
Elements (as such term is defined in the Declaration).

The Land upon which the Building containing the Units is located is described as
follows:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Bronx, City, County and State of New York, bounded and described as
follows:

BEGINNING at a point formed by the intersection of the easterly side of Webster
Avenue (100 feet wide) with the southerly side of East Fordham Road (a.k.a.
Pelham Avenue, variable width) and from said point of beginning running thence;
the following three (3) courses along said southerly side of East Fordham Road;

 

 

 

 

1.

South 84 degrees 34 minutes 46 seconds East, a distance of 43.27 feet to a
point, thence;

 

 

 

 

2.

South 54 degrees 01 minutes 22 seconds East, a distance of 29.77 feet to a
point, thence;

 

 

 

 

3.

South 40 degrees 09 minutes 32 seconds East, a distance of 85.32 feet to a point
on the westerly side of Park Avenue (variable width). Thence;

 

 

 

 

4.

Along said westerly side of Park Avenue, South 00 degrees 10 minutes 48 seconds
East, a distance of 201.71 feet to a point, thence;

 

 

 

 

5.

Along the common dividing line between lot 12, lot 8 and lot 4 (lands now or
formerly of Automotive Realty Corporation), block 3033, North 85 degrees 39
minutes 56 seconds West, a distance of 164.24 feet to a point on the
aforementioned easterly side of Webster Avenue; thence

 

 

 

 

6.

Along said easterly side of Webster Avenue, North 08 degrees 26 minutes 11
seconds East, a distance of 279.09 feet to the point or place of BEGINNING.

Ex. A

--------------------------------------------------------------------------------



EXHIBIT B

INTENTIONALLY OMITTED

Ex. B

--------------------------------------------------------------------------------



EXHIBIT C

[Form of Note]
PROMISSORY NOTE

 

 

$_______________

_________ __, 200_

 

[__________][__________]

                    FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS,
LLC, a Delaware limited liability company and FORDHAM PLACE OFFICE LLC
(individually and collectively, jointly and severally, the “Borrower”), hereby
promises to pay to __________________ (the “Lender”), for account of its
respective Applicable Lending Offices provided for by the Agreement referred to
below, at the principal office of EUROHYPO AG, NEW YORK BRANCH, at 1114 Avenue
of the Americas, 2nd Floor, New York, New York 10036, the principal sum of
_______________ Dollars ($___________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to Borrower
under the Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Agreement.

                    With respect to the definition of “Borrower”, except where
the context otherwise provides, (i) any representations contained herein of
Borrower shall be applicable to each Borrower, (ii) any affirmative covenants
contained herein shall be deemed to be covenants of each Borrower and shall
require performance by all Borrowers, (iii) any negative covenants contained
herein shall be deemed to be covenants of each Borrower, and shall be breached
if any Borrower fails to comply therewith, (iv) the occurrence of any Event of
Default with respect to any Borrower shall be deemed to be an Event of Default
hereunder, and (v) any Indebtedness and/or obligations of Borrower shall be
deemed to include any Indebtedness and/or obligations of the Borrowers, or any
Indebtedness and/or obligations of any one of them.

                    The date, amount, Type, interest rate and duration of
Interest Period (if applicable) of each Loan made by the Lender to Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of Borrower to make a payment when due of any amount
owing under the Agreement or hereunder in respect of the Loans made by the
Lender.

                    This Note is one of the Notes referred to in the Loan
Agreement dated as of _________ __, 200_ (as modified, supplemented, extended
and in effect from time to time, the “Agreement”) among Borrower, the lenders
party thereto (including the Lender) and Eurohypo AG New York Branch, as
Administrative Agent, and evidences Loans made by the Lender thereunder. Terms
used but not defined in this Note have the respective meanings assigned to them
in the Agreement.

Ex. C

--------------------------------------------------------------------------------



                    The Agreement provides for the acceleration of the maturity
of this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.

                    Except as permitted by Sections 12.9 and 12.24 of the
Agreement, this Note may not be assigned by the Lender to any other Person.

                    This Note shall be governed by, and construed in accordance
with, the law of the State of New York without regard to conflicts of laws
principles other than Section 5-1401 of the General Obligations Law of the State
of New York.

                    As long as a Hedge Agreement with the Eurohypo Counterparty
is in effect, the interest payable under this Note shall be increased or
decreased from time to time in accordance with such Hedge Agreement. Therefore,
this Note also evidences such amounts as may become due and payable by Borrower
under the Hedge Agreement with the Eurohypo Counterparty, including, without
limitation, any amount payable upon or in connection with termination of such
Hedge Agreement, all of which sums shall be deemed to constitute “Additional
Interest” evidenced hereby and payable pursuant to this Note and in accordance
with the terms and provisions of the Hedge Agreement with a Eurohypo
Counterparty.

[Remainder of Page Intentionally Left Blank]

Ex. C

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Borrower has executed and delivered this Note as
of the date first above written.

 

 

 

 

 

 

 

 

 

 

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a

 

 

 

 

Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland

 

 

 

 

 

 

real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-

 

 

 

 

 

 

 

 

General Counsel

Ex. C

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

FORDHAM PLACE OFFICE LLC, a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a
Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a
Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland
real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-
General Counsel

Ex. C

--------------------------------------------------------------------------------



SCHEDULE OF LOANS

This Note evidences Loans made, Continued or Converted under the
within-described Agreement to Borrower, on the dates, in the principal amounts,
of the Types, bearing interest at the rates and having Interest Periods (if
applicable) of the durations set forth below, subject to the payments,
Continuations, Conversions and prepayments of principal set forth below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

Ex. C

--------------------------------------------------------------------------------



EXHIBIT D

[Form of Assignment and Acceptance]
ASSIGNMENT AND ACCEPTANCE

                    Reference is made to (a) the Loan Agreement dated as of
_________ __, 200_ (as amended and in effect on the date hereof, the
“Agreement”), among ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a Delaware limited
liability company and FORDHAM PLACE OFFICE LLC (individually and collectively,
jointly and severally, the “Borrower”), the Lenders named therein and
[___________], as Administrative Agent for the Lenders among Administrative
Agent and each Lender. Terms defined in the Agreement are used herein with the
same meanings.

                    The Assignor named below hereby sells and assigns, without
recourse, to the Assignee named below, and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with (a) interest on the assigned Loans from and after
the Assignment Date and (b) the amount, if any, set forth below of the fees
accrued to the Assignment Date for account of the Assignor. The Assignee hereby
acknowledges receipt of a copy of the Agreement. From and after the Assignment
Date (i) the Assignee shall be a party to and be bound by the provisions of the
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Agreement.

                    This Assignment and Acceptance is being delivered to
Administrative Agent together with, if the Assignee is not already a Lender
under the Agreement, an administrative questionnaire in the form supplied by
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to Administrative Agent pursuant to Section
12.24(2)(e) of the Agreement.

                    This Assignment and Acceptance shall be governed by and
construed in accordance with the laws of the State of _______.

                    The Assignor represents and warrants to the Assignee that
the Assignor is the legal and beneficial owner of the Assigned Interest and has
not created any adverse interest therein. The Assignor and the Assignee
represent and warrant to each other that they are, respectively, authorized to
execute and deliver this Assignment and Acceptance.

D-1

--------------------------------------------------------------------------------




 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment

 

(“Assignment Date”)1:


 

 

 

 

 

Percentage Assigned of

 

 

Facility/Commitment

 

 

(set forth, to at

 

 

least 4 decimals, as a

 

 

percentage of the

 

 

Facility and the

 

 

aggregate Commitments

 

Principal Amount

of all Lenders

 

Assigned

thereunder

 

 

 

Current Outstanding
Loans Assigned:

$

                %] 2

Future Funding
Commitment:

$

                %

[Fees Assigned (if any):]

 

 

The terms set forth above and below are hereby agreed to:

 

 

 

 

[NAME OF ASSIGNOR]      , as Assignor

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

       Name:

 

       Title:

 

[NAME OF ASSIGNEE]      , as Assignee

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

       Name:

 

       Title:


 

 

--------------------------------------------------------------------------------

 

 

1

Must be at least five Business Days after execution hereof by all required
parties.

 

 

2

Delete if no future advances are involved.

D-2

--------------------------------------------------------------------------------



The undersigned hereby consent to the within assignment:3

 

 

 

 

[

 

],

 

 

as Administrative Agent

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 


 

 

--------------------------------------------------------------------------------

3

Consent to be included to the extent required by Section 11.24(2) of the
Agreement.

D-3

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF HEDGE AGREEMENT PLEDGE

(See attached)

Ex. E-1

--------------------------------------------------------------------------------



EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

_______________, 200_

Eurohypo AG, New York Branch, as Administrative Agent
1114 Avenue of the Americas
New York, New York 10036
Attn: ________________________________

Re: Loan Agreement dated as of _______________, 200_ (as the same may be
amended, modified or supplemented from time to time, the “Agreement”) by and
among [BORROWER] (the “Borrower”), the lenders from time to time party to the
Agreement (the “Lenders”), and EUROHYPO AG, NEW YORK BRANCH, as Administrative
Agent on behalf of the Lenders (the “Administrative Agent”)

Ladies and Gentlemen:

          Reference is made to the Agreement. Capitalized terms used in this
Notice of Conversion/Continuation without definition have the meanings specified
in the Agreement.

Pursuant to Section 2.8(5) of the Agreement, Borrower hereby elects to convert
or continue the loans described in attached Schedule 1 (the “Loans”). In
connection therewith, Borrower and the undersigned authorized officer of
Borrower hereby certify that:

          (1) Representations and Warranties. All representations and warranties
of Borrower contained in the Loan Documents, including those contained in
ARTICLE 7 of the Agreement, are true and correct as of the date hereof and shall
be true and correct on the date of the continuation/conversion of the Loans,
both before and after giving effect to such continuation/conversion; and

          (2) No Event of Default. No Event of Default exists as of the date
hereof or will result from the continuation/conversion of the Loans.

 

 

 

 

 

[BORROWER],

 

a

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------



Schedule 1
to Notice of Conversion/Continuation

LOAN TO BE CONVERTED OR CONTINUED

A. All conversions and continuations must be of a Loan, or portion thereof, in a
principal amount in excess of $1,000,000.

B. Conversions/continuations to a LIBOR-based Loan under paragraphs (2) and (3)
below are not permitted if, after giving effect to thereto, (a) there would be
more than one (1) LIBOR-based Loans in effect, or (b) the aggregate outstanding
principal amount of all LIBOR-based Loans would be reduced to be less than
$1,000,000.

 

 

 

 

 

(1)

Conversion of a LIBOR-based Loan into a Base Rate Loan.

 

 

 

 

 

The following LIBOR-based Loan to a Base Rate Loan:

 

 

 

 

 

Amount:

$

 

 

Requested Conversion Date:

 

 

 

(must be a Business Day at least three (3)

 

 

 

Business Days after date of notice)

 

 

 

Last day of current Interest Period:

 

 

 

 

 

(2)

Conversion of a Base Rate Loan into a LIBOR-based Loan.

 

 

 

 

 

The following Base Rate Loan to a LIBOR-based Loan:

 

 

 

 

 

Amount:

$

 

 

Requested Conversion Date:

 

 

 

(must be a Business Day at least three (3)

 

 

 

Business Days after date of notice)

 

 

 

 

 

(3)

Continuation of a LIBOR-based Loan into a Subsequent Interest Period.

 

 

 

 

 

The following LIBOR-based Loan into a subsequent Interest Period:

 

 

 

 

 

Amount:

$

 

 

Last day of current Interest Period:

 

 

 

(must be a Business Day at least three (3)

 

 

 

Business Days after date of notice)

 


--------------------------------------------------------------------------------



SCHEDULE 1

COMMITMENTS

 

 

 

 

 

 

 

 

 

 

LENDER

 

COMMITMENT

 

 

 

 

 

 

 

1.

 

Eurohypo AG New York Branch

 

$

34,099,000.00

 

 

 

 

 

 

 

 

2.

 

Deutsche Genossenschafts-Hypothekenbank AG

 

$

20,313,200.00

 

 

 

 

 

 

 

 

3.

 

Amalgamated Bank

 

$

18,051,400.00

 

 

 

 

 

 

 

 

4.

 

TD Bank, N.A.

 

$

13,536,400.00

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Total Commitment:

 

$

86,000,000.00

 


--------------------------------------------------------------------------------



SCHEDULE 1.1(97)

LEASING GUIDELINES

(See attached)

--------------------------------------------------------------------------------



SCHEDULE 1.1(146)

PROPORTIONATE SHARES

 

 

 

Lender

 

Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Eurohypo AG, New York Branch

 

39.65%

 

 

 

Deutsche Genossenschafts-Hypothekenbank AG

 

23.62%

 

 

 

Amalgamated Bank

 

20.99%

 

 

 

TD Bank, N.A.

 

15.74%

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total

 

   100%


--------------------------------------------------------------------------------



SCHEDULE 2.1

PRECONDITIONS TO EFFECTIVENESS OF AGREEMENT

          PART A. CONDITIONS TO EFFECTIVENESS OF AGREEMENT.

          The preconditions to effectiveness of Agreement shall be
Administrative Agent’s and each Lender’s receipt, review, approval and/or
confirmation of the following, at Borrower’s cost and expense, each in form and
content satisfactory to Administrative Agent and each Lender in their sole and
absolute discretion:

          1. The Loan Documents, executed by Borrower and, as applicable, each
Borrower Party.

          2. Payment to Administrative Agent (on behalf of the Lenders) of the
commitment fee as set forth in the Fee Letter.

          3. An ALTA (or equivalent) mortgagee policy of title insurance in the
maximum amount of the Loans, with reinsurance and endorsements as Administrative
Agent may require, containing no exceptions to title (printed or otherwise)
which are unacceptable to Administrative Agent, and insuring that the Mortgage
is a first-priority Lien on the Project and related collateral. Without
limitation, such policy shall (a) be on the 2006 ALTA (revised 6-17-06) form or,
if not available, ALTA 1992 form (deleting arbitration and creditors’ rights, if
permissible) or, if not available, the form commonly used in the state where the
property is located, insuring Administrative Agent (on behalf of the Lenders) or
any and its successors and assigns; and (b) include the following endorsements
and/or affirmative coverages to the extent available or applicable: (1)
Comprehensive endorsement, (2) Survey, (3) Zoning (with additional coverage for
number and type of parking spaces), (4) Usury, (5) Doing Business, (6) Access,
(7) Separate Tax Lot, (8) Environmental Protection Lien, (9) Subdivision, (10)
Contiguity, (11) Tax Deed, and (12) Mortgage Recording Tax, and such
endorsements and/or affirmative coverages as Administrative Agent may require in
its sole and absolute discretion.

          4. All documents evidencing the formation, organization, valid
existence, good standing, and due authorization of and for Borrower and each
Borrower Party for the execution, delivery, and performance of the Loan
Documents by Borrower and each Borrower Party, including an organizational chart
for Borrower and Borrower Parties.

          5. Legal opinions issued by counsel for Borrower and each Borrower
Party, opining as to the due organization, valid existence and good standing of
Borrower and each Borrower Party, and the due authorization, execution,
delivery, enforceability and validity of the Loan Documents with respect to,
Borrower and each Borrower Party; that the Loans, as reflected in the Loan
Documents, are not usurious; to the extent that Administrative Agent is not
otherwise satisfied, that the Project and its use is in full compliance with all
legal requirements; and as to such other matters as Administrative Agent and
Administrative Agent’s counsel reasonably may specify.

Schedule 2.1 - 1

--------------------------------------------------------------------------------



          6. Current Uniform Commercial Code searches, and litigation,
bankruptcy, judgment and federal tax lien reports as requested by Administrative
Agent, with respect to Borrower, Borrower’s members, and Guarantor.

          7. Evidence of insurance as required by this Agreement, and conforming
in all respects to the requirements of Administrative Agent.

          8. A current “as-built” survey of the Project, dated to the reasonable
satisfaction of the Administrative Agent, certified to Administrative Agent (on
behalf of the Lenders) and the issuer of the title insurance, prepared by a
licensed surveyor acceptable to Administrative Agent and the issuer of the title
insurance, and conforming to Administrative Agent’s current standard survey
requirements, which may include certification to additional participants,
co-lenders and/or investors. Without limitation, the minimum requirements for
the survey shall be as set forth in the 2005 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, “Urban Survey” classification,
with the following additional items from Table A, “Optional Survey
Responsibilities and Specifications”: “2” (vicinity map showing nearby highway
or major intersection), “3” (flood zone designation), “4” (land area), “6”
(setbacks, height and bulk restrictions), “8” (other visible improvements), “9”
(parking areas), “10” (access to public way, driveway and curb cuts), “11(a)”
(utilities).

          9. A current engineering report or architect’s certificate with
respect to the Project, covering, among other matters, inspection of heating and
cooling systems, roof and structural details, showing no failure of compliance
with building plans and specifications, applicable legal requirements (including
requirements of the Americans with Disabilities Act) and fire, safety and health
standards and reviewing and approving, among other matters, soil tests, plans
and specifications (including heating, ventilation and cooling systems, roof and
structural details, mechanical and electrical systems), and compliance with
local, state or federal laws, regulations, codes, etc., and containing a
declaration satisfactory to Administrative Agent that there will be no asbestos
in the Project. The engineer/architect preparing such report or certificate must
be satisfied that the Project is in compliance with fire, safety and health
standards which such engineer/architect deems reasonable, in addition to
standards imposed by law, regulation or codes. As requested by Administrative
Agent, such report shall also include an assessment of the Project’s tolerance
for earthquake and seismic activity.

          10. A current Site Assessment.

          11. All appraisals, environmental reports, building condition reports
and Site Assessments delivered to Administrative Agent prior to the execution of
this Agreement shall be certified to Administrative Agent (on behalf of the
Lenders and their successors and assigns) without modification or change thereto
in the form reasonably requested by Administrative Agent which may include
certification to additional participants, co-lenders and/or investors.

          12. A current rent roll of the Project, certified by Borrower or the
current owner of the Project. Such rent roll shall include the following
information: (a) tenant names; (b) unit/suite numbers; (c) area of each demised
Project and total area of the Project (stated in net rentable square feet); (d)
rental rate (including escalations) (stated in gross amount and in amount per
net rentable square foot per year); (e) lease term (commencement, expiration and
renewal options);

Schedule 2.1 - 2

--------------------------------------------------------------------------------



and (f) expense pass-throughs. In addition, Borrower shall provide
Administrative Agent with a copy of the standard lease form to be used by
Borrower in leasing space in the Project, and, at Administrative Agent’s
request, true and correct copies of all leases of the Project.

          13. A copy of the Property Management Agreement for the Project,
certified by Borrower as being true, correct and complete.

          14. Borrower’s deposit into the applicable Reserve Account of the
amount required by Administrative Agent to impound for taxes and assessments
under Article 4 and to fund any other required escrows or reserves.

          15. Evidence that (a) the Project and the operation thereof comply
with all legal requirements, including that all requisite certificates of
occupancy, building permits, and other licenses, certificates, approvals or
consents required by any Governmental Authority have been issued without
variance or condition, (b) following any casualty, the improvements which form a
part of the Project may be reconstructed and the current use thereof restored,
and (c) that there is no litigation, action, citation, injunctive proceedings,
or like matter pending or threatened with respect to the validity of such
matters. At Administrative Agent’s request, Borrower shall furnish
Administrative Agent with a zoning endorsement to Administrative Agent’s title
insurance policy, zoning letters from applicable municipal agencies, and utility
letters from applicable service providers.

          16. No change shall have occurred in the financial condition of
Borrower or any Borrower Party or in the Net Operating Income of the Project, or
in the financial condition of any major or anchor tenant, which would have, in
Administrative Agent’s or any Lender’s judgment, a Material Adverse Effect on
the Project or on Borrower’s or any Borrower Party’s ability to repay the Loans
or otherwise perform its obligations under the Loan Documents. Further, there
shall not exist any material default by Borrower or any principal in Borrower
(or any entity owned or controlled by any of them) under any loan, financing or
similar arrangement with any lender.

          17. No condemnation or adverse zoning or usage change proceeding shall
have occurred or shall have been threatened against the Project; the Project
shall not have suffered any significant damage by fire or other casualty which
has not been repaired; no structural change to the Project shall have occurred
or to any of the Improvements thereon; no law, regulation, ordinance,
moratorium, injunctive proceeding, restriction, litigation, action, citation or
similar proceeding or matter shall have been enacted, adopted, or threatened by
any third party or Governmental Authority, which would have, in Administrative
Agent’s or any Lender’s judgment, a Material Adverse Effect on Borrower, any
Borrower Party or the Project.

          18. All fees and commissions payable to real estate brokers, mortgage
brokers, or any other brokers or agents in connection with the Loans or the
acquisition of the Project have been paid, such evidence to be accompanied by
any waivers or indemnifications deemed necessary by Administrative Agent.

          19. Intentionally Omitted.

Schedule 2.1 - 3

--------------------------------------------------------------------------------



          20. Payment of Administrative Agent’s costs and expenses in
underwriting, documenting, and closing the transaction, including fees and
expenses of Administrative Agent’s inspecting engineers, consultants, and
outside counsel.

          21. The Collateral Letter of Credit, if any, and the TI/LC Letter of
Credit required under Article 4.

          22. Estoppel certificates and subordination, non-disturbance and
attornment agreements from tenants, as requested by Administrative Agent.

          23. Service contracts, warranties, licenses and permits, applicable to
the operation or use of the Project.

          24. An Appraisal of the Project, which, among other things, verifies
that the value of the Project is not less than $123,900,000.00.

          25. Prepayment of the Loans under the Original Loan Agreement such
that the outstanding principal balance of the Loan as of of the Closing Date
will be $86,000,000.00.

          26. Such other documents or items as Administrative Agent or its
counsel reasonably may require.

          27. The representations and warranties contained in this Loan
Agreement and in all other Loan Documents are true and correct.

          28. The title policy, survey, insurance policies, appraisal,
environmental report, engineering report and other third party reports shall run
in favor of Eurohypo AG, New York Branch or its designee, as Administrative
Agent on behalf of the lenders in its lending syndicate from time to time, and
the successors and assigns of each of the foregoing, all of whom may rely
thereon.

          29. No Potential Default or Event of Default shall have occurred or
exist.

Schedule 2.1 - 4

--------------------------------------------------------------------------------



SCHEDULE 2.4(1)

WIRE INSTRUCTIONS

Commerzbank AG, New York

Fed ABA No.: 026-008-044

For Account of: Eurohypo AG, New York

A/C No.: 150-9409269-00USD

Ref: 400 E. Fordham Road

Schedule 2.4(1) - 1

--------------------------------------------------------------------------------



SCHEDULE 2.4(2)

AMORTIZATION SCHEDULE

Schedule 2.4(2) - 1

--------------------------------------------------------------------------------



SCHEDULE 7.28

ORGANIZATIONAL CHART

Schedule 7.28 - 1

--------------------------------------------------------------------------------



EXHIBIT B

MORTGAGE,ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

made by

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
and
FORDHAM PLACE OFFICE, LLC
a Delaware limited liability company,
(jointly and severally, individually and collectively, the “Mortgagor”)

in favor of

EUROHYPO AG, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
(together with its successors in such capacity, “Mortgagee”)

 

 

 

 

Dated: As of November ___, 2009

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Section:

11

 

Block:

3033

 

Lots:

9 and 12 now known as Lots 1001 and 1002

2502 Webster Avenue, 2504 Webster Avenue, and 400-414 East Fordham Road, a/k/a
4747-
4763 Park Avenue, a/k/a 2506-2526 Webster Avenue, Bronx, New York
City of New York, Bronx County, State of New York

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Mortgage Amount: $86,000,000.00

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

RECORD AND RETURN TO:

 

 

RIEMER & BRAUNSTEIN LLP

 

 

7 Times Square, Suite 2506

 

 

New York, New York 10036

 

 

ATTENTION: Steven J. Weinstein, Esq.

 

 

 

 

 

--------------------------------------------------------------------------------

 

THIS MORTGAGE DOES NOT COVER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE
IMPROVED BY ONE OR MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX
RESIDENTIAL DWELLING UNITS, EACH DWELLING UNIT HAVING ITS OWN SEPARATE COOKING
FACILITIES.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE 1 OBLIGATIONS

 

5

 

 

 

Section 1.01

 

Obligations

 

5

Section 1.02

 

Maximum Secured Indebtedness

 

5

 

 

 

ARTICLE 2 PARTICULAR COVENANTS AND AGREEMENTS OF MORTGAGOR

 

6

 

 

 

Section 2.01

 

Payment of Secured Obligations

 

6

Section 2.02

 

Title, etc

 

6

Section 2.03

 

Further Assurances; Filing; Re-Filing; etc

 

7

Section 2.04

 

Liens; Transfers

 

7

Section 2.05

 

Insurance

 

7

Section 2.06

 

Impositions

 

7

Section 2.07

 

Maintenance of the Improvements and Equipment

 

8

Section 2.08

 

Compliance With Laws

 

8

Section 2.09

 

Limitations of Use

 

8

Section 2.10

 

Actions to Protect Mortgaged Property

 

8

Section 2.11

 

Insurance and Condemnation Proceeds

 

9

Section 2.12

 

Inspections

 

9

 

 

 

ARTICLE 3 ASSIGNMENT OF LEASES AND RENTS

 

9

 

 

 

Section 3.01

 

Assignment of Rents, Issues and Profits

 

9

Section 3.02

 

Grant of License; Revocation

 

11

Section 3.03

 

Direction to Tenants

 

12

Section 3.04

 

Section 291-f Agreement

 

12

 

 

 

ARTICLE 4 SECURITY AGREEMENT; FIXTURE FILING

 

12

 

 

 

Section 4.01

 

Creation of Security Interest

 

12

Section 4.02

 

Continuation Statements; Amendments

 

13

Section 4.03

 

Fixture Filing

 

13

 

 

 

ARTICLE 5 DEFAULTS; REMEDIES

 

14

 

 

 

Section 5.01

 

Events of Default

 

14

Section 5.02

 

Remedies

 

14

Section 5.03

 

Application of Proceeds

 

16

Section 5.04

 

Right to Sue

 

16

Section 5.05

 

Powers of Mortgagee

 

16

Section 5.06

 

Remedies Cumulative

 

17

Section 5.07

 

General Provisions

 

17

Section 5.08

 

No Mortgagee-in-Possession

 

19

 

 

 

ARTICLE 6 MISCELLANEOUS

 

20

 

 

 

Section 6.01

 

Release by Mortgagee

 

20

Section 6.02

 

Notices

 

20

Section 6.03

 

No Waiver

 

20

Section 6.04

 

Amendments; etc

 

20


--------------------------------------------------------------------------------




 

 

 

 

 

Section 6.05

 

Successors and Assigns

 

20

Section 6.06

 

Captions

 

21

Section 6.07

 

Severability

 

21

Section 6.08

 

Usury Savings Clause

 

21

Section 6.09

 

CERTAIN WAIVERS

 

22

Section 6.10

 

GOVERNING LAW

 

22

Section 6.11

 

SUBMISSION TO JURISDICTION

 

22

Section 6.12

 

WAIVER OF JURY TRIAL

 

22

Section 6.13

 

Attorney-In-Fact

 

22

Section 6.14

 

New York Lien Law

 

23


 

 

Exhibit A

-  Description of Land

Exhibit B

-  Personal Property Collateral

(ii)

--------------------------------------------------------------------------------



MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING

                    THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Mortgage”) is made as of the ___ day of
November, 2009 by ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC (“Acquisitions”) and
FORDHAM PLACE OFFICE LLC (“Office”; together with Acquisitions, individually and
collectively, jointly and severally, “Mortgagor”), each a limited liability
company duly organized and validly existing under the laws of the State of
Delaware and having an office at c/o Acadia Realty Trust, 1311 Mamaroneck
Avenue, Suite 260, White Plains, NY 10605, in favor of EUROHYPO AG, NEW YORK
BRANCH, having an office at 1114 Avenue of the Americas, New York, New York
10036, as Administrative Agent for the lenders referred to below (in such
capacity, together with its successors in such capacity, “Mortgagee”).

W I T N E S S E T H:

                    WHEREAS, Acquisitions and the Office are the fee owners of
that certain tract of land located in the County of Bronx, State of New York and
being more fully described in Exhibit A attached hereto (the “Land”); and

                    WHEREAS, Mortgagor, certain lenders (collectively, the
“Lenders”) and Mortgagee are parties to a Loan Agreement dated as of the date
hereof (said Loan Agreement, as modified and supplemented and in effect from
time to time, being herein called the “Loan Agreement”; and except as otherwise
herein expressly provided, all terms defined in the Loan Agreement are being
used herein as defined therein), which Loan Agreement provides, among other
things, for Loans to be made by the Lenders to Mortgagor in an aggregate
principal amount not exceeding $86,000,000.00 to be evidenced by, and repayable
with interest thereon in accordance with, various Notes to be executed and
delivered to the respective order of the Lenders (collectively, as such notes
may be consolidated, severed, modified, amended, restated or extended, the
“Notes”); and

                    WHEREAS, pursuant to that certain Declaration of Condominium
for The 400 E. Fordham Road Condominium (hereinafter, the “Declaration”) dated
as of October 23, 2008 and recorded on December 18, 2008 in the New York County
Office of the New York City Register as CRFN 2008000481411, together with all
amendments thereto, if any, Acquisitions has established a condominium
consisting of two (2) separate and distinct units, more specifically identified
in the Declaration as the “Retail Unit” and the “Office/Community Unit”; and

                    WHEREAS, Acquisitions has transferred the Office/Community
Unit to Fordham Office; and

                    WHEREAS, it is a condition to the obligation of the Lenders
to extend credit to Mortgagor pursuant to the Loan Agreement that Mortgagor
execute and deliver this Mortgage as the Mortgage under the Loan Agreement.

                    NOW, THEREFORE, in consideration of the foregoing recitals,
which are incorporated into the operative provisions of this Mortgage by this
reference, and for other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged,

--------------------------------------------------------------------------------



                    To secure the payment of an indebtedness in the principal
sum of EIGHTY-SIX MILLION DOLLARS ($86,000,000.00), lawful money of the United
States of America to be paid with interest (including, without limitation, any
Additional Interest under any Hedge Agreement to the extent provided in the Loan
Agreement) according to the Notes, and the payment and performance of all other
Obligations (defined below) of Mortgagor hereunder, Mortgagor has mortgaged,
given, granted, bargained, sold, alienated, conveyed, confirmed, pledged,
assigned and hypothecated and by these presents do mortgage, give, grant,
bargain, sell, alienate, convey, confirm, pledge, assign and hypothecate unto
Mortgagee all right, title, interest and estate of Mortgagor, now owned, or
hereafter acquired, in and to the following property, rights and interests (such
property, rights and interests being collectively referred to herein as the
“Mortgaged Property”), subject only to the Permitted Encumbrances (as defined
below):

                    (a) the Land;

                    (b) any and all buildings, constructions and improvements
now or hereafter erected or located in or on the Land or any portion thereof,
including all Equipment (defined below) and other articles now or hereafter
attached or affixed thereto or located thereon and owned or ground leased by
Mortgagor, together with all appurtenances and additions thereto and
betterments, renewals, substitutions and replacements thereof (collectively, the
“Improvements”), all of which shall be deemed and construed to be part of the
realty;

                    (c) all of the estate, rights, title, interest, claims or
demands of any nature whatsoever of Mortgagor, whether in law or in equity, in
possession or expectancy, in and to the Mortgaged Property or any part thereof;

                    (d) all easements, streets, rights-of-way, strips and gores
of land, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments, and appurtenances of any nature whatsoever,
in any way belonging, relating or pertaining to the Mortgaged
Property (including any and all development rights, air rights, signage rights,
rights under trackage agreements, mineral, mining, oil and gas rights and rights
to produce or share in the production of anything related thereto and similar or
comparable rights of any nature whatsoever now or hereafter appurtenant to the
Project or now or hereafter transferred to the Project) and all land lying in
the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Project to the center line thereof and all the estates, rights,
titles, interests, dower and rights of dower, curtesy and rights of curtesy
property, possessions, claims and demands whatsoever, both at law and in equity,
of Mortgagor of, in and to the Project, and every part and parcel thereof, with
the appurtenances thereto (collectively, the “Appurtenances”; the Land, the
Improvements and the Appurtenances being referred to herein, collectively, as
the “Premises”);

                    (e) all machinery, apparatus, equipment, fittings, fixtures
(including all heating, air conditioning, plumbing, lighting, communications and
elevator fixtures) and other property of every kind and nature whatsoever owned
or leased by Mortgagor, or in which Mortgagor has or shall have an interest, now
or hereafter located upon the Mortgaged Property, or appurtenant thereto, or
useable in connection with the present or future operation and occupancy of the
Mortgaged Property and all building equipment, materials and supplies of any
nature whatsoever owned by Mortgagor, or in which Mortgagor has or shall have an
interest, now or hereafter located

-2-

--------------------------------------------------------------------------------



upon the Mortgaged Property, including all such items that do not constitute
personal property under the laws of the State of New York (herein collectively
referred to as the “Equipment”), and the right, title and interest of Mortgagor
in and to any of the Equipment that may be subject to any security agreements
(as defined in the Uniform Commercial Code of the State of New York (the
“Uniform Commercial Code”)), superior or inferior or pari passu in lien to the
lien of this Mortgage;

                    (f) all awards or payments, including interest thereon, and
the right to receive the same, which may heretofore or hereafter be made with
respect to the whole or part of the Mortgaged Property, whether from the
exercise of the right of eminent domain (including any proceeding or transfer in
lieu of or in anticipation of the exercise of such right), or for any other
injury to or decrease in the value of the Mortgaged Property, including any
award resulting from a change of any streets (whether as to grade, access or
otherwise) and any award for severance damages;

                    (g) all tax refunds, including interest thereon, and tax
abatements, and the right to receive the same, which may be payable or available
with respect to the Mortgaged Property;

                    (h) all leasehold estates, leases, ground leases, subleases,
licenses, concessionaire agreements, bailments or other agreements affecting the
use, enjoyment or occupancy of the Mortgaged Property or any portion thereof now
or hereafter existing or entered into (including any use or occupancy
arrangements created pursuant to Section 365(d) of Title 11 of the United States
Code (the “Bankruptcy Code”) or otherwise in connection with the commencement or
continuance of any bankruptcy, reorganization, arrangement, insolvency,
dissolution, receivership or similar proceedings, or any assignment for the
benefit of creditors, in respect of any tenant or occupant of any portion of the
Mortgaged Property (a “Tenant”) and all extensions, amendments and modifications
thereto heretofore or hereafter entered into (collectively, the “Leases”), and
all right, title and interest of Mortgagor thereunder, including all guaranties
thereof;

                    (i) all rents, issues, profits, royalties, use and occupancy
charges (including all oil and gas or other mineral royalties and bonuses),
income and other benefits now or hereafter derived from any portion of the
Mortgaged Property or the use or occupancy thereof (including any payments
received pursuant to Section 502(b) of the Bankruptcy Code or otherwise in
connection with the commencement or continuance of any bankruptcy,
reorganization, arrangement, insolvency, dissolution, receivership or similar
proceedings, or any assignment for the benefit of creditors, in respect of any
Tenant of any portion of the Mortgaged Property and all claims as a creditor in
connection with any of the foregoing) and all cash or security deposits, advance
rentals, and all deposits or payments of a similar nature relating thereto
(collectively, the “Rents”);

                    (j) all proceeds of and any unearned premiums on any
insurance policies that may now or hereafter cover the Mortgaged Property,
including the right to receive and apply the proceeds of any insurance,
judgments or settlements made in lieu thereof, for damage to the Mortgaged
Property;

                    (k) all right, title and interest of Mortgagor in, to and
under all plans, specifications, maps, surveys, studies, reports, permits,
licenses, architectural, engineering and construction contracts, books of
account, insurance policies and other documents, of whatever kind

-3-

--------------------------------------------------------------------------------



or character, relating to the use, development, construction upon, occupancy,
leasing, sale or operation of the Mortgaged Property;

                    (l) all the fixtures and, to the extent the same constitutes
an interest in real property, all of the property described in Exhibit B
attached hereto, now owned or hereafter acquired by Mortgagor, and all
appurtenances and additions thereto and betterments, renewals, substitutions and
replacements thereof (collectively, the “Fixtures”); and, if the lien and
security interest of this Mortgage is subject to any security interest in such
property, all right, title and interest of Mortgagor now owned or hereafter
arising in and to any and all such property is hereby assigned to Mortgagee,
together with the benefits of all deposits and payments now or hereafter made
thereon by or on behalf of Mortgagor;

                    (m) all right, title and interest now owned or hereafter
acquired by Mortgagor in and to all options to purchase or ground lease the
Mortgaged Property or any portion thereof or interest therein, and in and to any
greater estate in the Premises or any other Mortgaged Property;

                    (n) the right, in the name and on behalf of Mortgagor, to
appear in and defend any action or proceeding brought with respect to the
Mortgaged Property, and to commence any action or proceeding to protect the
interest of Mortgagee and the Lenders in the Mortgaged Property;

                    (o) all proceeds, products, substitutions, and accessions of
the foregoing of every type; and

                    (p) all right, title and interest of Mortgagor in, to and
under (including the benefits thereunder) the Declaration (as defined above).

As used herein, “Permitted Encumbrances” means the outstanding liens, easements,
restrictions, security interests and other exceptions to title set forth in the
policy of title insurance insuring the lien of this Mortgage, together with the
liens and security interests in favor of Mortgagee created by the Loan
Documents.

                    TO HAVE AND TO HOLD the above granted and described
Mortgaged Property unto and to the use and benefit of Mortgagee, and the
successors and assigns of Mortgagee, forever;

                    PROVIDED ALWAYS, that if the principal of and interest
(including, without limitation, any Additional Interest) on the Notes and all of
the other Obligations shall be paid in full according to the terms of the Notes,
the Loan Agreement, any Hedge Agreement (but only if entered into with a
Eurohypo Counterparty thereof pursuant to the terms of the Loan Agreement) and
the other Loan Documents and Mortgagor shall abide by and comply with each and
every covenant contained herein or therein, then this Mortgage and the estate
hereby granted shall cease, terminate and become void.

                    TO PROTECT THE SECURITY OF THIS MORTGAGE, MORTGAGOR HEREBY
COVENANTS AND AGREES WITH MORTGAGEE AND THE LENDERS AS FOLLOWS:

-4-

--------------------------------------------------------------------------------



ARTICLE 1

OBLIGATIONS

          Section 1.01 Obligations.

                    This Mortgage is executed, acknowledged and delivered by
Mortgagor to secure and enforce the following obligations (collectively, the
“Obligations”), subject to the limitations set forth in Section 1.02 hereof:

                    (a) Payment of the entire unpaid principal amount of the
Notes, together with all interest (including, without limitation, any Additional
Interest) accrued and unpaid thereon, any fees due under the Fee Letter and all
other amounts that may or shall become due and owing under this Mortgage, the
Notes, the Loan Agreement, the Hedge Agreement (but only if entered into with a
Eurohypo Counterparty thereof pursuant to the terms of the Loan Agreement) and
the other Loan Documents, including all sums advanced pursuant to the terms of
this Mortgage to protect and preserve the Mortgaged Property and the lien and
security interest hereby created therein at the time and in the manner provided
therein for such payment;

                    (b) Full and prompt performance of every obligation,
covenant and agreement of Mortgagor arising under or in connection with this
Mortgage, the Notes, the Loan Agreement and all other Loan Documents at the time
and in the manner provided therein for such performance;

                    (c) Payment of all other indebtedness and liabilities and
performance of all other obligations of Mortgagor to Mortgagee and the Lenders
arising pursuant to or in connection with this Mortgage or any other Loan
Document (including, without limitation, as Additional Interest, any Hedge
Agreement, but only if entered into with a Eurohypo Counterparty thereof
pursuant to the terms of the Loan Agreement); and

                    (d) All renewals, extensions, amendments, modifications,
consolidations and changes of, or substitutions or replacements for, all or any
part of the items described under clauses (a) through (c) above.

          Section 1.02 Maximum Secured Indebtedness.

                    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
THE MAXIMUM AMOUNT OF PRINCIPAL INDEBTEDNESS SECURED BY THIS MORTGAGE AT THE
TIME OF EXECUTION OR WHICH UNDER ANY CONTINGENCY MAY HEREAFTER BECOME SECURED BY
THIS MORTGAGE AT ANY TIME IS EIGHTY-SIX MILLION DOLLARS ($86,000,000.00);
TOGETHER WITH (A) INTEREST (INCLUDING, WITHOUT LIMITATION, ANY ADDITIONAL
INTEREST) ON THE AFORESAID PRINCIPAL INDEBTEDNESS AT THE RATES SET FORTH IN THE
NOTES AND (B) AMOUNTS EXPENDED BY MORTGAGEE AFTER DEFAULT OF SUMS ADVANCED OR
PAID FOR HEREUNDER TO MAINTAIN THE LIEN OF THIS MORTGAGE OR TO PROTECT THE
PREMISES SECURED BY THIS MORTGAGE, INCLUDING, WITHOUT LIMITATION, AMOUNTS IN
RESPECT OF INSURANCE PREMIUMS, IMPOSITIONS (OR PAYMENTS IN LIEU OF IMPOSITIONS),
LITIGATION

-5-

--------------------------------------------------------------------------------



EXPENSES TO PROSECUTE OR DEFEND THE RIGHTS, REMEDIES AND LIEN OF THIS MORTGAGE
OR TITLE TO THE PREMISES SECURED HEREBY, AND ANY COSTS, CHARGES OR AMOUNTS TO
WHICH MORTGAGEE OR THE LENDERS BECOME SUBROGATED UPON PAYMENT, WHETHER UNDER
RECOGNIZED PRINCIPLES OF LAW OR EQUITY OR UNDER EXPRESS STATUTORY AUTHORITY.

ARTICLE 2

PARTICULAR COVENANTS AND AGREEMENTS OF MORTGAGOR

          Section 2.01 Payment of Secured Obligations.

                    Mortgagor shall pay and perform the Obligations in full in
accordance with the terms of the Notes, the Loan Agreement and the other Loan
Documents.

          Section 2.02 Title, etc.

                    (a) Mortgagor represents and warrants that (i) Mortgagor is
lawfully seized and possessed of good, marketable and insurable fee simple title
to the Premises and good sufficient and legal title to all other portions of the
Mortgaged Property, in each case subject to no Liens other than Permitted
Encumbrances and (iii) it has the full power and lawful authority to grant,
bargain, sell, release, convey, warrant, assign, transfer, mortgage, pledge, set
over and confirm unto Mortgagee the Mortgaged Property as hereinabove provided.

                    (b) Mortgagor shall, at Mortgagor’s sole cost and expense,
preserve Mortgagor’s title to the Mortgaged Property and the validity,
enforceability and first priority of the lien of this Mortgage (subject to the
Permitted Encumbrances) and shall forever warrant and defend the same to
Mortgagee against the claims of each and every Person claiming or threatening to
claim the same or any part thereof.

                    (c) If the lien or security interest created by this
Mortgage, or the validity, enforceability or priority thereof or of this
Mortgage, or if title or any of the rights of Mortgagor or Mortgagee in or to
the Mortgaged Property, shall be endangered or questioned, or shall be attacked
directly or indirectly, or if any action or proceeding is instituted against
Mortgagor, Mortgagee or any Lender with respect thereto, Mortgagor will promptly
notify Mortgagee thereof and will diligently take such action as may be required
to cure any defect that may be developed or claimed, and will take all necessary
and proper steps for the defense of such action or proceeding, including the
employment of counsel, the prosecution or defense of litigation and (subject to
Mortgagee’s approval, not to be unreasonably withheld or delayed) the release or
discharge of any and all adverse claims. Mortgagee shall have the right to
appear in and defend any such actions or proceedings (whether or not originally
named as a party to such actions or proceedings) and is hereby authorized and
empowered (but shall not be obligated) to take such additional steps as it may
deem necessary or proper, in the name and on behalf of Mortgagor, for the
defense of any such action or proceeding or the protection of the lien, security
interest, validity, enforceability or priority of this Mortgage or of such title
or rights, including the employment of counsel, the institution, prosecution or
defense of litigation, the compromise,

-6-

--------------------------------------------------------------------------------



release or discharge of such adverse claims, the purchase of any tax title and
the removal of such prior liens and security interests.

          Section 2.03 Further Assurances; Filing; Re-Filing; etc.

                    (a) Mortgagor shall execute, acknowledge and deliver, from
time to time, such further instruments as may be necessary, or that Mortgagee
may reasonably require to accomplish the purposes of this Mortgage.

                    (b) Mortgagor, immediately upon the execution and delivery
of this Mortgage, and thereafter from time to time, shall cause this Mortgage,
any security agreement or mortgage supplemental hereto and each instrument of
further assurance to be executed, acknowledged, filed, registered or recorded
and refiled, re-registered or re-recorded in such manner and in such places as
may be required by Mortgagee or by any present or future law in order to publish
notice of and perfect the lien and estate of this Mortgage upon, and security
interest in, the Mortgaged Property.

                    (c) Mortgagor shall pay all filing, registration and
recording fees, all refiling, re-registration and re-recording fees, and all
expenses incident to the execution, filing, recording and acknowledgment of this
Mortgage, any security agreement or mortgage supplemental hereto and any
instrument of further assurance, and all Federal, state, county and municipal
stamp taxes, mortgage taxes and other taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution, delivery, filing and
recording of the Notes, this Mortgage, the Loan Agreement or any of the other
Loan Documents, any security agreement or mortgage supplemental hereto or any
instruments of further assurance.

          Section 2.04 Liens; Transfers.

                    Mortgagor shall not create or suffer to be created any Lien
upon the Mortgaged Property prior to, on a parity with, or subordinate to the
lien of this Mortgage or permit any transfers in violation of Section 9.1 of the
Loan Agreement, other than Permitted Encumbrances.

          Section 2.05 Insurance.

                    Mortgagor shall cause the Mortgaged Property to be insured
in the manner and to the extent required by Section 3.1 of the Loan Agreement.

          Section 2.06 Impositions.

                    Mortgagor shall pay or cause to be paid, before any fine,
penalty, interest or cost attaches thereto, all Impositions (as defined below)
in accordance with Section 9.2 of the Loan Agreement, including, without
limitation, all taxes, assessments, water and sewer rates, utility charges and
all other governmental or nongovernmental charges or levies now or hereafter
assessed or levied against any part of the Mortgaged Property (including,
without limitation, nongovernmental levies or assessments such as maintenance
charges, owner association dues or charges or fees, levies or charges resulting
from covenants, conditions and restrictions affecting the Mortgaged Property) or
upon the lien or estate of Mortgagee therein, as well as all claims for labor,
materials or supplies that, if unpaid, might by law become a prior lien thereon

-7-

--------------------------------------------------------------------------------



(collectively, the “Impositions”), and within ten (10) days after request by
Mortgagee will exhibit receipts showing payment of any of the foregoing;
provided, however, that if by law any such Imposition may be paid in
installments (whether or not interest shall accrue on the unpaid balance
thereof), Mortgagor may pay the same in installments (together with accrued
interest on the unpaid balance thereof) as the same respectively become due,
before any fine, penalty or cost attaches thereto.

          Section 2.07 Maintenance of the Improvements and Equipment.

                    Mortgagor shall (i) not permit the Improvements or Fixtures
to be removed or demolished; (ii) maintain the Mortgaged Property in good
repair, working order and condition; and (iii) restore and repair the
Improvements and Equipment or any part thereof now or hereafter affected by any
Casualty Event or Taking in accordance with the Loan Agreement.

          Section 2.08 Compliance With Laws.

                    Mortgagor covenants and agrees to (i) comply with all
applicable laws, including, without limitation, Environmental Laws, in
accordance with Article 5 of the Loan Agreement and the Environmental Indemnity
and (ii) indemnify and hold Mortgagee and the Lenders harmless from and against
any and all losses, liabilities, claims, damages or expenses arising from
Mortgagor’s failure to so comply with applicable law, including, without
limitation, Environmental Laws, in accordance with the Loan Agreement and the
Environmental Indemnity.

          Section 2.09 Limitations of Use.

                    Mortgagor shall not initiate, join in or consent to any
change in any private restrictive covenant, zoning ordinance or other public or
private restrictions limiting or defining the uses that may be made of the
Premises or any part thereof without the prior written consent of Mortgagee.
Mortgagor shall comply with the provisions of all Governmental Approvals and all
licenses, agreements and private covenants, conditions and restrictions that at
any time are applicable to the Mortgaged Property.

          Section 2.10 Actions to Protect Mortgaged Property.

                    If Mortgagor shall fail beyond any applicable notice and/or
grace period to (i) effect the insurance required by Section 2.05 hereof, (ii)
make the payments required by Section 2.06 hereof or (iii) perform or observe
any of its other covenants or agreements hereunder, Mortgagee may, without
obligation to do so, and upon notice to Mortgagor (except in an emergency)
effect or pay the same; provided however, any such payment by the Mortgagee
shall not affect whether such failure by the Mortgagor constitutes an Event of
Default. To the maximum extent permitted by law, all sums, including reasonable
attorneys’ fees and disbursements, so expended or expended to sustain the lien
or estate of this Mortgage or its priority, or to protect or enforce any of the
rights hereunder, or to recover any of the Obligations, shall be a lien on the
Mortgaged Property, and shall, subject to the provisions of Section 1.02 hereof,
be deemed to be added to the Obligations secured hereby, and shall be paid by
Mortgagor within 10 days after demand therefor, together with interest thereon
at the Post-Default Rate. For such purpose, Mortgagor expressly grants to
Mortgagee, in addition to, and without prejudice to, any other rights and
remedies hereunder, (1) the right to enter upon (and, in Mortgagee’s discretion,
to take possession of) the Mortgaged Property to such extent

-8-

--------------------------------------------------------------------------------



and as often as it may deem necessary or desirable to prevent or remedy any such
default or to take any such action, and (2) the right to appear in, defend or
bring any action or proceeding to protect Mortgagee’s interest in the Mortgaged
Property or, during the continuance of an Event of Default, to foreclose this
Mortgage or collect the Obligations, and Mortgagor hereby irrevocably appoints
and constitutes Mortgagee as Mortgagor’s lawful attorney-in-fact, coupled with
an interest and with full power of substitution, for such purposes and the
taking of all acts incidental thereto. No such advance, performance or action or
proceeding shall be deemed to have cured such Default or any Event of Default
(as hereinafter defined) with respect thereto. In any action or proceeding to
foreclose this Mortgage or recover or collect the Obligations, Mortgagee and the
Lenders shall be entitled to recover the reasonable costs, expenses and
attorneys’ fees and disbursements incurred in foreclosing or attempting to
collect upon the Obligations, which costs, expenses and attorneys’ fees, to the
extent permitted by applicable law, shall also be secured by this Mortgage.

          Section 2.11 Insurance and Condemnation Proceeds.

                    Mortgagor assigns to Mortgagee on behalf of the Lenders, all
of Mortgagor’s right, title and interest in (i) all awards or payments,
including interest thereon, and the right to receive the same, which may
heretofore or hereafter be made with respect to the whole or part of the
Mortgaged Property, whether from the exercise of the right of eminent domain
(including any proceeding or transfer in lieu of or in anticipation of the
exercise of such right), or for any other injury to or decrease in the value of
the Mortgaged Property, including any award resulting from a change of any
streets (whether as to grade, access or otherwise) and any award for severance
damages and (ii) all proceeds of and any unearned premiums on any insurance
policies that may now or hereafter cover the Mortgaged Property, including the
right to receive and apply the proceeds of any insurance, judgments or
settlements made in lieu thereof, for damage to the Mortgaged Property. Any
Insurance Proceeds or Condemnation Awards shall be held and applied by Mortgagee
in accordance with Article X of the Loan Agreement.

          Section 2.12 Inspections.

                    Mortgagor shall permit Mortgagee and each Lender, and their
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the Mortgaged Property and conduct such environmental and
engineering studies as Mortgagee may require pursuant to the Environmental
Indemnity, provided that such inspections and studies shall not materially
interfere with the use and operation of the Mortgaged Property.

ARTICLE 3

ASSIGNMENT OF LEASES AND RENTS

          Section 3.01 Assignment of Rents, Issues and Profits.

                    (a) Mortgagor hereby absolutely and unconditionally assigns
to Mortgagee, as part of the consideration for the transactions contemplated by
this Mortgage and the other Loan Documents, the Rents and Leases and other
documents or instruments evidencing the Rents now or hereafter in effect and any
and all deposits or letters of credit held as security under the Leases, it
being intended by Mortgagor and Mortgagee that such assignment constitutes an
absolute and

-9-

--------------------------------------------------------------------------------



present assignment and not an assignment for additional security only. Nothing
contained in the foregoing sentence shall be construed to bind Mortgagee to the
performance of any of the covenants, conditions or provisions contained in any
such Lease or other document or otherwise to impose any obligation on Mortgagee
(including any liability under the covenant of quiet enjoyment contained in any
Lease), except that Mortgagee shall be accountable for any money or security
actually received pursuant to such assignment. Such assignment and grant shall
continue in effect until the Obligations have been indefeasibly paid in full,
the execution of this Mortgage constituting and evidencing the irrevocable
consent of Mortgagor to the entry upon and taking possession of the Mortgaged
Property by Mortgagee and the exercise by Mortgagee of the rights and powers
granted pursuant hereto, including, without limitation, those set forth in
clauses (i) through (vii) below, regardless of whether foreclosure has been
instituted and without applying for a receiver. Such assignment shall include,
without limitation:

 

 

 

                    (i) the immediate and continuing right to receive and
collect all amounts payable by all Tenants, including without limitation (A) all
Rents,(B) all damages or other amounts payable in the event of any expiration or
termination of any Lease pursuant to the terms thereof, by operation of law or
otherwise, (C) any indemnification against, or reimbursement for, sums paid and
costs and expenses incurred by Mortgagor under any Lease or otherwise, (D) any
award in the event of the bankruptcy of any Tenant or guarantor of a Lease, and
(E) all security deposits, other security instruments, other deposits or
prepayments with respect to any such Leases;

 

 

 

                    (ii) all claims, rights, powers, privileges and remedies of
Mortgagor, whether provided for in any Lease or arising by statute or at law or
in equity or otherwise, consequent on any failure on the part of any Tenant to
perform or comply with any term of any Lease;

 

 

 

                    (iii) all right to take all action upon the happening of a
default under any Lease as shall be permitted by any Lease or by law, including,
without limitation, the commencement, conduct and consummation of proceedings at
law or in equity;

 

 

 

                    (iv) the full power and authority, in the name of Mortgagor,
or otherwise, to enforce, collect, receive and make receipt for any and all of
the foregoing and to do any and all other acts and things whatsoever which
Mortgagor, or any landlord is or may be entitled to do under any Lease;

 

 

 

                    (v) the full power and authority, in the name of Mortgagor,
or otherwise, to enforce any Lease;

 

 

 

                    (vi) the full power and authority, in the name of Mortgagor,
or otherwise, to lease the Mortgaged Property; and

 

 

 

                    (vii) the right to apply the Rents to the payment of the
Obligations in accordance with the Loan Agreement.

                    (b) During the term hereof, all rights, powers and
privileges of Mortgagee herein set forth are coupled with an interest and are
irrevocable, subject to the terms and conditions hereof, and Mortgagor will not
take any action under any Lease or otherwise which is inconsistent with this

-10-

--------------------------------------------------------------------------------



Mortgage or any of the terms hereof or thereof and any such action inconsistent
herewith or therewith shall, to the fullest extent permitted by applicable law,
be void. Any further assignment of any rents, issues, or profits from the
Mortgaged Property shall to the fullest extent permitted by law be void. To the
fullest extent permitted by applicable law, Mortgagor hereby waives any
requirement that Mortgagee commence any foreclosure proceeding with respect to
any or all of the Mortgaged Property prior to enforcement of any remedies
pursuant to this Article 3, including the right to commence and prosecute an
action to appoint a receiver for rents and all other amounts due under any
Leases. Mortgagor will, from time to time, upon request of Mortgagee, execute
all instruments and further assurances and all supplemental instruments and take
all such action as Mortgagee from time to time may reasonably request in order
to perfect, preserve and protect the interests intended to be assigned to
Mortgagee hereby.

                    (c) Mortgagor hereby agrees that it will not, unilaterally
or by agreement, (i) subordinate, amend, modify, extend, discharge, terminate,
surrender, waive or otherwise change any term of any Lease in any manner which
would violate this Mortgage, the Loan Agreement or the other Loan Documents or
(ii) except for security deposits, accept a prepayment of Rent in excess of Rent
for one month. If any Lease shall be amended as permitted hereby, such Lease
shall continue to be subject to the provisions hereof without the necessity of
any further act by any of the parties hereto, subject to the provisions of any
non-disturbance agreement which Mortgagee may have granted in accordance with
the provisions of this Mortgage.

          Section 3.02 Grant of License; Revocation.

                    Until the occurrence of an Event of Default, Mortgagee
waives its rights under Section 3.01 above, and grants Mortgagor a license to
collect the Rents and enforce any rights, remedies, entitlements, benefits
and/or powers assigned hereunder or granted to Mortgagee, including, without
limitation, those enumerated in clauses (i) through (vii) of Section 3.01(a).
Such license to collect, receive and retain the Rents and enforce such rights,
remedies, entitlements, benefits and/or powers shall be automatically revoked
and the rights of Mortgagor thereunder shall automatically cease and terminate
upon the occurrence of an Event of Default under this Mortgage. In such event,
(i) Mortgagor hereby authorizes Mortgagee to receive and collect the Rents due
under the terms of each Lease and to direct any Tenant, by written notice from
Mortgagee or otherwise, to forward such Rents by mail or in person to Mortgagee
and (ii) Mortgagor shall immediately pay to Mortgagee any Rents held by or under
the control of Mortgagor. Mortgagor hereby irrevocably appoints and constitutes
Mortgagee as Mortgagor’s lawful attorney-in-fact, coupled with an interest and
with full power of substitution, for the purpose of taking any of the actions
described in the immediately preceding sentence and all acts incidental thereto.
Following the revocation of the license herein granted, Mortgagee may retain and
apply the Rents toward payment of the Obligations in such order, priority and
proportions as Mortgagee, in its discretion, shall deem proper, or to the
operation, maintenance and repair of the Mortgaged Property, and irrespective of
whether Mortgagee shall have commenced a foreclosure of this Mortgage or shall
have applied or arranged for the appointment of a receiver with respect thereto.

-11-

--------------------------------------------------------------------------------



          Section 3.03 Direction to Tenants.

                    Mortgagor hereby irrevocably authorizes and directs each
Tenant of the Mortgaged Property, upon receipt of notice from Mortgagee of an
Event of Default, to pay all Rents due or to become due under its Lease directly
to Mortgagee or to any appointed receiver of the Mortgaged Property. Each such
Tenant shall have the right to rely upon any such notice of Mortgagee directing
the payment of all Rents to Mortgagee, without any obligation to inquire as to
the actual existence of the Event of Default, notwithstanding any claim of
Mortgagor to the contrary and Mortgagor shall have no rights or claims against
any Tenant for any Rents so paid to Mortgagee. Mortgagor shall facilitate, in
all reasonable ways, the collection of the Rents by Mortgagee and will, upon
request by Mortgagee, execute a written notice to each Tenant directing the
Tenant to pay the Rents payable under such Tenant’s respective Lease to
Mortgagee. Each Tenant is hereby expressly authorized and directed, upon demand
by Mortgagee and without the necessity of any further consent by, or notice
from, Mortgagor, to attorn to Mortgagee as the owner of the Leases and to pay
any and all Rents due to Mortgagor pursuant to such Tenant’s Lease directly to
Mortgagee or to any appointed receiver, and to observe and perform such Tenant’s
obligations under the Tenant’s Lease to or for Mortgagee and to accept
performance of the landlord’s obligations under the Lease from Mortgagee. Each
Tenant is hereby expressly relieved of any and all duty, liability or obligation
to Mortgagor in respect of all payments so made. The payment of Rents to
Mortgagee pursuant to Mortgagee’s demand and the performance of obligations
under any Lease to or for the benefit of Mortgagee shall not cause Mortgagee to
assume or be bound by any of the provisions of any such Lease and shall not
relieve Mortgagor of its obligations thereunder.

          Section 3.04 Section 291-f Agreement.

                    (a) This Mortgage is intended to be, and shall operate as,
the agreement described in Section 291-f of the Real Property Law of the State
of New York and shall be entitled to the benefits afforded thereby.

                    (b) Mortgagor shall (unless such notice is contained in such
Tenant’s Lease) deliver notice of this Mortgage, which notice shall be to all
present and future holders of any interest in any Lease, by assignment or
otherwise, and shall take such other action as may now or hereafter be
reasonably required to afford Mortgagee the full protections and benefits of
such Section 291-f; and

                    (c) Mortgagor shall request the recipient of any such notice
to acknowledge the receipt thereof.

ARTICLE 4

SECURITY AGREEMENT; FIXTURE FILING

          Section 4.01 Creation of Security Interest.

                    This Mortgage constitutes both a real property mortgage and
a “security agreement”, within the meaning of the Uniform Commercial Code. The
Mortgaged Property includes both real and personal property and all other rights
and interest, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property whether now or hereafter existing.

-12-

--------------------------------------------------------------------------------



Mortgagor by executing and delivering this Mortgage has granted and hereby
grants to Mortgagee, as security for the Obligations, a security interest in (a)
the Mortgaged Property, and (b) the personal property identified on Exhibit B
attached hereto whether now or hereafter existing, in each case to the fullest
extent that the same may be subject to the Uniform Commercial Code (all of such
personal property so subject to the Uniform Commercial Code, the “Personal
Property Collateral”). If an Event of Default shall exist, (i) Mortgagee, in
addition to any other rights and remedies that it may have, shall have and may
exercise immediately and without demand, any and all rights and remedies granted
to a secured party upon default under the Uniform Commercial Code, including the
right to take possession of the Personal Property Collateral, or any part
thereof, and to take such other measures as Mortgagee may deem necessary for the
care, protection and preservation of the Personal Property Collateral and (ii)
upon request or demand of Mortgagee, Mortgagor shall, at Mortgagor’s sole
expense, assemble the Personal Property Collateral and make it available to
Mortgagee at a convenient place acceptable to Mortgagee. Mortgagor shall pay to
Mortgagee on demand any and all expenses, including reasonable attorneys’ fees,
costs and disbursements, incurred or paid by Mortgagee in protecting its
interest in the Personal Property Collateral and in enforcing its rights
hereunder with respect to the Personal Property Collateral. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Personal
Property Collateral sent to Mortgagor in accordance with the provisions of this
Mortgage at least five (5) Business Days prior to such sale, disposition or
other action, shall constitute reasonable notice to Mortgagor, and the method of
sale or disposition or other intended action set forth or specified in such
notice shall conclusively be deemed to be commercially reasonable within the
meaning of the Uniform Commercial Code unless objected to by Mortgagor within
three (3) Business Days after such notice. The proceeds of any sale or
disposition of the Personal Property Collateral, or any part thereof, may be
applied by Mortgagee to the payment of the Obligations in such priority and
proportions as Mortgagee in its discretion shall deem proper.

          Section 4.02 Continuation Statements; Amendments.

                    Mortgagor hereby authorizes Mortgagee to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Personal Property Collateral without the signature of Mortgagor
where permitted by applicable law.

          Section 4.03 Fixture Filing.

                    This Mortgage shall also constitute a “fixture filing” filed
as a fixture filing in the Official Records of the County Recorder of the county
in which the Mortgaged Property is located for the purposes of the Uniform
Commercial Code against all of the Mortgaged Property which is or is to become
fixtures. Information concerning the security interest herein granted may be
obtained at the address of Debtor (Mortgagor).

-13-

--------------------------------------------------------------------------------



ARTICLE 5

DEFAULTS; REMEDIES

          Section 5.01 Events of Default.

                    If any Event of Default (herein, an “Event of Default”)
under the Loan Agreement shall occur and be continuing then, as more
particularly provided in the Loan Agreement, the unpaid principal of and accrued
interest on the Notes and all other Obligations under the Loan Agreement may be
declared, or may become, due and payable, without presentment, demand, protest
or other formalities of any kind, all of which have been waived pursuant to the
Loan Agreement.

          Section 5.02 Remedies.

                    If an Event of Default shall have occurred and be
continuing, this Mortgage may, to the maximum extent permitted by law, be
enforced, and Mortgagee may exercise any right, power or remedy permitted to it
hereunder, under the Loan Agreement or under any of the other Loan Documents or
by law, and, without limiting the generality of the foregoing, Mortgagee may,
personally or by its agents, exercise any of the following to the maximum extent
permitted by law:

                    (a) Subject to any applicable provisions of the Notes, the
Loan Agreement, the Hedge Agreement and the other Loan Documents, Mortgagee may
declare all or any portion of the unpaid principal balance under the Notes,
together with all accrued and unpaid interest (including, without limitation,
any Additional Interest) thereon, and all other unpaid Obligations, to be
immediately due and payable;

                    (b) Mortgagee may enter into or upon the Premises,
personally or by its agents, nominees or attorneys, and may dispossess Mortgagor
and its agents and servants therefrom, and thereupon Mortgagee at its sole
discretion may: (i) use, operate, manage, control, insure, maintain, repair,
restore and otherwise deal with all and every portion of the Mortgaged Property
and conduct business thereon, in any case either in the name of Mortgagee or in
such other name as Mortgagee shall deem best; (ii) complete any construction
with respect to the Mortgaged Property in such manner and form as Mortgagee
deems advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Mortgaged Property; (iv) exercise all rights and
powers of Mortgagor with respect to the Mortgaged Property, whether in the name
of Mortgagor or otherwise, including the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents; and (v) apply the receipts of all such Rents to the payment
of the Obligations as provided in the Loan Agreement, after deducting therefrom
all expenses (including reasonable attorneys’ fees and disbursements) incurred
in connection with the aforesaid operations and all amounts necessary to pay the
operating costs for the Mortgaged Property and other charges in connection with
the Mortgaged Property, as well as just and reasonable compensation for the
services of Mortgagee, its agents, nominees and attorneys.

                    (c) With or without entry, personally or by its agents,
nominees or attorneys, Mortgagee may sell all or any portion of the Mortgaged
Property and all or any portion of

-14-

--------------------------------------------------------------------------------



Mortgagor’s estate, right, title, interest, claim and demand therein and right
of redemption thereof at one or more private or public sales in the manner and
to the extent permitted by law, as an entirety or in parcels or portions, and
Mortgagee shall have the statutory power of sale if and to the extent provided
by applicable law.

                    (d) Mortgagee may institute proceedings for the complete or
partial foreclosure of this Mortgage against all or any portion of the Mortgaged
Property, in which case the Mortgaged Property may be sold for cash or upon
credit, as an entirety or in parcels or portions.

                    (e) Mortgagee may institute an action, suit or proceeding at
law or in equity for the specific performance of any covenant, condition or
agreement contained herein or in the Notes, the Loan Agreement or any other Loan
Document, or in aid of the execution of any power granted hereunder or for the
enforcement of any other appropriate legal or equitable remedy.

                    (f) Mortgagee may recover judgment on the Notes, either
before, during or after any proceedings for the foreclosure (or partial
foreclosure) or enforcement of this Mortgage.

                    (g) Mortgagee may, as a matter of right, secure the
appointment of a receiver, trustee, liquidator or similar official of the
Mortgaged Property or any portion thereof, and Mortgagor hereby consents and
agrees to such appointment, without notice to Mortgagor and without regard to
the adequacy of the security for the Obligations and without regard to the
solvency of Mortgagor or any other Person liable for the payment of the
Obligations, and such receiver or other official shall have all rights and
powers permitted by applicable law and such other rights and powers as the court
making such appointment may confer, but the appointment of such receiver or
other official shall not impair or in any manner prejudice the rights of
Mortgagee to receive the Rents with respect to the Mortgaged Property pursuant
to this Mortgage.

                    (h) In addition to the rights which Mortgagee may have
herein, upon the occurrence of any Event of Default, Mortgagee, at its option,
may require Mortgagor to pay monthly in advance to Mortgagee, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of any portion of the Mortgaged Property occupied by Mortgagor
and may require Mortgagor to vacate and surrender possession to Mortgagee of the
Mortgaged Property or to such receiver and, Mortgagor may be evicted by summary
proceedings or otherwise.

                    (i) Mortgagee shall have all of the rights and remedies with
respect to the Mortgaged Property and the Personal Property Collateral of a
secured party under the Uniform Commercial Code (whether or not said Uniform
Commercial Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the applicable laws, including, without limitation, the right,
to the maximum extent permitted by law, to exercise all voting, consensual and
other power of ownership pertaining to the Mortgaged Property or the Personal
Property Collateral as if Mortgagee were the sole and absolute owner thereof
(and Mortgagor agrees to take all such action as may be appropriate to give
effect to such right).

-15-

--------------------------------------------------------------------------------



                    (j) Mortgagee or the Lenders may pursue against Mortgagor,
any other rights and remedies of Mortgagee permitted by law, equity or contract
or as set forth herein or in the Loan Agreement, the Hedge Agreement or the
other Loan Documents.

                    (k) Reference is made to Section 1401(1) of the New York
Real Property Actions and Proceedings Law. Mortgagor agrees that, during the
existence of any Event of Default hereunder or the Notes secured hereby,
Mortgagee shall have the right to sell the Land and without limitation, that
this Mortgage may be foreclosed in the manner prescribed in Article 14 of the
New York Real Property Actions and Proceedings Law for a non-judicial proceeding
for foreclosure by power of sale in accordance with the requirements of such
Article 14 or any provision of New York law which may hereafter be enacted
permitting foreclosure by sale, power of sale or similar procedure.

          Section 5.03 Application of Proceeds.

                    The proceeds of any sale made either under the power of sale
hereby given or under a judgment, order or decree made in any action to
foreclose or to enforce this Mortgage, or of any monies held by Mortgagee
hereunder shall be applied in the following order:

                    (a) First, to payment of the costs and expenses of taking
possession of the Mortgaged Property, and of the costs and expenses of the sale,
including but not limited to Mortgagee’s fees, legal fees and disbursements,
title charges and transfer taxes, and payment of all expenses, liabilities and
advances of Mortgagee;

                    (b) Second, payment of all sums expended by Mortgagee under
the terms of this Mortgage and not yet repaid, together with interest on such
sums at the Post-Default Rate;

                    (c) Third, to payment of the secured indebtedness and all
other Obligations secured by this Mortgage, including, without limitation,
interest at the Post-Default Rate provided for under the Loan Documents, and any
charge expressly required to be paid under the Notes in order to prepay
principal, in any order that Mortgagee chooses in its sole discretion; and

                    (d) Finally, the remainder, if any, of such funds shall be
disbursed to Mortgagor or to any other Person or Persons legally entitled
thereto.

          Section 5.04 Right to Sue.

                    Mortgagee shall have the right from time to time to sue for
any sums required to be paid by Mortgagor under the terms of this Mortgage as
the same become due, without regard to whether or not the Obligations shall be,
or have become, due and without prejudice to the right of Mortgagee thereafter
to bring any action or proceeding of foreclosure or any other action upon the
occurrence of any Event of Default existing at the time such earlier action was
commenced.

          Section 5.05 Powers of Mortgagee.

                    Mortgagee may at any time or from time to time renew or
extend this Mortgage or (with the agreement of Mortgagor) alter or modify the
same in any way, or waive any of the terms, covenants or conditions hereof or
thereof, in whole or in part, and may release any portion of the

-16-

--------------------------------------------------------------------------------



Mortgaged Property or any other security, and grant such extensions and
indulgences in relation to the Obligations, or release any Person liable
therefor as Mortgagee may determine without the consent of any junior lienor or
encumbrancer, without in any manner affecting the priority of the Lien and
estate of this Mortgage on or in any part of the Mortgaged Property, and without
affecting the liability of any other Person liable for any of the Obligations.

          Section 5.06 Remedies Cumulative.

                    (a) No right or remedy herein conferred upon or reserved to
Mortgagee is intended to be exclusive of any other right or remedy, and each and
every right and remedy shall be cumulative and in addition to any other right or
remedy under this Mortgage and the other Loan Documents, or under applicable
law, whether now or hereafter existing; the failure of Mortgagee to insist at
any time upon the strict observance or performance of any of the provisions of
this Mortgage or to exercise any right or remedy provided for herein or under
applicable law, shall not impair any such right or remedy nor be construed as a
waiver or relinquishment thereof.

                    (b) Mortgagee shall be entitled to enforce payment and
performance of any of the Obligations and to exercise all rights and powers
under this Mortgage or under any Loan Document or any laws now or hereafter in
force, notwithstanding that some or all of the Obligations may now or hereafter
be otherwise secured, whether by mortgage, deed of trust, pledge, lien,
assignment or otherwise; neither the acceptance of this Mortgage nor its
enforcement, whether by court action or pursuant to the power of sale or other
powers herein contained, shall prejudice or in any manner affect Mortgagee’s
right to realize upon or enforce any other security now or hereafter held by
Mortgagee, it being stipulated that Mortgagee shall be entitled to enforce this
Mortgage, any of the Security Documents and any other security now or hereafter
held by Mortgagee in such order and manner as Mortgagee, in its sole discretion,
may determine; every power or remedy given by the Loan Agreement, this Mortgage
or any of the other Loan Documents to Mortgagee, or to which Mortgagee is
otherwise entitled, may be exercised, concurrently or independently, from time
to time and as often as may be deemed expedient by Mortgagee, and Mortgagee may
pursue inconsistent remedies.

          Section 5.07 General Provisions.

                    (a) Effect of Judgment. No recovery of any judgment by
Mortgagee and no levy of an execution under any judgment upon any other property
of Mortgagor shall adversely affect in any manner or to any extent the Lien of
this Mortgage upon the Mortgaged Property, or any rights, powers or remedies of
Mortgagee hereunder. Such Lien, rights, powers and remedies of Mortgagee shall
continue unimpaired as before.

                    (b) Continuing Power of Sale. The power of sale conferred
upon Mortgagee in this Mortgage shall not be exhausted by any one or more sales
as to any portion of the Mortgaged Property or the Personal Property Collateral
remaining unsold, but shall continue unimpaired, to the fullest extent permitted
by law, until all of the Obligations are paid in full.

                    (c) Right to Purchase. At any sale of the Mortgaged Property
or the Personal Property Collateral or any portion thereof pursuant to the
provisions of this Mortgage, Mortgagee shall have the right to purchase the
Mortgaged Property (or such portion thereof) being sold, and

-17-

--------------------------------------------------------------------------------



in such case shall have the right to credit against the amount of the bid made
therefor (to the extent necessary) all or any portion of the Obligations.

                    (d) Adjournment of Sale. Mortgagee may postpone or adjourn
from time to time any sale of all or any part of the Mortgaged Property by it to
be made hereunder or by virtue hereof by announcement at the time and place
appointed for such sale or such adjourned sale or sales; and, except as
otherwise provided by any applicable provision of law, Mortgagee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so postponed or adjourned, as the case may be.

                    (e) Right to Terminate Proceedings. Mortgagee may terminate
or rescind any proceeding or other action brought in connection with its
exercise of the remedies provided in this Article 5 at any time before the
conclusion thereof, as determined in Mortgagee’s sole discretion and without
prejudice to Mortgagee.

                    (f) No Waiver or Release. Mortgagee may resort to any
remedies and the security given by the Loan Documents, in whole or in part, and
in such portions and in such order as determined in Mortgagee’s sole discretion.
No such action shall in any way be considered a waiver of any rights, benefits
or remedies evidenced or provided by the Loan Documents. The failure of
Mortgagee to exercise any right, remedy or option provided in the Loan Documents
shall not be deemed a waiver of such right, remedy or option or of any covenant
or obligation secured by the Loan Documents. No acceptance by Mortgagee of any
payment after the occurrence of an Event of Default and no payment by Mortgagee
of any obligation for which Mortgagor is liable hereunder shall be deemed to
waive or cure any Event of Default with respect to Mortgagor, or Mortgagor’s
liability to pay such obligation. No sale of all or any portion of the Mortgaged
Property, no forbearance on the part of Mortgagee, and no extension of time for
the payment of the whole or any portion of the Obligations or any other
indulgence given by Mortgagee to Mortgagor or any other Person, shall operate to
release or in any manner affect the interest of Mortgagee in any remaining
portion of the Mortgaged Property or the liability of Mortgagor to pay and
perform the Obligations, except to the extent that such liability shall be
reduced by net proceeds actually received by Mortgagee with respect to any
portion of the Mortgaged Property. No waiver by Mortgagee shall be effective
unless it is in writing and then only to the extent specifically stated.

                    (g) No Impairment; No Release. The interests and rights of
Mortgagee under the Loan Documents shall not be impaired by any indulgence,
including (i) any renewal, extension or modification which Mortgagee may grant
with respect to any of the Obligations; (ii) any surrender, compromise, release,
renewal, extension, exchange or substitution which Mortgagee may grant with
respect to the Mortgaged Property or any portion thereof; or (iii) any waiver,
release or indulgence granted to any maker, endorser, guarantor or surety of any
of the Obligations.

                    (h) Waivers and Agreements Regarding Remedies. To the
fullest extent Mortgagor may legally do so, Mortgagor, for itself and for all
persons hereunder claiming through or under it or who may at any time acquire a
lien on all or any part of the Mortgaged Property or any interest therein:

-18-

--------------------------------------------------------------------------------




 

 

 

                    (i) agrees that Mortgagor will not at any time insist upon,
plead, claim or take the benefit or advantage of any laws now or hereafter in
force providing for any appraisal or appraisement, valuation, stay, extension or
redemption, and waives and releases all rights of redemption, valuation,
appraisal or appraisement, stay of execution, extension and notice of election
to accelerate or declare due the whole or any portion of the Obligations;

 

 

 

                    (ii) waives all rights to a marshaling of the assets of
Mortgagor and others with interests in Mortgagor, and of the Mortgaged Property,
or to a sale in inverse order of alienation in the event of foreclosure of the
interests hereby created, and agrees not to assert any right under any laws
pertaining to the marshaling of assets, the sale in inverse order of alienation,
homestead exemption, the administration of estates of decedents, or any other
matters whatsoever to defeat, reduce or affect the right of Mortgagee under the
Loan Documents to a sale of the Mortgaged Property for the collection of the
Obligations without any prior or different resort for collection, or the right
of Mortgagee to the payment of the Obligations out of the net proceeds from the
Mortgaged Property in preference to every other claimant whatsoever;

 

 

 

                    (iii) waives any right to bring or utilize any defense,
counterclaim or setoff; provided, however, that if such counterclaim or setoff
is based on a claim which could be tried in an action for money damages, the
foregoing waiver shall not bar a separate action for such damage (unless such
claim is required by law or applicable rules of procedure to be pleaded in or
consolidated with the action initiated by Mortgagee), but such separate action
shall not thereafter be consolidated with any foreclosure action of Mortgagee;
and provided further that the bringing of such separate action for money damages
shall not be deemed to afford any grounds for staying any such foreclosure
action;

 

 

 

                    (iv) waives and relinquishes any and all rights and remedies
which Mortgagor may have or be able to assert by reason of the provisions of any
laws pertaining to the rights and remedies of sureties; and

 

 

 

                    (v) waives any right which it may have to require the
Mortgaged Property (or any part thereof) to be sold as one or more units.

                    (i) Subrogation. If all or any portion of the proceeds of
the Notes or any disbursement shall be used directly or indirectly to pay off,
discharge or satisfy, in whole or in part, any prior Lien upon the Mortgaged
Property or any portion thereof, then Mortgagee shall be subrogated to, and
shall have the benefit of the priority of, such other Lien and any additional
security held by the holder thereof.

          Section 5.08 No Mortgagee-in-Possession.

                    None of the enforcement of any of the remedies under this
Article 5, the assignment of the Leases and Rents under Article 3, the security
interests under Article 4, nor any other remedies afforded to Mortgagee and/or
the Lenders under the Loan Documents, at law or in equity shall cause Mortgagee
or any Lender to be deemed or construed to be a mortgagee in

-19-

--------------------------------------------------------------------------------



possession of the Mortgaged Property, to obligate Mortgagee or any Lender to
lease the Mortgaged Property or attempt to do so, or to take any action, incur
any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

ARTICLE 6

MISCELLANEOUS

          Section 6.01 Release by Mortgagee.

                    Upon the termination of the Commitments under and as defined
in the Loan Agreement and the payment in full of the Obligations, Mortgagee
shall release the lien of this Mortgage, or upon the request of Mortgagor, and,
provided that Mortgagor shall pay Mortgagee’s reasonable expenses, assign,
without recourse, representation or warranty of any kind, this Mortgage to
Mortgagor’s designee, or to the person or persons legally entitled thereto, by
an instrument duly acknowledged in form for recording.

          Section 6.02 Notices.

                    All notices, demands, consents, requests or other
communications that are permitted or required to be given by any party to the
other hereunder shall be in writing and given in the manner specified in the
Loan Agreement.

          Section 6.03 No Waiver.

                    Any failure by Mortgagee to insist upon strict performance
of any of the terms, provisions or conditions of this Mortgage or the other Loan
Documents shall not be deemed to be a waiver of same, and Mortgagee shall have
the right at any time to insist upon strict performance of all of such terms,
provisions and conditions.

          Section 6.04 Amendments; etc.

                    This Mortgage cannot be modified, changed or discharged
except by an agreement in writing, duly acknowledged in form for recording,
signed by Mortgagor and Mortgagee and, to the extent provided in the Loan
Agreement, the consent of the Lenders. For purposes hereof, a statement by the
Mortgagee in any modification or supplement to this Mortgage to the effect that
such modification or supplement has been consented to by the Lenders as provided
in the Loan Agreement shall be conclusive evidence of such consent and it shall
not be necessary for a copy of such consent to be recorded with such
modification or supplement as a condition to such modification or supplement
being recorded in the appropriate real estate records.

          Section 6.05 Successors and Assigns.

                    This Mortgage applies to, inures to the benefit of and binds
Mortgagor and Mortgagee and their respective successors and assigns, as
permitted under the Loan Agreement, and shall run with the Premises.

-20-

--------------------------------------------------------------------------------



          Section 6.06 Captions.

                    The captions or headings at the beginning of each Article
and Section hereof are for the convenience of reference and are not a part of
this Mortgage.

          Section 6.07 Severability.

                    If any term or provision of this Mortgage or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Mortgage, or the application of such term
or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Mortgage shall be valid and enforceable to the maximum extent
permitted by law. If any portion of the Obligations shall for any reason not be
secured by a valid and enforceable lien upon any part of the Mortgaged Property,
then any payments made in respect of the Obligations (whether voluntary or under
foreclosure or other enforcement action or procedure or otherwise) shall, for
purposes of this Mortgage (except to the extent otherwise required by applicable
law) be deemed to be made (i) first, in respect of the portion of the
Obligations not secured by the lien of this Mortgage, (ii) second, in respect of
the portion of the Obligations secured by the lien of this Mortgage, but which
lien is on less than all of the Mortgaged Property, and (iii) last, to the
portion of the Obligations secured by the lien of this Mortgage, and which lien
is on all of the Mortgaged Property.

          Section 6.08 Usury Savings Clause.

                    It is the intention of Mortgagor, Mortgagee and the Lenders
to conform strictly to the usury and similar laws relating to interest payable
on loans from time to time in force, and all agreements between Mortgagor,
Mortgagee and the Lenders, whether now existing or hereafter arising and whether
oral or written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof otherwise, shall the
amount paid or agreed to be paid in the aggregate to the Lenders as interest
(whether or not designated as interest, and including any amount otherwise
designated by deemed constitute interest by a court of competent jurisdiction)
hereunder or under the other Loan Documents or in any other agreement given to
secure the Obligations, or in any other document evidencing, securing or
pertaining to the Obligations, exceed the maximum amount (the “Maximum Rate”)
permissible under applicable laws. If under any circumstances whatsoever
fulfillment of any provision hereof, of the Loan Agreement or of the other Loan
Documents, at the time performance of such provisions shall be due, shall
involve exceeding the Maximum Rate, then, ipso facto, the obligation to be
fulfilled shall be reduced to the Maximum Rate. For purposes of calculating the
actual amount of interest paid and/or payable hereunder in respect of laws
pertaining to usury or such other laws, all sums paid or agreed to be paid to
the Lenders for the use, forbearance or detention of the Obligations evidenced
hereby, outstanding from time to time shall, to the extent permitted by
applicable law, be amortized, pro-rated, allocated and spread from the date of
disbursement of the proceeds of the Notes until payment in full of all of such
indebtedness, so that the actual rate of interest on account of such Obligations
is uniform through the term hereof. If under any circumstances any Lender shall
ever receive an amount which would exceed the Maximum Rate, such amount shall be
deemed a payment in reduction of the principal amount of the Loans and shall be
treated as a voluntary prepayment under the Loan Agreement and shall be so
applied in accordance with the provisions of the Loan Agreement or if such
excessive interest exceeds the Outstanding amount of the Loans and

-21-

--------------------------------------------------------------------------------



any other Obligations, the excess shall be deemed to have been a payment made by
mistake and shall be refunded to Mortgagor.

          Section 6.09 CERTAIN WAIVERS.

                    MORTGAGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY FORECLOSURE OR OTHER ACTION BROUGHT BY MORTGAGEE TO ENFORCE
ITS RIGHTS AND REMEDIES UNDER THIS MORTGAGE, ANY AND EVERY RIGHT MORTGAGOR MAY
HAVE TO (A) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY
COUNTERCLAIM, AND (B) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL PREVENT OR PROHIBIT THE BORROWER FROM INSTITUTING OR MAINTAINING
A SEPARATE ACTION AGAINST THE ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT
TO ANY ASSERTED CLAIM.

          Section 6.10 GOVERNING LAW.

                    THIS MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          Section 6.11 SUBMISSION TO JURISDICTION.

                    THE PROVISIONS OF SECTION 12.21 OF THE LOAN AGREEMENT SHALL
BE APPLICABLE TO THIS AGREEMENT.

          Section 6.12 WAIVER OF JURY TRIAL.

                    EACH OF MORTGAGOR, MORTGAGEE AND THE LENDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS MORTGAGE, THE NOTES, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

          Section 6.13 Attorney-In-Fact.

                    Mortgagor hereby irrevocably appoints Mortgagee (on behalf
of the Lenders) and its successors and assigns, as its attorney-in-fact, which
agency is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do so
within ten (10) days after written request by Mortgagee, (b) upon the issuance
of a deed pursuant to the foreclosure of this Mortgage or the delivery of a deed
in lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Personalty and Fixtures in
favor of the grantee of any such deed and as may be necessary or desirable for
such purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect

-22-

--------------------------------------------------------------------------------



or preserve Mortgagee’s security interests and rights in or to any of the
collateral, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder; however: (i) Mortgagee shall not under any circumstances
be obligated to perform any obligation of Mortgagor; (ii) any sums advanced by
Mortgagee in such performance shall be added to and included in the Obligations
and shall bear interest at the Default Rate; (iii) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (iv) neither Mortgagee nor any Lender shall be liable
to Mortgagor or any other person or entity for any failure to take any action
which it is empowered to take under this Section.

          Section 6.14 New York Lien Law.

                    Pursuant to Section 13 of the Lien Law of the State of New
York, Mortgagor shall receive the advances secured by this Mortgage and shall
hold the right to receive such advances as a trust fund to be applied first for
the purpose of paying the cost of any improvement and shall apply such advances
first to the payment of the cost of any such improvement on the Premises before
using any part of the total of the same for any other purpose.

          Section 6.15 Limitation on Liability.

                    The liability of each Mortgagor hereunder is joint and
several. Notwithstanding the foregoing, Mortgagor’s liability hereunder is
subject to the limitation on liability provisions of Section 13.1 of the Loan
Agreement.

[signature page follows]

-23-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, this Mortgage has been duly executed by
Mortgagor as of the day and year first above written.

 

 

 

 

 

ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: 

Robert Masters

 

 

Title:

Senior Vice President

 

 

 

 

 

FORDHAM PLACE OFFICE, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: 

Robert Masters

 

 

Title:

Senior Vice President


--------------------------------------------------------------------------------




 

 

 

 

 

STATE OF NEW YORK

)

 

 

 

 

 

)

ss.:

 

COUNTY OF NEW YORK

 

)

 

 

                    On the ____ day of __________, 2009, before me, the
undersigned, personally appeared __________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity and that by his signature on the instrument
the individual or the person upon behalf of which the individual acted executed
the instrument.

 

 

--------------------------------------------------------------------------------

 

Signature and Office of individual
taking acknowledgement

 


--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF LAND

The condominium units (the “Units” - each a “Unit”) in the building known as The
400 E. Fordham Road Condominium and by the street number 2502 Webster Avenue,
2504 Webster Avenue and 400 East Fordham Road and 250 Webster Avenue, Bronx, New
York (the “Building”), designated and described as the Retail Unit and the
Office/Community Unit in that certain declaration made pursuant to Article 9-B
of the Real Property Law of the State of New York (the “Condominium Act”)
establishing a plan for condominium ownership of the Building and the land (the
“Land”) on which the Building is situated (which Land is more particularly
described below), dated October 23, 2008, and recorded in the Office of the New
York City Register, Bronx County, on December 18, 2008, under CRFN
2008000481411, as amended (the “Declaration”). The Units are also designated as
the Tax Lots 1001 (as to the Retail Unit) and 1002 (as to the Office/Community
Unit) in Block 3033 on the Tax Map of the City of New York of the County of the
Bronx on the Tax Map and on the Floor Plans of the Building, and filed with Real
Property Assessment Department on December 15, 2008 as Condominium Plan No. 116
and also filed in the Office of the New York City Register, Bronx County, as
Condominium Map No. under CRFN 2008000481412;

TOGETHER WITH an undivided 70.0% interest (as to the Retail Unit) and an
undivided 30.0% interest (as to the Office/Community Unit) in the Common
Elements (as such term is defined in the Declaration).

The Land upon which the Building containing the Units is located is described as
follows:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Bronx, City, County and State of New York, bounded and described as
follows:

BEGINNING at a point formed by the intersection of the easterly side of Webster
Avenue (100 feet wide) with the southerly side of East Fordham Road (a.k.a.
Pelham Avenue, variable width) and from said point of beginning running thence;
the following three (3) courses along said southerly side of East Fordham Road;

 

 

 

 

1.

South 84 degrees 34 minutes 46 seconds East, a distance of 43.27 feet to a
point, thence;

 

 

 

 

2.

South 54 degrees 01 minutes 22 seconds East, a distance of 29.77 feet to a
point, thence;

 

 

 

 

3.

South 40 degrees 09 minutes 32 seconds East, a distance of 85.32 feet to a point
on the westerly side of Park Avenue (variable width). Thence;

 

 

 

 

4.

Along said westerly side of Park Avenue, South 00 degrees 10 minutes 48 seconds
East, a distance of 201.71 feet to a point, thence;

 

 

 

 

5.

Along the common dividing line between lot 12, lot 8 and lot 4 (lands now or
formerly of Automotive Realty Corporation), block 3033, North 85 degrees 39
minutes 56 seconds West, a distance of 164.24 feet to a point on the
aforementioned easterly side of Webster Avenue; thence

 

 

 

 

6.

Along said easterly side of Webster Avenue, North 08 degrees 26 minutes 11
seconds East, a distance of 279.09 feet to the point or place of BEGINNING.

Exhibit A-1

--------------------------------------------------------------------------------



EXHIBIT B

PERSONAL PROPERTY COLLATERAL

                    As used in this Exhibit B, the term “Premises” means that
certain real property, including all improvements thereon, more particularly
described in Schedule 1 attached hereto. All capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in that certain
Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
November ___, 2009 by and from ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC and
FORDHAM PLACE OFFICE, LLC, each a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Debtor”), in favor of
EUROHYPO AG, NEW YORK BRANCH, as Administrative Agent for the Lenders referred
to therein (collectively, the “Secured Party”) (as amended, modified, extended,
split or consolidated, the “Mortgage”).

                    (a) All personal property in all of its forms, including,
without limitation, all goods, supplies, equipment, furniture, furnishings,
fixtures, machinery, inventory (including, without limitation, inventory as such
term is defined in the Uniform Commercial Code), raw materials, work in process
and construction materials which Debtor now or hereafter owns or in which Debtor
now or hereafter acquires an interest or right, including, without limitation,
those in which Debtor has an interest or right of any kind, those which are now
or hereafter located on or affixed to the Premises, and those in transit thereto
or in any other location, or used or useful in the operation, use or occupancy
of the Premises or the construction of any improvements thereon, including,
without limitation, all documents of title with respect to such personal
property, any interest of Debtor in and to personal property that is leased or
subject to any superior security interest, all books, records, ledger cards,
leases, other documents of whatever kind or character, relating to the Premises;

                    (b) All computer programs, tapes, disks, and related data
processing software (owned by Debtor or in which it has an interest) that at any
time evidence or contain information relating to the Premises or to Debtor’s
business thereon;

                    (c) All fees, income, rents, issues, profits, earnings,
receipts, royalties and revenues which, after the date hereof and while any
portion of the indebtedness secured hereby remains unpaid, may accrue to Debtor
from such goods, fixtures, furnishings, equipment and building materials or any
part thereof located on the Premises, or which may be received or receivable by
Debtor from any hiring, using, letting, leasing, subhiring, subletting, or
subleasing of the Premises;

                    (d) All of Debtor’s present and future rights and claims to
receive payments of money, utility deposits, services or property relating to
the Premises, including, without limitation, rights to all deposits from tenants
of the Premises, rights to receive payment with respect to media and advertising
agreements and sponsorships, amounts payable on account of the sale of interests
in Debtor, accounts receivable, deposit or other accounts (including, without
limitation, deposit accounts maintained with Secured Party; and accounts as that
term is defined in the Uniform Commercial Code), chattel paper, notes, drafts,
contract rights, rights to performance, instruments (including, without
limitation, instruments as such term is defined in the Uniform Commercial Code),
general intangibles, principal, interest and payments due on

Exhibit B-1

--------------------------------------------------------------------------------



account of goods sold, services rendered, loans made or credit extended,
guaranties, letters of credit, documents, drafts, acceptances, and tax refunds,
together with title or interest in all documents evidencing or securing the
same, and judgments taken on any rights or claims which now or hereafter relate
to, are derived from or used in connection with the Premises or the ownership,
construction, use, operation, maintenance, occupancy or enjoyment thereof or the
conduct of business or activities therefrom;

                    (e) All of Debtor’s rights and interests in all other
general intangibles including all payment intangibles (as the foregoing terms
are defined in the Uniform Commercial Code) and Debtor’s rights and interest
relating to the Premises or the construction, development, use or operation
thereof, or used in connection therewith, including but not limited to all
governmental permits relating to construction or other activities on the
Premises, all names under or by which the Premises may at any time be operated
or known, all rights to carry on business under any such names, or any variant
thereof, all trade names, trademarks and franchises relating in any way to the
Premises, all patents and copyrights of Debtor relating in any way to the
Premises, all good will in any way relating to the Premises, all licenses and
permits relating in any way to, or to the operation of, the Premises, all
contract rights, all options, all purchase orders, all manufacturers’ warranties
with respect to improvements, all construction contracts, all maintenance
contracts, and all of Debtor’s claims and rights arising under or pursuant to
Section 365 of the Bankruptcy Code, 11 U.S.C. § 365;

                    (f) All of Debtor’s rights under all warranties, guaranties
or insurance policies (whether or not Secured Party is the loss payee
thereunder) covering the Premises or any of the aforesaid collateral, and all
proceeds, loss payments and premium refunds payable regarding the same;

                    (g) All of Debtor’s rights and interests in reserves,
deferred payments, deposits, refunds, cost savings and payments of any kind
relating to the construction of any improvements on the Premises;

                    (h) All of Debtor’s rights and interests in all causes of
action, claims compensation and recoveries for any damage to or condemnation or
taking of the Premises or the aforesaid collateral, or for any conveyance in
lieu thereof, whether direct or consequential, or for any damage or injury to
the Premises or the aforesaid collateral, or for any loss or diminution in value
of the Premises or the aforesaid collateral;

                    (i) All architectural, structural, mechanical and
engineering plans and specifications prepared for construction of improvements
or extraction of minerals or gravel from the Premises and all studies, data and
drawings related thereto; and also all contracts and agreements relating to the
aforesaid plans and specifications or to the aforesaid studies, data and
drawings or to the construction of improvements on or extraction of minerals or
gravel from the Premises;

                    (j) All sums on deposit with the Secured Party for any
reason whatsoever pursuant to the terms and provisions of the Mortgage to be
recorded in the office of the County Recorder of New York County, State of New
York simultaneously with the filing of financing statements with respect to the
collateral described above; and

Exhibit B-2

--------------------------------------------------------------------------------



                    (k) All proceeds, products, offspring, rents, profits,
income, benefits, accessions, substitutions and replacements from sale,
collection, exchange or other disposition of the aforesaid collateral, whether
such disposition is voluntary or involuntary.

Exhibit B-3

--------------------------------------------------------------------------------



SCHEDULE 1
LEGAL DESCRIPTION OF LAND

The condominium units (the “Units” - each a “Unit”) in the building known as The
400 E. Fordham Road Condominium and by the street number 2502 Webster Avenue,
2504 Webster Avenue and 400 East Fordham Road and 250 Webster Avenue, Bronx, New
York (the “Building”), designated and described as the Retail Unit and the
Office/Community Unit in that certain declaration made pursuant to Article 9-B
of the Real Property Law of the State of New York (the “Condominium Act”)
establishing a plan for condominium ownership of the Building and the land (the
“Land”) on which the Building is situated (which Land is more particularly
described below), dated October 23, 2008, and recorded in the Office of the New
York City Register, Bronx County, on December 18, 2008, under CRFN
2008000481411, as amended (the “Declaration”). The Units are also designated as
the Tax Lots 1001 (as to the Retail Unit) and 1002 (as to the Office/Community
Unit) in Block 3033 on the Tax Map of the City of New York of the County of the
Bronx on the Tax Map and on the Floor Plans of the Building, and filed with Real
Property Assessment Department on December 15, 2008 as Condominium Plan No. 116
and also filed in the Office of the New York City Register, Bronx County, as
Condominium Map No. under CRFN 2008000481412;

TOGETHER WITH an undivided 70.0% interest (as to the Retail Unit) and an
undivided 30.0% interest (as to the Office/Community Unit) in the Common
Elements (as such term is defined in the Declaration).

The Land upon which the Building containing the Units is located is described as
follows:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Bronx, City, County and State of New York, bounded and described as
follows:

BEGINNING at a point formed by the intersection of the easterly side of Webster
Avenue (100 feet wide) with the southerly side of East Fordham Road (a.k.a.
Pelham Avenue, variable width) and from said point of beginning running thence;
the following three (3) courses along said southerly side of East Fordham Road;

 

 

 

 

1.

South 84 degrees 34 minutes 46 seconds East, a distance of 43.27 feet to a
point, thence;

 

 

 

 

2.

South 54 degrees 01 minutes 22 seconds East, a distance of 29.77 feet to a
point, thence;

 

 

 

 

3.

South 40 degrees 09 minutes 32 seconds East, a distance of 85.32 feet to a point
on the westerly side of Park Avenue (variable width). Thence;

 

 

 

 

4.

Along said westerly side of Park Avenue, South 00 degrees 10 minutes 48 seconds
East, a distance of 201.71 feet to a point, thence;

 

 

 

 

5.

Along the common dividing line between lot 12, lot 8 and lot 4 (lands now or
formerly of Automotive Realty Corporation), block 3033, North 85 degrees 39
minutes 56 seconds West, a distance of 164.24 feet to a point on the
aforementioned easterly side of Webster Avenue; thence

 

 

 

 

6.

Along said easterly side of Webster Avenue, North 08 degrees 26 minutes 11
seconds East, a distance of 279.09 feet to the point or place of BEGINNING.

Schedule 1-1

--------------------------------------------------------------------------------



R&B Draft 10/29/09

THIS REPLACEMENT NOTE AMENDS, RESTATES AND REPLACES IN ITS ENTIRETY THAT CERTAIN
(I) ACQUISTION LOAN NOTE FROM ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND
FORDHAM PLACE OFFICE LLC TO AMALGAMATED BANK DATED NOVEMBER 16, 2007 IN THE
ORIGINAL PRINCIPAL AMOUNT OF $3,778,734.12, (II) BUILDING LOAN NOTE FROM
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO
AMALGAMATED BANK DATED NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF
$15,815,942.69 AND (III) PROJECT LOAN NOTE FROM ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO AMALGAMATED BANK DATED
NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $405,323.19.

REPLACEMENT NOTE

 

 

$18,051,400.00

November ___, 2009

 

New York, New York

          FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC and
FORDHAM PLACE OFFICE LLC, each a Delaware limited liability company
(“Borrower”), hereby promises to pay to AMALGAMATED BANK (the “Lender”), for
account of its respective Applicable Lending Offices provided for by the
Agreement referred to below, at the principal office of Eurohypo AG, New York
Branch, at 1114 Avenue of the Americas, 2nd Floor, New York, New York 10036, the
principal sum of Eighteen Million Fifty-One Thousand Four Hundred and 00/100
Dollars ($18,051,400.00) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to Borrower under the
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Agreement.

          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Agreement or hereunder in respect of the Loans made by the Lender.

          This Note is one of the Notes referred to in the Consolidated, Amended
and Restated Term Loan Agreement dated as of the date hereof (as modified,
supplemented, extended and in effect from time to time, the “Agreement”) between
Borrower, the lenders party thereto (including the Lender) and Eurohypo AG, New
York Branch, as Administrative Agent, and evidences Loans made by the Lender
thereunder, and is issued pursuant to that certain Note Consolidation, Severance
and Modification Agreement between said parties dated as of the date hereof as
one of the four replacement notes described therein. Terms used but not defined
in this Note have the respective meanings assigned to them in the Agreement.

--------------------------------------------------------------------------------



          The Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

          Except as expressly permitted by Section 12.24 of the Agreement, this
Note may not be assigned by the Lender to any other Person.

          This Note shall be governed by, and construed in accordance with, the
law of the State of New York without regard to conflicts of laws principles
other than Section 5-1401 of the General Obligations Law of the State of New
York.

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



                    Executed as of the date first written above.

 

 

 

 

 

 

 

 

 

 

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a

 

 

 

 

Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland

 

 

 

 

 

 

real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-

 

 

 

 

 

 

 

 

General Counsel


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

FORDHAM PLACE OFFICE LLC, a Delaware limited
liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a
Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a
Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland
real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-
General Counsel


--------------------------------------------------------------------------------



R&B Draft 10/29/09

THIS REPLACEMENT NOTE AMENDS, RESTATES AND REPLACES IN ITS ENTIRETY THAT CERTAIN
(I) ACQUISTION LOAN NOTE FROM ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND
FORDHAM PLACE OFFICE LLC TO DEUTSCHE GENOSSENSCHAFTS - HYPOTHEKENBANK AG DATED
NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $4,251,075.89, (II)
BUILDING LOAN NOTE FROM ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND FORDHAM
PLACE OFFICE LLC TO DEUTSCHE GENOSSENSCHAFTS - HYPOTHEKENBANK AG DATED NOVEMBER
16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $17,792,935.52 AND (III) PROJECT
LOAN NOTE FROM ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE
LLC TO DEUTSCHE GENOSSENSCHAFTS - HYPOTHEKENBANK AG DATED NOVEMBER 16, 2007 IN
THE ORIGINAL PRINCIPAL AMOUNT OF $455,988.59.

REPLACEMENT NOTE

 

 

$20,313,200.00

November ___, 2009

 

New York, New York

          FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC and
FORDHAM PLACE OFFICE LLC, each a Delaware limited liability company
(“Borrower”), hereby promises to pay to DEUTSCHE GENOSSENSCHAFTS -
HYPOTHEKENBANK AG (the “Lender”), for account of its respective Applicable
Lending Offices provided for by the Agreement referred to below, at the
principal office of Eurohypo AG, New York Branch, at 1114 Avenue of the
Americas, 2nd Floor, New York, New York 10036, the principal sum of Twenty
Million Three Hundred Thirteen Thousand Two Hundred and 00/100 Dollars
($20,313,200.00) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to Borrower under the
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Agreement.

          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Agreement or hereunder in respect of the Loans made by the Lender.

          This Note is one of the Notes referred to in the Consolidated, Amended
and Restated Term Loan Agreement dated as of the date hereof (as modified,
supplemented, extended and in effect from time to time, the “Agreement”) between
Borrower, the lenders party thereto (including the Lender) and Eurohypo AG, New
York Branch, as Administrative Agent, and evidences Loans made by the Lender
thereunder, and is issued pursuant to that certain Note

--------------------------------------------------------------------------------



Consolidation, Severance and Modification Agreement between said parties dated
as of the date hereof as one of the four replacement notes described therein.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Agreement.

          The Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

          Except as expressly permitted by Section 12.24 of the Agreement, this
Note may not be assigned by the Lender to any other Person.

          This Note shall be governed by, and construed in accordance with, the
law of the State of New York without regard to conflicts of laws principles
other than Section 5-1401 of the General Obligations Law of the State of New
York.

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



                    Executed as of the date first written above.

 

 

 

 

 

 

 

 

 

 

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a

 

 

 

 

Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland

 

 

 

 

 

 

real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-

 

 

 

 

 

 

 

 

General Counsel


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

FORDHAM PLACE OFFICE LLC, a Delaware limited
liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a
Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a
Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland
real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-
General Counsel


--------------------------------------------------------------------------------



THIS REPLACEMENT NOTE AMENDS, RESTATES AND REPLACES IN ITS ENTIRETY THAT CERTAIN
(I) AMENDED AND RESTATED ACQUISTION LOAN NOTE FROM ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK BRANCH
DATED NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $4,302,088.81, (II)
AMENDED AND RESTATED BUILDING LOAN NOTE FROM ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK BRANCH
DATED NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $18,006,450.75,
(III) AMENDED AND RESTATED PROJECT LOAN NOTE FROM ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK BRANCH
DATED NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $461,460.44, (IV)
ACQUISITION LOAN NOTE FROM ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND FORDHAM
PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK BRANCH DATED NOVEMBER 16, 2007 IN THE
ORIGINAL PRINCIPAL AMOUNT OF $2,834,050.59, (V) BUILDING LOAN NOTE FROM
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO
EUROHYPO AG, NEW YORK BRANCH DATED NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL
AMOUNT OF $11,861,957.02 AND (VI) PROJECT LOAN NOTE FROM ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK BRANCH
DATED NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $303,992.39.

REPLACEMENT NOTE

 

 

$34,099,000.00

November ___, 2009

 

New York, New York

          FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC and
FORDHAM PLACE OFFICE LLC, each a Delaware limited liability company
(“Borrower”), hereby promises to pay to EUROHYPO AG, NEW YORK BRANCH (the
“Lender”), for account of its respective Applicable Lending Offices provided for
by the Agreement referred to below, at the principal office of Eurohypo AG, New
York Branch, at 1114 Avenue of the Americas, 2nd Floor, New York, New York
10036, the principal sum of Thirty-Four Million Ninety-Nine Thousand and 00/100
Dollars ($34,099,000.00) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to Borrower under the
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Agreement.

          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Agreement or hereunder in respect of the Loans made by the Lender.

--------------------------------------------------------------------------------



          This Note is one of the Notes referred to in the Consolidated, Amended
and Restated Term Loan Agreement dated as of the date hereof (as modified,
supplemented, extended and in effect from time to time, the “Agreement”) between
Borrower, the lenders party thereto (including the Lender) and Eurohypo AG, New
York Branch, as Administrative Agent, and evidences Loans made by the Lender
thereunder, and is issued pursuant to that certain Note Consolidation, Severance
and Modification Agreement between said parties dated as of the date hereof as
one of the four replacement notes described therein. Terms used but not defined
in this Note have the respective meanings assigned to them in the Agreement.

          The Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

          Except as expressly permitted by Section 12.24 of the Agreement, this
Note may not be assigned by the Lender to any other Person.

          This Note shall be governed by, and construed in accordance with, the
law of the State of New York without regard to conflicts of laws principles
other than Section 5-1401 of the General Obligations Law of the State of New
York.

          As long as a Hedge Agreement with the Eurohypo Counterparty is in
effect, the interest payable under this Note shall be increased or decreased
from time to time in accordance with such Hedge Agreement. Therefore, this Note
also evidences such amounts as may become due and payable by Borrower under the
Hedge Agreement with the Eurohypo Counterparty, including, without limitation,
any amount payable upon or in connection with termination of such Hedge
Agreement, all of which sums shall be deemed to constitute “Additional Interest”
evidenced hereby and payable pursuant to this Note and in accordance with the
terms and provisions of the Hedge Agreement with a Eurohypo Counterparty.

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



                    Executed as of the date first written above.

 

 

 

 

 

 

 

 

 

 

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a

 

 

 

 

Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland

 

 

 

 

 

 

real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-

 

 

 

 

 

 

 

 

General Counsel


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

FORDHAM PLACE OFFICE LLC, a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing member

 

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a
Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a
Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland
real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-
General Counsel


--------------------------------------------------------------------------------



R&B Draft 10/29/09

THIS REPLACEMENT NOTE AMENDS, RESTATES AND REPLACES IN ITS ENTIRETY THAT CERTAIN
(I) ACQUISTION LOAN NOTE FROM ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND
FORDHAM PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK BRANCH DATED NOVEMBER 16, 2007
IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,834,050.59, WITH AN ALLONGE ENDORSEMENT
DATED NOVEMBER 20, 2009 IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,834,050.59 MADE
PAYABLE TO COMMERCE BANK, N.A. (II) BUILDING LOAN NOTE FROM ACADIA-PA EAST
FORDHAM ACQUISITIONS, LLC AND FORDHAM PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK
BRANCH DATED NOVEMBER 16, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF
$11,861,957.02, WITH AN ALLONGE ENDORSEMENT DATED NOVEMBER 20, 2009 IN THE
ORIGINAL PRINCIPAL AMOUNT OF $11,861,957.02 MADE PAYABLE TO COMMERCE BANK, N.A.
AND (III) PROJECT LOAN NOTE FROM ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC AND
FORDHAM PLACE OFFICE LLC TO EUROHYPO AG, NEW YORK BRANCH DATED NOVEMBER 16, 2007
IN THE ORIGINAL PRINCIPAL AMOUNT OF $303,992.39, WITH AN ALLONGE ENDORSEMENT
DATED NOVEMBER 20, 2009 IN THE ORIGINAL PRINCIPAL AMOUNT OF $303,992.39 MADE
PAYABLE TO COMMERCE BANK, N.A. .

REPLACEMENT NOTE

 

 

$13,536,400.00

November ___, 2009

 

New York, New York

          FOR VALUE RECEIVED, ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC and
FORDHAM PLACE OFFICE LLC, each a Delaware limited liability company
(“Borrower”), hereby promises to pay to TD BANK, as successor-in-interest to
Commerce Bank, N.A. (the “Lender”), for account of its respective Applicable
Lending Offices provided for by the Agreement referred to below, at the
principal office of Eurohypo AG, New York Branch, at 1114 Avenue of the
Americas, 2nd Floor, New York, New York 10036, the principal sum of Thirteen
Million Five Hundred Thirty-Six Thousand Four Hundred and 00/100 Dollars
($13,536,400.00) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to Borrower under the
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Agreement.

          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Agreement or hereunder in respect of the Loans made by the Lender.

          This Note is one of the Notes referred to in the Consolidated, Amended
and Restated Term Loan Agreement dated as of the date hereof (as modified,
supplemented, extended and in

--------------------------------------------------------------------------------



effect from time to time, the “Agreement”) between Borrower, the lenders party
thereto (including the Lender) and Eurohypo AG, New York Branch, as
Administrative Agent, and evidences Loans made by the Lender thereunder, and is
issued pursuant to that certain Note Consolidation, Severance and Modification
Agreement between said parties dated as of the date hereof as one of the four
replacement notes described therein. Terms used but not defined in this Note
have the respective meanings assigned to them in the Agreement.

          The Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

          Except as expressly permitted by Section 12.24 of the Agreement, this
Note may not be assigned by the Lender to any other Person.

          This Note shall be governed by, and construed in accordance with, the
law of the State of New York without regard to conflicts of laws principles
other than Section 5-1401 of the General Obligations Law of the State of New
York.

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



                    Executed as of the date first written above.

 

 

 

 

 

 

 

 

 

 

ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing
member

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a

 

 

 

 

Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland

 

 

 

 

 

 

real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-

 

 

 

 

 

 

 

 

General Counsel


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

FORDHAM PLACE OFFICE LLC, a Delaware limited
liability company

 

 

 

 

By: 

Acadia-P/A Holding Company, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By: 

Acadia Strategic Opportunity Fund II, LLC, a

 

 

 

Delaware limited liability company, its managing member

 

 

 

 

 

 

 

 

By: 

Acadia Realty Acquisition II, LLC, a
Delaware limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Limited Partnership, a
Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

 

By: 

Acadia Realty Trust, a Maryland
real estate investment trust, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name: 

Robert Masters

 

 

 

 

 

 

 

Title:

Senior Vice President-
General Counsel


--------------------------------------------------------------------------------